 

Exhibit 10.1

 

EXECUTION VERSION

 

 



 

CREDIT AND SECURITY AGREEMENT

 

among

 

OXFORD SQUARE FUNDING 2018, LLC,

as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

CITIBANK, N.A.,

as Administrative Agent,

 

OXFORD SQUARE CAPITAL CORP.,

as Equityholder,

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,

as Collateral Agent and as Custodian

 

and

 

OXFORD SQUARE CAPITAL CORP.,

as Collateral Manager

 

 



 

Dated as of June 21, 2018

 

 



 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS 1    
  Section 1.01. Definitions 1 Section 1.02. Rules of Construction 42 Section
1.03. Computation of Time Periods 43 Section 1.04. Collateral Value Calculation
Procedures 43       ARTICLE II ADVANCES 44       Section 2.01. Advances 44
Section 2.02. Making of the Advances 44 Section 2.03. Evidence of Indebtedness;
Notes 45 Section 2.04. Payment of Principal and Interest 45 Section 2.05.
Prepayment of Advances 46 Section 2.06. Commitments 47 Section 2.07. Maximum
Lawful Rate 47 Section 2.08. Several Obligations 48 Section 2.09. Increased
Costs 48 Section 2.10. Compensation; Breakage Payments 49 Section 2.11.
Illegality; Inability to Determine Rates 50 Section 2.12. Prepayment Fee 50
Section 2.13. Rescission or Return of Payment 51 Section 2.14. Post-Default
Interest 51 Section 2.15. Payments Generally 51 Section 2.16. Replacement of
Lenders 52 Section 2.17. Right of Setoff 53 Section 2.18. Contractual Currency
53 Section 2.19. Lending Offices; Changes Thereto 54       ARTICLE III
CONDITIONS PRECEDENT 54       Section 3.01. Conditions Precedent to the Making
of the Advances 54       ARTICLE IV REPRESENTATIONS AND WARRANTIES 56      
Section 4.01. Representations and Warranties of the Borrower 56 Section 4.02.
Representations and Warranties of the Collateral Manager and the Equityholder 61
Section 4.03. Representations and Warranties of the Collateral Agent and the
Custodian. 63       ARTICLE V COVENANTS 63       Section 5.01. Affirmative
Covenants of the Borrower 63 Section 5.02. Negative Covenants of the Borrower 69
Section 5.03. Affirmative Covenants of the Collateral Manager and the
Equityholder 72 Section 5.04. Negative Covenants of the Collateral Manager and
the Equityholder 73 Section 5.05. Certain Undertakings Relating to Separateness
74       ARTICLE VI EVENTS OF DEFAULT 75       Section 6.01. Events of Default
75

 

i

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 6.02. Remedies. 77 Section 6.03. Power of Attorney. 78  
    ARTICLE VII PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT 79      
Section 7.01. Grant of Security 79 Section 7.02. Release of Security Interest 80
Section 7.03. Rights and Remedies 81 Section 7.04. Remedies Cumulative 81
Section 7.05. Related Documents 82 Section 7.06. Borrower Remains Liable 82
Section 7.07. Protection of Collateral 82       ARTICLE VIII ACCOUNTS,
ACCOUNTINGS AND RELEASES 83       Section 8.01. Collection of Money 83 Section
8.02. Collection Account 83 Section 8.03. Payment Account 84 Section 8.04. The
Unfunded Reserve Account; Fundings 84 Section 8.05. The Cash Diversion Reserve
Account 85 Section 8.06. The Custodial Account 85 Section 8.07. Reinvestment of
Funds in Covered Accounts; Reports by Collateral Agent 86 Section 8.08.
Accountings 86 Section 8.09. Release of Collateral 87 Section 8.10. Reports by
Independent Accountants 88       ARTICLE IX APPLICATION OF FUNDS 89      
Section 9.01. Disbursements of Funds from Payment Account 89       ARTICLE X
SALE OF COLLATERAL LOANS; PURCHASE OF ADDITIONAL COLLATERAL LOANS 91      
Section 10.01. Sales of Collateral Loans 91 Section 10.02. Purchases of
Additional Collateral Loans. 92 Section 10.03. Conditions Applicable to All Sale
and Purchase Transactions 92 Section 10.04. Additional Equity Contributions 93
Section 10.05. Transfer of Warranty Collateral Loans. 93       ARTICLE XI THE
AGENTS 93       Section 11.01. Authorization and Action 93 Section 11.02.
Delegation of Duties 94 Section 11.03. Agents’ Reliance, Etc. 94 Section 11.04.
Indemnification 96 Section 11.05. Successor Agents 97       ARTICLE XII
MISCELLANEOUS 97       Section 12.01. No Waiver; Modifications in Writing 97
Section 12.02. Notices, Etc. 98 Section 12.03. Taxes 99 Section 12.04. Costs and
Expenses; Indemnification 103 Section 12.05. Execution in Counterparts 104

 

ii

 

 

TABLE OF CONTENTS
(continued)

 

    Page       Section 12.06. Assignability 104 Section 12.07. Governing Law 106
Section 12.08. Severability of Provisions 106 Section 12.09. Confidentiality 107
Section 12.10. Merger 107 Section 12.11. Survival 107 Section 12.12. Submission
to Jurisdiction; Waivers; Etc. 108 Section 12.13. IMPORTANT WAIVERS 109 Section
12.14. PATRIOT Act Notice 109 Section 12.15. Legal Holidays 109 Section 12.16.
Non-Petition 110 Section 12.17. Waiver of Setoff 110 Section 12.18. Option to
Acquire Rating 110 Section 12.19. Acknowledgment and Consent to Bail-In of EEA
Financial Institutions 110       ARTICLE XIII 111       CUSTODIAN 111      
Section 13.01. Appointment of Custodian 111 Section 13.02. Duties of Custodian
111 Section 13.03. Delivery of Collateral Loans to Custodian. 112 Section 13.04.
Release of Documents/Control By Agents. 112 Section 13.05. Records. 113 Section
13.06. Reporting 113 Section 13.07. Certain General Terms 113 Section 13.08.
Compensation of Custodian 115 Section 13.09. Responsibility of Custodian 115
Section 13.10. Resignation and Removal; Appointment of Successor. 118      
ARTICLE XIV 119       COLLATERAL MANAGEMENT 119       Section 14.01. Designation
of the Collateral Manager 119 Section 14.02. Duties of the Collateral Manager
120 Section 14.03. Authorization of the Collateral Manager 121 Section 14.04.
Realization Upon Defaulted Collateral Loans 121 Section 14.05. Compensation 122
Section 14.06. Expense Reimbursement; Indemnification 122 Section 14.07. The
Collateral Manager Not to Resign; Assignment; Collateral Manager Default 123

 

iii

 

 

SCHEDULES

 

Schedule 1 Commitments and Percentages Schedule 2 Contents of Monthly Report
Schedule 3 Contents of Payment Date Report Schedule 4 Information Obligations
Schedule 5 Initial Collateral Loans Schedule 6 Notice Information Schedule 7
Authorized Persons

 

EXHIBITS

 

Exhibit A Form of Notice of Borrowing (with attached form of Borrowing Base
Calculation) Exhibit B Form of Notice of Prepayment Exhibit C Form of Assignment
and Acceptance Exhibit D Form of Note Exhibit E Forms of Tax Compliance
Certificates

 

iv

 

 

CREDIT AND SECURITY AGREEMENT

 

CREDIT AND SECURITY AGREEMENT, dated as of June 21, 2018, among OXFORD SQUARE
FUNDING 2018, LLC, a Delaware limited liability company, as borrower
(the “Borrower”), OXFORD SQUARE CAPITAL CORP., a Maryland corporation, as the
sole equityholder of the Borrower (in such capacity, the “Equityholder”), the
LENDERS from time to time party hereto, CITIBANK, N.A. (“Citibank”), as
administrative agent for the Secured Parties (as hereinafter defined) (in such
capacity, the “Administrative Agent”), THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION (“BNYM”), as collateral agent for the Secured
Parties (as hereinafter defined) (in such capacity, the “Collateral Agent”) and
as collateral custodian for the Secured Parties (in such capacity, the
“Custodian”) and OXFORD SQUARE CAPITAL CORP., a Maryland corporation, as
collateral manager (in such capacity, the “Collateral Manager”).

 

WITNESSETH:

 

WHEREAS, the Borrower desires that the Lenders make advances on the closing date
of this Agreement on the terms and subject to the conditions set forth in this
Agreement; and

 

WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS

 

Section 1.01.         Definitions

 

As used in this Agreement, the following terms shall have the meanings
indicated:

 

“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, among the Borrower, the Collateral Agent and BNYM, as the
Securities Intermediary, as the same may be amended, modified, waived,
supplemented or restated from time to time.

 

“Adjusted Eurodollar Rate” means, for any Interest Accrual Period, an interest
rate per annum equal to the greater of (a) a fraction, expressed as a
percentage, (i) the numerator of which is equal to the LIBOR Rate for such
Interest Accrual Period and (ii) the denominator of which is equal to 100% minus
the Eurodollar Reserve Percentage for such Interest Accrual Period and (b) 0.0%.

 

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.

 

“Administrative Agent and Lender Expenses” means the fees, expenses and
indemnities of the Borrower (or any Permitted Subsidiary) due or accrued with
respect to any Payment Date and payable pursuant to the Facility Documents, in
the following order: (a) to the Administrative Agent (or related indemnified
party) and (b) any Lender (or related indemnified party).

 

 

 

 

“Administrative Expense Cap” means, for any Payment Date, an amount equal (when
taken together with any Administrative Expenses paid during the period since the
preceding Payment Date or, in the case of the first Payment Date, the Closing
Date) to $100,000 per annum, pro-rated for the related Interest Accrual Period
on the basis of a 360-day year and the actual number of days elapsed.

 

“Administrative Expenses” means the reasonable and documented fees and expenses
(including indemnities) and other amounts of the Borrower (or any Permitted
Subsidiary) due or accrued with respect to any Payment Date and payable in the
following order:

 

(a)          first, to the Collateral Agent, the Collateral Administrator, the
Custodian and the Securities Intermediary, the Collateral Agent Fee in an amount
not to exceed $15,000 for such Payment Date and any other amounts and
indemnities payable to such entities pursuant to the Facility Documents; and

 

(b)          second, on a pro rata basis, to:

 

(i)          the Independent Accountants, agents (other than the Collateral
Manager) and counsel of the Borrower (or any Permitted Subsidiary) for fees and
expenses related to the Collateral and the Facility Documents;

 

(ii)         any rating agency for fees and expenses in connection with the
rating of (or provision of credit estimates in respect of) any Collateral Loan;
and

 

(iii)        indemnification obligations owing by the Borrower or any Permitted
Subsidiary to the Borrower’s or any Permitted Subsidiary’s directors under its
Constituent Documents;

 

provided that, for the avoidance of doubt, (1) amounts that are expressly
payable to any Person under the Priority of Payments in respect of an amount
that is stated to be payable as an amount other than as Administrative Expenses
(including Interest and principal and other amounts owing in respect of the
Advances and any Collateral Management Fee) shall not constitute Administrative
Expenses and (2) expenses paid for on the Closing Date with proceeds of the
Advances shall not constitute Administrative Expenses.

 

“Advance” has the meaning assigned to such term in Section 2.01.

 

“Advances Outstanding” means, as of any date of determination, the aggregate
principal amount of all Advances outstanding on such date, after giving effect
to all repayments of Advances made on or prior to such date and any new Advances
made on such date.

 

“Adviser” means Oxford Square Management, LLC, and its successors and assigns.

 

“Affected Person” means (a) the Administrative Agent and each Lender and (b) any
assignee or participant of any Lender (unless the benefit of any particular
provision hereof to any such Affected Person is otherwise expressly excluded
herein).

 

“Affiliate” means, in respect of a referenced Person, another Person
Controlling, Controlled by or under common Control with such referenced Person;
provided that a Person shall not be deemed to be an “Affiliate” of an Obligor
solely because it is under the common ownership or Control of the same financial
sponsor or affiliate thereof as such Obligor (except if any such Person or
Obligor provides collateral for, guarantees or otherwise supports the
obligations of the other such Person or Obligor).

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

 2 

 

 

“Aggregate Original Asset Value” means, at any date of determination, the sum of
the Original Asset Values of all Eligible Loans included in the Collateral at
such date.

 

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans (other than Ineligible Collateral Loans).

 

“Agreement” means this Credit and Security Agreement.

 

“Applicable Law” means any Law of any Governmental Authority, including all
federal and state banking or securities laws, to which the Person in question is
subject or by which it or any of its assets or properties are bound.

 

“Applicable Margin” means 2.25% per annum.

 

“Asset Value” means, with respect to any Collateral Loan, the amount equal to
the net cash proceeds that would be received from the sale of such Collateral
Loan, as determined by the Administrative Agent.

 

If the Collateral Manager disputes the Asset Value of any Collateral Loan, as
determined by the Administrative Agent, then the Collateral Manager may (at the
sole expense of the Borrower), no later than the Dispute Deadline (as defined
below), (i) designate at least one nationally recognized dealer active in the
trading of such loan and (ii) provide to the Administrative Agent a Firm Bid
with respect to not less than the principal amount of such Collateral Loan from
such dealer. At least one such Firm Bid shall be provided to the Administrative
Agent for a valid Asset Value dispute to occur; provided that, if more than one
such Firm Bid is provided to the Administrative Agent in connection with an
Asset Value dispute, the highest of such Firm Bids will be the Asset Value for
the relevant date of determination. “Dispute Deadline” means (x) if the
Collateral Manager receives the Administrative Agent’s determination of the
Asset Value of a Collateral Loan on or prior to 11:00 a.m. on a Business Day,
the later of noon or three hours after the Collateral Manager receives such
determination or (y) if the Collateral Manager receives such determination after
11:00 a.m. on a Business Day, 11:00 a.m. on the next Business Day.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit C hereto, entered into by a Lender, an assignee, the
Administrative Agent and, if applicable, the Borrower.

 

“Authorized Person(s)” has the meaning assigned to such term in Section
13.07(d)(i).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of the Bank Recovery and Resolution Directive, the
implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule and (b) the then-applicable
Commission Delegated Regulation (if any) supplementing the Bank Recovery and
Resolution Directive in relation to Article 55 thereof.

 

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

 3 

 

 

“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1.50% or (c)
the LIBOR Rate for a three (3) month period plus 1.0%. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer of any Agent or any Lender. Interest calculated
pursuant to clauses (a), (b) and (c) above will be determined based on a year of
360 days and actual days elapsed.

 

“Block Notice” has the meaning assigned to such term in Section 13.04(b).

 

“BNYM” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrower Information” has the meaning assigned to such term in Section 12.09.

 

“Borrowing” has the meaning assigned to such term in Section 2.01.

 

“Borrowing Base” means, at any time, the least of:

 

(a)           the Facility Amount minus the Unfunded Reserve Required Amount
(net of the aggregate amount on deposit in the Unfunded Reserve Account) at such
time;

 

(b)           the sum of:

 

(i)          the product of (A) the Effective Advance Rate as of such date and
(B) the Aggregate Original Asset Value as of such date, plus

 

(ii)         the aggregate amount of cash then on deposit in the Principal
Collection Subaccount, plus

 

(iii)        the aggregate amount of cash then on deposit in the Cash Diversion
Reserve Account, minus

 

(iv)        the Unfunded Reserve Required Amount (net of the aggregate amount on
deposit in the Unfunded Reserve Account) and

 

(c)           the sum of:

 

(i) the Aggregate Original Asset Value, minus

 

(ii) the Minimum Equity Amount, plus

 

(iii) the aggregate amount of cash then on deposit in the Principal Collection
Subaccount, plus

 

(iv) the aggregate amount of cash then on deposit in the Cash Diversion Reserve
Account, minus

 

(v) the Unfunded Reserve Required Amount (net of the aggregate amount on deposit
in the Unfunded Reserve Account).

 

 4 

 

 

“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit A,
as such form of Borrowing Base Calculation Statement may be modified by the
Administrative Agent from time to time to the extent such form does not, in the
good faith opinion of the Administrative Agent, accurately reflect the
calculation of the Borrowing Base required hereunder.

 

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the Advances Outstanding on
such date over (b) the Borrowing Base on such date.

 

“Borrowing Base Test” means a test that will be satisfied if at any date of
determination no Borrowing Base Deficiency exists.

 

“Business Day” means any day of the year except: (a) a Saturday, Sunday or other
day on which commercial banks in New York City or the city in which the
Corporate Trust Office is located are authorized or required by law to close;
and (b) if such day relates to any interest rate setting as to an Advance
determined by reference to the LIBOR Rate, any fundings, disbursements,
settlements and payments in respect of any such Advance, or any other dealings
to be carried out pursuant to this Agreement in respect of any such Advance (or
any Advance determined by reference to the Base Rate as to which such Base Rate
is determined by reference to the LIBOR Rate), any day on which dealings in
Dollars are not conducted by and between banks in the London interbank market.

 

“Cash” means Dollars immediately available on the day in question.

 

“Cash Diversion Reserve Account” has the meaning assigned to such term in
Section 8.05.

 

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.09(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

 

“Change of Control” means, at any time, the occurrence of one of the following
events: (a) the Borrower ceases to be 100% owned by the Equityholder; (b) the
Equityholder ceases to be managed by the Adviser; (c) the dissolution,
termination or liquidation in whole or in part, transfer or other disposition,
in each case, of all or substantially all of the assets of, the Equityholder;
(d) the Equity Securities in the Equityholder shall cease to be publicly traded
on the NASDAQ Global Select Market or other recognized market acceptable to the
Administrative Agent in its sole discretion; (e) the Investment Advisory
Agreement shall fail to be in full force and effect; (f) Oxford Funds, LLC
ceases to be the managing member of the Adviser; or (g) Jonathan H. Cohen and
Saul B. Rosenthal cease to be the controlling members of Oxford Funds, LLC.

 

“Citibank” has the meaning assigned to such term in the introduction of this
Agreement.

 

 5 

 

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.

 

“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

“Closing Date” means June 21, 2018.

 

“Closing Date Participation Agreement” means that certain Master Participation
Agreement, dated as of the Closing Date, between the Equityholder, as
transferor, and the Borrower, as transferee, relating to the Closing Date
Participation Interests.

 

“Closing Date Participation Interests” means the undivided 100% Participation
Interests granted by the Equityholder to the Borrower in and to each Collateral
Loan identified on Annex A to the Closing Date Participation Agreement or
Schedule II to the Sale Agreement (to the extent constituting a Participation
Interest pending completion of the assignment thereof in accordance with Section
2.4 of the Sale Agreement), as applicable, and in which a Lien is granted
therein by the Borrower to the Collateral Agent pursuant to this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” has the meaning assigned to such term in Section 7.01(a).

 

“Collateral Administration Agreement” means that certain Collateral
Administration Agreement, dated as of the Closing Date, among the Collateral
Administrator, the Borrower, the Collateral Manager and the Administrative
Agent.

 

“Collateral Administrator” means BNYM, and any successor thereto under the
Collateral Administration Agreement.

 

“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.

 

“Collateral Agent Fee Letter” means the fee letter, by and among the Borrower
and BNYM, setting forth the amounts payable by the Borrower to the Collateral
Agent, the Custodian, the Securities Intermediary and the Collateral
Administrator in connection with the transactions contemplated by this
Agreement.

 

“Collateral Agent Fee” means the fee payable to the Collateral Agent, the
Custodian, the Securities Intermediary and the Collateral Administrator pursuant
to the Collateral Agent Fee Letter.

 

“Collateral Loan” means a commercial loan or a Closing Date Participation
Interest owned or acquired by the Borrower.

 

 6 

 

 

“Collateral Management Fee” means the fee payable to the Collateral Manager in
arrears on each Payment Date (prorated for the related Interest Accrual Period)
pursuant to Section 9.01 of this Agreement, in an amount equal to 0.25% per
annum (calculated on the basis of a 360-day year and the actual number of days
elapsed during the applicable Interest Accrual Period) of the Quarterly Asset
Amount at the beginning of the Collection Period relating to such Payment Date;
provided that for so long as Oxford Square Capital Corp. is the Collateral
Manager, the Collateral Management Fee shall be $0.

 

“Collateral Management Standard” means, with respect to any Collateral Loan
included in the Collateral, to service and administer such Collateral Loan in
accordance with the Related Documents and all customary and usual servicing
practices with reasonable care and in good faith, (i) using a degree of skill,
care, prudence, diligence and attention no less than the higher of (a) that
which the Collateral Manager exercises with respect to comparable assets that it
may manage for itself and its other clients having similar investment objectives
and restrictions and (b) the customary and usual collateral management practices
that a prudent collateral manager of national recognition in the United States
would use to manage comparable assets for its own account and for the account of
others, and (ii) in accordance with the Collateral Manager’s customary practices
and procedures involving assets of the nature and character of the Collateral
Loans.

 

“Collateral Manager” has the meaning assigned to such term in the introduction
to this Agreement.

 

“Collateral Manager Default” means the occurrence of any one of the following:

 

(a)         any failure by the Collateral Manager to make any payment, transfer
or deposit into any Covered Account as required by this Agreement which
continues unremedied for a period of two (2) Business Days;

 

(b)         any failure by the Collateral Manager to deliver any report required
to be delivered by it under this Agreement or the other Facility Documents on or
before the date that is two (2) Business Days after the date that such report is
required to be delivered;

 

(c)          except as otherwise provided in this definition, a default in any
material respect in the performance, or breach in any material respect, of any
covenant or agreement of the Collateral Manager under this Agreement or the
other Facility Documents to which it is a party, or the failure of any
representation or warranty of the Collateral Manager made in this Agreement or
in any other Facility Document to be correct, in each case, in all material
respects when the same shall have been made, and the continuation of such
default, breach or failure for a period of ten (10) Business Days after the
earlier of (i) written notice to the Collateral Manager (which may be by e-mail)
by either Agent, and (ii) actual knowledge of a Responsible Officer of the
Collateral Manager;

 

(d)         an Insolvency Event shall occur with respect to the Collateral
Manager;

 

(e)         the occurrence of any Change of Control with respect to the
Collateral Manager;

 

(f)          the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess individually or in the aggregate of $2,000,000 against the Collateral
Manager (exclusive of judgment amounts fully covered by insurance), and the
Collateral Manager shall not have either (i) discharged or provided for the
discharge of any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal, in each case,
within thirty (30) Business Days from the date of entry thereof;

 

 7 

 

 

(g)          the Collateral Manager shall have made payments totaling more than
$2,000,000 in the aggregate to settle any litigation, claim or dispute
(excluding the amount of any payment made from insurance proceeds);

 

(h)          the failure of the Collateral Manager to make any payment when due
(after giving effect to any related grace period) under one or more agreements
for borrowed money to which it is a party in an aggregate amount in excess of
$2,000,000, individually or in the aggregate, or the occurrence of any event or
condition that has resulted in the acceleration of such indebtedness, whether or
not waived;

 

(i)          (i) the Collateral Manager commits any act that constitutes fraud
or criminal activity in the performance of its obligations hereunder (as
determined pursuant to a final adjudication by a court of competent
jurisdiction) or (ii) any Responsible Officer of the Collateral Manager
primarily responsible for the performance by the Collateral Manager of its
obligations hereunder (in the performance of his or her investment management
duties) is indicted for a criminal offense materially related to the business of
the Collateral Manager providing management services and continues to have
responsibility for the performance by the Collateral Manager hereunder for a
period of ten (10) days after such indictment;

 

(j)          (i) either Jonathan H. Cohen or Saul B. Rosenthal or (ii) any other
two (2) Key Individuals (or replacements reasonably acceptable to the
Administrative Agent) shall (x) cease to be officers, employees or partners of
the Adviser or (y) cease to be actively involved in the management of the
Collateral Manager, including, but not limited to, general management,
management of the Collateral portfolio, underwriting, the credit approval
process and credit monitoring activities, other than due to temporary absences
for family leave, illness or injury and such individuals are not replaced with
other individuals reasonably acceptable to the Administrative Agent within 60
days;

 

(k)          the occurrence of an Event of Default; or

 

(l)          the Collateral Manager shall assign any of its rights or
obligations under any Facility Document to any Person (other than (i) an
Affiliate thereof that is reasonably acceptable to the Administrative Agent,
(ii) a Person that becomes a successor or assignee Collateral Manager hereunder
in accordance with the terms hereof or (iii) in accordance with Section
14.01(b)).

 

“Collection Account” has the meaning assigned to such term in Section 8.02 and
includes the Principal Collection Subaccount and the Interest Collection
Subaccount.

 

“Collection Period” means, with respect to (a) the first Payment Date, the
period from and including the Closing Date to and including the Determination
Date immediately preceding the first Payment Date, and (b) any subsequent
Payment Date, the period from but excluding the Determination Date immediately
preceding the previous Payment Date to and including the Determination Date
immediately preceding the current Payment Date (or, in the case of the final
Payment Date, to and including such Payment Date).

 

“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions, recoveries and redemption and withdrawal proceeds
payable to the Borrower under or in connection with any such Collateral Loans
and all Proceeds from any sale or disposition of any such Collateral Loans, but
excluding any Excluded Amounts and any amounts received by the Borrower from an
Obligor following the sale of a Collateral Loan by the Borrower that the
Borrower is required to pay to the purchaser of such Collateral Loan so long
such amounts are not included in the net proceeds reported to be received by the
Borrower from such sale.

 

 8 

 

 

“Commitment” means, as to each Lender, the obligation of such Lender to make, on
and subject to the terms and conditions hereof, Advances to the Borrower
pursuant to Section 2.01 in an aggregate principal amount for such Lender equal
to the amount set forth opposite the name of such Lender on Schedule 1.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Continued Errors” has the meaning assigned to such term in Section 14.07(e).

 

“Contractual Currency” has the meaning assigned to such term in Section 2.19.

 

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership, by contract, arrangement or understanding, or otherwise. “Controlled”
and “Controlling” have the meaning correlative thereto.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent, the Collateral Administrator, the Securities
Intermediary or the Custodian, as applicable, specified on Schedule 6 hereto, or
such other address within the United States as it may designate from time to
time by notice to the Administrative Agent.

 

“Coverage Test” means each of (a) the Borrowing Base Test and (b) the Equity
Coverage Test.

 

“Covered Account” means each of the Collection Account (including the Interest
Collection Subaccount and Principal Collection Subaccount therein), the Payment
Account, the Unfunded Reserve Account, the Cash Diversion Reserve Account and
the Custodial Account.

 

“Credit Risk Collateral Loan” means a loan which, in the judgment of the
Collateral Manager, (a) has a significant risk of declining in credit quality
and, with lapse of time, becoming a Defaulted Collateral Loan or (b) as a result
of one or more factors, including credit quality, has a significant risk of
declining in market price (but not including any such decline experienced by the
market generally as a result of interest rate movement, general economic
conditions or similar factors).

 

“Custodial Account” has the meaning assigned to such term in Section 8.06.

 

“Custodian” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Data File” has the meaning specified in Section 8.08(a).

 

 9 

 

 

“Default” means any event which, with the passage of time, the giving of notice,
or both, would constitute an Event of Default.

 

“Defaulted Collateral Loan” means any Collateral Loan:

 

(a)          as to which a default as to all or any portion of one or more
payments of principal and/or interest has occurred with respect to such
Collateral Loan (giving effect to any grace period applicable thereto but in no
event exceeding three (3) Business Days past the applicable due date); or

 

(b)          except in the case of a DIP Collateral Loan, as to which an
Insolvency Event (without giving effect to any grace period set forth in such
definition) with respect to the related Obligor of such Collateral Loan has
occurred; or

 

(c)          as to which a Material Modification with respect to such Collateral
Loan has occurred without the prior written consent of the Administrative Agent;
or

 

(d)         that has (i) a Moody’s Rating below “Caa3” (or a Moody’s probability
of default rating of “D” or “LD”) or (ii) an S&P Rating below “CCC-” (or of “D”
or “SD”), or in each case had such rating before such rating was withdrawn and
which has not been reinstated as of the date of determination; or

 

(e)          as to which a cross-default has occurred and is continuing as a
result of a default in the payment of principal and/or interest on another full
recourse debt obligation of the same Obligor that is secured by the same
collateral and is senior to or pari passu with in right of payment to such
Collateral Loan.

 

“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the Related
Documents, (b) specifies a maximum amount that can be borrowed on one or more
fixed borrowing dates, and (c) does not permit the re-borrowing of any amount
previously repaid by the Obligor thereunder; provided that any such Collateral
Loan will be a Delayed Drawdown Collateral Loan only to the extent of unfunded
commitments and solely until all commitments by the Borrower to make advances on
such Collateral Loan to the Obligor under the Related Documents expire or are
terminated or are reduced to zero.

 

“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:

 

(a)          with respect to such of the Collateral as constitutes an
instrument, causing the Custodian to take and continuously maintain possession
of such instrument indorsed to the Collateral Agent or in blank by an effective
indorsement;

 

(b)          with respect to such of the Collateral as constitutes tangible
chattel paper, goods, a negotiable document, or money, causing the Custodian to
take possession of such tangible chattel paper, goods, negotiable document,
or money;

 

(c)          with respect to such of the Collateral as constitutes a
Certificated Security, (A) causing the delivery of such Certificated Security to
the Custodian registered in the name of the Collateral Agent or its affiliated
nominee or endorsed to the Collateral Agent or in blank, (B) causing the
Custodian to continuously identify on its books and records that such
Certificated Security is credited to the appropriate Covered Account and (C)
causing the Custodian to maintain continuous possession of such Certificated
Security;

 

 10 

 

 

(d)          with respect to such of the Collateral as constitutes an
Uncertificated Security, either (i) causing the issuer of such Uncertificated
Security to register the Collateral Agent as the registered owner of such
Uncertificated Security or (ii) causing the issuer of such Uncertificated
Security to agree to comply with instructions of the Collateral Agent without
further consent of the Borrower, upon original issue or registration of transfer
by the issuer of such Uncertificated Security;

 

(e)          with respect to such of the Collateral as constitutes a Security
Entitlement, causing the Custodian as Securities Intermediary to indicate by
book entry that the Financial Asset relating to such Security Entitlement has
been credited to the appropriate Covered Account;

 

(f)          with respect to such of the Collateral as constitutes a deposit
account, causing such deposit account to be maintained in the name of the
Collateral Agent and causing the bank with which such deposit account is
maintained to agree in writing with the parties hereto that (i) such bank shall
comply with instructions originated by the Collateral Agent directing
disposition of the funds in the deposit account without further consent of any
other Person, (ii) such bank will not agree with any Person other than the
Collateral Agent to comply with instructions originated by any Person other than
the Collateral Agent, (iii) such deposit account and the funds on deposit
therein shall not be subject to any Lien or right of set-off in favor of such
bank or anyone claiming through it (other than the Collateral Agent), (iv) such
agreement shall be governed by the laws of the State of New York, and (v) with
respect to such bank, the State of New York shall be the “bank’s jurisdiction”
for purposes of Article 9 of the UCC;

 

(g)          with respect to such of the Collateral as constitutes an account or
a general intangible or is not otherwise described in the foregoing clauses
(a)-(f), causing to be filed with the Secretary of State of Delaware a properly
completed UCC financing statement that names the Borrower as debtor and the
Collateral Agent as secured party and that describes such Collateral (which
financing statement may have been previously filed) or any equivalent filing in
any applicable jurisdiction; or

 

(h)          in the case of each of clauses (a) through (g) above, such
additional or alternative procedures as may hereafter become appropriate to
perfect the security interest granted to the Collateral Agent hereunder in such
items of the Collateral, consistent with Applicable Law.

 

In addition, the Collateral Manager on behalf of the Borrower will obtain any
and all consents required by the Related Documents relating to any Instruments,
accounts or general intangibles for the transfer of ownership and/or pledge
hereunder (except to the extent that the requirement for such consent is
rendered ineffective under Section 9-406 of the UCC).

 

“Determination Date” means, with respect to any Payment Date, the fifth (5th)
Business Day prior to such Payment Date; provided that, with respect to the
final Payment Date, the Determination Date shall be such Payment Date.

 

“DIP Collateral Loan” means an obligation:

 

(a)          obtained or incurred after the entry of an order of relief in a
case pending under Chapter 11 of the Bankruptcy Code;

 

(b)          to a debtor in possession as described in Chapter 11 of the
Bankruptcy Code or a trustee (if appointment of such trustee has been ordered
pursuant to Section 1104 of the Bankruptcy Code);

 

 11 

 

 

(c)          on which the related Obligor is required to pay interest and/or
principal on a current basis; and

 

(d)          approved by a Final Order or Interim Order of the bankruptcy court
so long as such obligation is (i) fully secured by a Lien on the debtor’s
otherwise unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy
Code, (ii) fully secured by a Lien of equal or senior priority on property of
the debtor estate that is otherwise subject to a Lien pursuant to Section 364(d)
of the Bankruptcy Code or (iii) secured by a junior Lien on the debtor’s
encumbered assets (so long as such loan is fully secured based on the most
recent current valuation or appraisal report, if any, of the debtor).

 

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Collateral Manager on behalf of the Borrower) to the
Custodian that identifies each of the documents contained in each Loan File and
whether such document is an original or a copy and whether a hard copy or
electronic copy will be delivered to the Custodian related to a Collateral Loan
and includes the name of the Obligor with respect to such Collateral Loan, in
each case as of the related date of Advance or acquisition by the Borrower.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.

 

“EBITDA” means, with respect to any trailing twelve month period and any
Collateral Loan, the meaning of the term “Adjusted EBITDA”, the term “EBITDA” or
any comparable definition in the Related Documents for such period and
Collateral Loan (or, in the case of a Collateral Loan for which the Related
Documents have not been executed, as set forth in the relevant marketing
materials or financial model in respect of such Collateral Loan) as determined
in the good faith discretion of the Collateral Manager, and in any case that the
term “Adjusted EBITDA”, the term “EBITDA” or such comparable definition is not
defined in such Related Documents, an amount, for the principal Obligor
thereunder and any of its parents or Subsidiaries that are obligated as
guarantor pursuant to the Related Documents for such Collateral Loan (determined
on a consolidated basis without duplication in accordance with GAAP (and also on
a pro forma basis as determined in good faith by the Collateral Manager in case
of any acquisitions)) equal to earnings from continuing operations for such
period plus interest expense, income taxes, unallocated depreciation and
amortization for such period (to the extent deducted in determining earnings
from continuing operations for such period), extraordinary, one-time and/or
non-recurring losses or charges, and any other item the Collateral Manager and
the Administrative Agent deem to be appropriate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

 12 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Advance Rate” means, on any date of determination with respect to the
Eligible Loans included in the Collateral, initially the Initial Advance Rate;
provided that, following any repayment or prepayment, in full or in part, of any
Eligible Loan, the Effective Advance Rate of the Eligible Loans included in the
Collateral will be equal to the aggregate Advances Outstanding as of such date
divided by the Aggregate Original Asset Value as of such date.

 

“Eligible Investment Required Ratings” means, with respect to any obligation or
security, with respect to ratings assigned by Moody’s, “Aa2” (and not on credit
watch for possible downgrade) or “P-1” for one-month instruments, “Aa2” (and not
on credit watch for possible downgrade) and “P-1” for three-month instruments,
“Aa3” (and not on credit watch for possible downgrade) and “P-1” for six-month
instruments and “Aa2” (and not on credit watch for possible downgrade) and “P-1”
for instruments with a term in excess of six months and (b) with respect to
rating assigned by S&P, “A-1” (and not on credit watch for possible downgrade)
for short-term instruments and “A” (and not on credit watch for possible
downgrade) for long-term instruments.

 

“Eligible Investments” means any Dollar investment that, at the time it is
Delivered, is Cash or one or more of the following obligations or securities:

 

(a)          direct obligations of, and obligations the timely payment of
principal and interest on which is fully and expressly guaranteed by, the United
States of America or any agency or instrumentality of the United States of
America the obligations of which are expressly backed by the full faith and
credit of the United States of America;

 

(b)          bank deposit products of, demand and time deposits in, certificates
of deposit of, trust accounts with, bankers’ acceptances payable within 183 days
of issuance by, or federal funds sold by any depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to supervision and examination by federal and/or state
banking authorities, so long as the commercial paper and/or the debt obligations
of such depository institution or trust company (or, in the case of the
principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

(c)          non-extendable commercial paper or other short-term obligations
with the Eligible Investment Required Ratings and that either bear interest or
are sold at a discount from the face amount thereof and have a maturity of not
more than 183 days from their date of issuance; and

 

(d)          money market funds that have, at all times, ratings in the highest
credit rating category by Moody’s and S&P;

 

 13 

 

 

provided that (i) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (d) above, as mature (or are putable at par to the issuer
thereof) no later than the earlier of (A) 90 days after the date of acquisition
thereof or (B) the Business Day prior to the next Payment Date; and (ii) none of
the foregoing obligations or securities shall constitute Eligible Investments if
(A) such obligation or security has an “f”, “r”, “p”, “pi”, “q”, “sf” or “t”
subscript assigned by S&P, (B) all, or substantially all, of the remaining
amounts payable thereunder consist of interest and not principal payments, (C)
such obligation or security is subject to U.S. withholding or foreign
withholding tax unless the issuer of the security is required to make “gross-up”
payments for the full amount of such withholding tax, (D) such obligation or
security is secured by real property, (E) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(F) such obligation or security is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action or (G) in the
Collateral Manager’s judgment, such obligation or security is subject to
material non-credit related risks. Any such investment may be made or acquired
from or through the Collateral Agent or any of its Affiliates, or any entity for
whom the Collateral Agent or any of its Affiliates provides services (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Eligible Investment at the time of acquisition). Notwithstanding
the foregoing, unless the Borrower and the Collateral Manager have received the
written advice of counsel of national reputation experienced in such matters to
the contrary (together with an officer’s certificate of the Borrower or the
Collateral Manager to the Administrative Agent (on which the Administrative
Agent may rely) that the advice specified in this definition has been received
by the Borrower and the Collateral Manager) and the Administrative Agent
consents thereto, on and after July 21, 2015 (or such later date as may be
determined by the Borrower and the Collateral Manager based upon such advice),
Eligible Investments may only include obligations or securities that constitute
cash equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B)
of the exclusions from the definition of “covered fund” for purposes of the
Volcker Rule.

 

“Eligible Loan” means a Collateral Loan that (A) has been approved by the
Administrative Agent, in its sole discretion, prior to Closing Date, and
(B) satisfies each of the following eligibility requirements on any date of
determination (unless the Administrative Agent in its sole discretion agrees to
waive any such eligibility requirement with respect to such loan):

 

(a)           is (i) a First Lien Obligation, (ii) a Second Lien Obligation or
(iii) prior to the date that is sixty (60) days after the Closing Date (or such
longer period to which the Administrative Agent may agree in its sole
discretion) a Closing Date Participation Interest;

 

(b)          permits the purchase thereof by or assignment thereof (or, in the
case of a Closing Date Participation Interest, participation thereof) to the
Borrower and the pledge to the Collateral Agent;

 

(c)           is not in arrears;

 

(d)          is denominated and payable in Dollars and does not permit the
currency in which such loan is payable to be changed;

 

(e)           is an obligation of an Obligor organized or incorporated in the
United States (or any state thereof);

 

(f)           the Related Documents for which are governed by the laws of a
state in the United States;

 

(g)          the proceeds of which are not permitted primarily to be used for
personal, family or household purposes;

 

(h)           is not the subject of an offer other than a Permitted Offer or
called for redemption other than pursuant to a Permitted Offer;

 

(i)           does not constitute Margin Stock;

 

 14 

 

 

(j)           does not subject the Borrower to withholding tax unless the
Obligor is required to make “gross-up” payments constituting 100% of such
withholding tax;

 

(k)           is not (i) a Defaulted Collateral Loan or (ii) a Credit Risk
Collateral Loan;

 

(l)            is not an Equity Security or a component thereof and does not
provide for mandatory or optional conversion or exchange into an Equity
Security; provided that any Equity Security purchased as part of a “unit” with a
Collateral Loan (including any attached warrants) and that itself is not
eligible for purchase by the Borrower as a Collateral Loan shall not cause the
Collateral Loan portion to lose its eligibility hereunder;

 

(m)          if it is a PIK Loan, it provides for a minimum cash spread of at
least 2.50%;

 

(n)           is not (i) a Structured Finance Obligation, (ii) a bridge loan or
(iii) an obligation that (x) is incurred in connection with a merger,
acquisition, consolidation, or sale of all or substantially all of the assets of
a Person or similar transaction and (y) by its terms, is required to be repaid
within one year of the incurrence thereof with proceeds from additional
borrowings or other refinancing, a bond, a synthetic security, a finance lease
or chattel paper;

 

(o)           provides for the full principal balance to be payable at or prior
to its maturity;

 

(p)          has an original term to maturity of not more than eight (8.0)
years;

 

(q)          provides for payment of interest in cash at least semi-annually;

 

(r)            bears interest at a floating rate;

 

(s)           is not subject to material non-credit related risk (such as a
loan, the payment of which is expressly contingent upon the non-occurrence of a
catastrophe), as determined by the Collateral Manager in its reasonable
discretion;

 

(t)           other than any Delayed Drawdown Collateral Loan acquired by the
Borrower on the Closing Date, (x) is not an obligation pursuant to which any
future advances or payments to the Obligor may be required to be made by the
Borrower and (y) will not result in the imposition of any present or future,
actual or contingent, monetary liabilities or obligations on the Borrower;

 

(u)          if evidenced by a note or other instrument, such note or other
instrument has been delivered to the Custodian in accordance with this
Agreement;

 

(v)           except for a Closing Date Participation Interest, is not a
Participation Interest;

 

(w)          the acquisition of such loan will not cause the Borrower or the
pool of Collateral to be (x) required to register as an “investment company”
under the Investment Company Act or (y) a “covered fund” under the Volcker Rule;

 

(x)           such loan is not underwritten as a commercial real estate loan
principally secured by real property;

 

(y)           as to which no payment default, breach in any material respect of
any other term or covenant or other material default exists;

 

(z)           is not a letter of credit;

 

 15 

 

 

(aa)         is in “registered” form for U.S. federal income tax purposes;

 

(bb)        constitutes indebtedness for U.S. federal income tax purposes;

 

(cc)         the acquisition of such loan will not cause the Borrower to violate
any applicable Law or cause the Administrative Agent or any Lender to fail to
comply with any request or directive from any banking authority or Governmental
Authority having jurisdiction over the Administrative Agent or any Lender;

 

(dd)        the transfer thereof is effected pursuant to either (i) in the case
of a Collateral Loan other than a Closing Date Participation Interest, an LSTA
Par/Near Par Trade Confirmation, subject to Standard Terms and Condition for
Par/Near Par Trade Confirmations, as published by The Loan Syndications and
Trading Association, Inc., or the equivalent thereof as published by the Loan
Market Association, or (ii) in the case of a Closing Date Participation
Interest, the applicable Closing Date Participation Agreement;

 

(ee)         is not subject to any Lien other than Permitted Liens;

 

(ff)          does not have an interest rate basis exceeding six (6) months;

 

(gg)        as of any date of determination, it is rated by Moody’s or S&P;
provided that (i) in the case of a First Lien Obligation, if such First Lien
Obligation is rated by Moody’s, it has a Moody’s Rating of at least, “B3” and,
if such First Lien Obligation is rated by S&P, it has an S&P Rating of at least
“B-” and (ii) in the case of a Second Lien Obligation, if such Second Lien
Obligation is rated by Moody’s, it has a Moody’s Rating of at least, “Caa2” and,
if such Second Lien Obligation is rated by S&P, it has an S&P Rating of at least
“CCC”; and

 

(hh)        is on the date of purchase or other acquisition thereof by the
Borrower part of an applicable Tranche Size of at least $70,000,000;

 

(ii)           has at least one (1) bid on a nationally recognized loan pricing
service reasonably acceptable to the Administrative Agent;

 

(jj)           to the best knowledge of any Responsible Officer of the Borrower
or the Collateral Manager, the related Obligor on such loan is not insolvent and
there are no proceedings pending or threatened wherein the Obligor on such
Collateral Loan or any other party or any governmental entity (i) has asserted
insolvency of the related Obligor on such Collateral Loan, or (ii) has alleged
that such Collateral Loan or any of the underlying loan documents which create
such loan is illegal or unenforceable and such Collateral Loan is not subject to
any pending or threatened litigation or right or claim of rescission, set-off,
counterclaim or defense on the part of the related Obligor;

 

(kk)        to the best knowledge of any Responsible Officer of the Borrower or
the Collateral Manager, the underlying collateral related to such loan has not
been used by the related Obligor in any manner or for any purpose which would
result in any material risk of liability being imposed upon the Equityholder,
the Borrower, the Administrative Agent, the Lenders or the other Secured Parties
under any federal, state, local or foreign laws, common laws, statutes, codes,
ordinances, rules, regulations, permits, judgments, agreements or orders related
to or addressing the environment, health or safety;

 

(ll)          constitutes the legal, valid, binding and enforceable obligation
of the related obligor and each guarantor thereof, enforceable against such
person in accordance with its terms;

 

 16 

 

 

(mm)       none of the Collateral Manager or the Equityholder is an Affiliate of
any Obligor on such loan;

 

(nn)        is not subject to any pending or threatened litigation or right or
claim of rescission, set-off, counterclaim or defense on the part of the related
Obligor;

 

(oo)        the related Obligor on such loan is (i) a business entity (and not a
natural person) duly organized and validly existing under the laws of its
jurisdiction of organization or formation, (ii) a legal operating entity or
holding company, (iii) not a Governmental Authority and (iv) to the best
knowledge of any Responsible Officer of the Borrower or the Collateral Manager,
not in financial distress and has not experienced a material adverse change in
its condition (financial or otherwise);

 

(pp)        does not contain confidentiality restrictions that would prohibit
the Administrative Agent, the Collateral Agent or the Lenders from accessing or
receiving all material obligor information with regards to such loan (subject to
customary confidentiality provisions);

 

(qq)        is not subject to and will not result in any tax, fee or
governmental charge payable by the Borrower or any other person to any federal,
state or local government unless the obligor thereon is required under the terms
of the related underlying loan documents to make “gross up” payments that cover
the full amount of such withholding tax on an after tax basis;

 

(rr)          requires the related Obligor to comply with one or more
Maintenance Covenants (solely to the extent set forth in the Underlying Loan
Agreement on the date such loan is acquired by the Borrower, as such Underlying
Loan Agreement may be amended in accordance with this Agreement); and

 

(ss)         the Loan File and audited financial statements related to such loan
have been delivered to the Custodian and Administrative Agent.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other governmental entity, relating
to the protection of human health or the environment, including requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials. Environmental Laws include
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. § 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. §
331 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.),
the Environmental Protection Agency’s regulations relating to underground
storage tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), and the rules and regulations thereunder.

 

“Equity Coverage Amount” means, at any date of determination, for all Eligible
Loans owned by the Borrower on such date, the product of (a) the sum of (i) 100%
minus (ii) the Effective Advance Rate minus (iii) 10% multiplied by (b) the
Aggregate Original Asset Value.

 

“Equity Coverage Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the Equity Coverage Amount on
such date minus (b) the Net Equity Amount on such date.

 

 17 

 

 

“Equity Coverage Test” means a test that will be satisfied if at any date of
determination no Equity Coverage Deficiency exists.

 

“Equityholder” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Equityholder Collateral Loan” means each Collateral Loan sold and/or
contributed by the Equityholder to the Borrower pursuant to the Sale Agreement.

 

“Equityholder Purchased Loan Balance” means, as of any date of determination, an
amount equal to (a) the aggregate Principal Balance of all Equityholder
Collateral Obligations acquired by the Borrower prior to such date minus (b) the
aggregate Principal Balance of all Equityholder Collateral Obligations (other
than Warranty Collateral Obligations) repurchased by the Equityholder or an
Affiliate thereof prior to such date.

 

“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security, or carrying any warrant (other than a
detachable warrant) or right to subscribe to or purchase such a security; or any
such warrant or right.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated and rulings issued thereunder.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) (i) the receipt by the
Borrower or any member of its ERISA Group from the PBGC of a notice of
determination that the PBGC intends to seek termination of any Plan or to have a
trustee appointed for any Plan, or (ii) the filing by the Borrower or any member
of its ERISA Group of a notice of intent to terminate any Plan; (g) the
incurrence by the Borrower or any member of its ERISA Group of any liability (i)
with respect to a Plan pursuant to Sections 4063 and 4064 of ERISA, (ii) with
respect to a facility closing pursuant to Section 4062(e) of ERISA, or (iii)
with respect to the withdrawal or partial withdrawal from any Multiemployer
Plan; (h) the receipt by the Borrower or any member of its ERISA Group of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, in endangered status or critical
status, within the meaning of Section 432 of the Code or Section 305 of ERISA or
is or is expected to be insolvent or in reorganization, within the meaning of
Title IV of ERISA; or (i) the failure of the Borrower or any member of its ERISA
Group to make any required contribution to a Multiemployer Plan.

 

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code with the
Borrower.

 

“Errors” has the meaning assigned to such term in Section 14.07(e).

 

 18 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

 

“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
any Lender shall have notified the Administrative Agent of a determination by
such Lender that it would be contrary to Law or to the directive of any central
bank or other governmental authority (whether or not having the force of law) to
obtain Dollars in the London interbank market to fund any Advance, (b) the
Collateral Agent shall have notified the Administrative Agent, the Borrower and
each Lender of the inability, for any reason, to determine the Adjusted
Eurodollar Rate, (c) the Required Lenders shall have notified the Administrative
Agent of a determination by such Lenders that the rate at which deposits of
Dollars are being offered to such Lenders in the London interbank market does
not accurately reflect the cost to such Lenders of making, funding or
maintaining any Advance or (d) any Lender shall have notified the Administrative
Agent of the inability of such Lender to obtain Dollars in the London interbank
market to make, fund or maintain any Advance.

 

“Eurodollar Reserve Percentage” means, for any period, the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
any basic, emergency, supplemental, marginal or other reserve requirements) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term of one month.

 

“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.

 

“Excluded Amounts” means any amounts received in the Collection Account with
respect to any Collateral, which amounts are attributable to (i) the
reimbursement by the related Obligor of payment of out-of-pocket expenses by the
Collateral Manager or the Equityholder on behalf of the Borrower or (ii) amounts
deposited into the Collection Account in error; provided, that any such amounts
shall be Excluded Amounts only to the extent that such amounts (x) are in excess
of the principal and interest then due in respect of such Collateral, except
with respect to the amounts described in clause (ii) of this definition and (y)
were required to be paid by the related Obligor pursuant to a specific provision
of the Related Documents with respect to such Collateral.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party (a) Taxes imposed on or measured by net income (however
denominated), or that are franchise Taxes or branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such Secured Party is organized or in which its principal office
is located, or in the case of any Lender, in which its applicable lending office
is located or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Commitment (other than pursuant to an assignment request by the Borrower
under Sections 2.16 or 12.03(h)) or (ii) such Lender designates a new lending
office (a “New Lending Office”), except in each case to the extent that,
pursuant to Section 12.03, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Secured Party’s failure to comply with Section
12.03(g), and (d) U.S. federal withholding Taxes imposed by FATCA.

 

 19 

 

 

“Facility Amount” means (a) on the Closing Date, $95,193,112 and (b) following
the Closing Date, the outstanding principal balance of all the Advances.

 

“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Collateral Administration Agreement, the Collateral Agent Fee
Letter, the Sale Agreement and any other security agreements and other
instruments entered into or delivered by or on behalf of the Borrower pursuant
to Section 5.01(c) to create, perfect or otherwise evidence the Collateral
Agent’s security interest in the Collateral.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the Code
that are substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements and any rules or guidance entered into in
connection with the implementation of such Sections.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it; provided that, if at any time a
Lender is borrowing overnight funds from a Federal Reserve Bank that day, the
Federal Funds Rate for such Lender for such day shall be the average rate per
annum at which such overnight borrowings are made on that day as promptly
reported by such Lender to the Borrower and the Agents in writing. Each
determination of the Federal Funds Rate by a Lender pursuant to the foregoing
proviso shall be conclusive and binding except in the case of manifest error.

 

“Final Maturity Date” means the earliest to occur of (a) the Business Day
designated by the Borrower as the Final Maturity Date upon not less than ten
(10) Business Days’ prior written notice to the Administrative Agent, the
Collateral Agent, the Lenders, the Custodian and the Collateral Administrator,
(b) June 21, 2020, and (c) the date on which the Administrative Agent provides
notice of the declaration of the Final Maturity Date after the occurrence of an
Event of Default.

 

“Final Order” means an order, judgment, decree or ruling the operation or effect
of which has not been stayed, reversed or amended and as to which order,
judgment, decree or ruling (or any revision, modification or amendment thereof)
the time to appeal or to seek review or rehearing has expired and as to which no
appeal or petition for review or rehearing was filed or, if filed, remains
pending.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

 20 

 

 

“Firm Bid” means with respect to any Collateral Loan, a good and irrevocable bid
for value, to purchase the par amount of such Collateral Loan, expressed as a
percentage of the par amount of such Collateral Loan and exclusive of accrued
interest and premium, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Collateral
Loan, as determined by the Administrative Agent, submitted as of 11:00 a.m. (New
York time) or as soon as practicable thereafter. The Administrative Agent shall
be entitled to disregard any Firm Bid submitted by a broker-dealer (a) if, in
the Administrative Agent's commercially reasonable judgment, (i) such
broker-dealer may be ineligible to accept assignment or transfer of the par
amount of such Collateral Loan substantially in accordance with the then-current
market practice in the principal market for such Collateral Loan, as determined
by the Administrative Agent, or (ii) such broker-dealer would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under the Related Documents for such Collateral Loan to the assignment
or transfer to such broker-dealer of the par amount of such Collateral Loan or
(b) if the Administrative Agent determines that such Firm Bid is not bona fide,
including, without limitation, due to (i) the insolvency of the bidder, (ii) the
inability, failure or refusal of the bidder to settle the purchase of the par
amount of such Collateral Loan or otherwise settle transactions in the relevant
market or perform its obligations generally or (iii) the Administrative Agent
not having pre-approved trading lines with the broker-dealer that would permit
settlement of the sale to such broker-dealer of the par amount of such
Collateral Loan.

 

“First Lien Obligation” means any loan (and not a bond or similar security) that
meets the following criteria:

 

(i)          is not (and is not expressly permitted by its terms to become)
subordinate in right of payment to any other obligation for borrowed money of
the Obligor of such loan;

 

(ii)         is secured by a valid first priority (subject to customary
permitted liens) perfected Lien in, to or on specified collateral securing the
Obligor’s obligations under such loan (whether or not such loan is also secured
by any lower priority Lien on other collateral and whether or not a separate
loan is secured by a first lien on separate collateral);

 

(iii)        is secured, pursuant to such first priority perfected Lien, by
collateral having a value (determined as set forth below) not less than the
outstanding principal balance of such loan plus the aggregate outstanding
principal balances of all other loans of equal seniority secured by a first Lien
in the same collateral; and

 

(iv)        is not a loan which is secured solely or primarily by the common
stock of its Obligor or any of its Affiliates.

 

The determination as to whether clause (iii) of this definition is satisfied
shall be based on the Collateral Manager’s judgment at the time the loan is
acquired by the Borrower (which value may include an assessment of the Obligor’s
cash flow, enterprise value, general financial condition and other attributes).
The limitation set forth in clause (iv) above shall not apply with respect to a
loan made to a parent entity that is secured solely or primarily by the stock of
one or more of the subsidiaries of such parent entity to the extent that the
granting by any such subsidiary of a Lien on its own property would (1) in the
case of a subsidiary that is not part of the same consolidated group as such
parent entity for U.S. Federal income tax purposes, result in a deemed dividend
by such subsidiary to such parent entity for such tax purposes, (2) violate Law
applicable to such subsidiary (whether the obligation secured is such loan or
any other similar type of indebtedness owing to third parties) or (3) cause such
subsidiary to suffer adverse economic consequences under capital adequacy or
other similar rules, in each case, so long as (x) the Related Documents limit
the incurrence of indebtedness by such subsidiary and (y) the aggregate amount
of all such indebtedness is not material relative to the aggregate value of the
assets of such subsidiary.

 

 21 

 

 

“Fundamental Amendment” means any amendment, modification, waiver or supplement
(as determined by the Administrative Agent) of or to this Agreement that would
(a) reinstate the Commitments after such Commitments are terminated on the
Closing Date in accordance with Section 2.06 or change the Final Maturity Date,
(b) extend the date fixed for the payment of principal of or interest on any
Advance or any fee hereunder, (c) reduce the amount of any such payment of
principal, (d) reduce the rate at which Interest is payable thereon or any fee
is payable hereunder, (e) release any material portion of the Collateral, except
in connection with dispositions expressly permitted hereunder, (f) alter the
terms of Section 9.01 or Section 12.01(b), or (g) modify the definition of the
term “Required Lenders” or modify in any other manner the number or percentage
of the Lenders required to make any determinations or waive any rights hereunder
or to modify any provision hereof.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, administrative tribunal, central bank, public office, court,
arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government, including the SEC, the stock exchanges, any federal, state,
territorial, county, municipal or other government or governmental agency,
arbitrator, board, body, branch, bureau, commission, court, department,
instrumentality, master, mediator, panel, referee, system or other political
unit or subdivision or other entity of any of the foregoing, whether domestic or
foreign.

 

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.

 

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, flammable, explosive or radioactive
materials, hazardous or toxic wastes or substances, lead based materials,
petroleum or petroleum distillates or asbestos or material containing asbestos,
polychlorinated biphenyls, radon gas, urea formaldehyde and any substances
classified as being “in inventory”, “usable work in process” or similar
classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Indemnified Party” has the meaning assigned to such term in Section 12.04(b).

 

“Independent Accountants” has the meaning assigned to such term in Section
8.10(a).

 

 22 

 

 

“Independent Manager” means a manager of the Borrower who (a) is an employee of,
or is a special purpose corporation which is an Affiliate of or is operated by,
employees of, or is otherwise provided by, any one of CT Corporation, Citadel
SPV, Maples Fiduciary Services, Corporation Service Company, Puglisi &
Associates, National Registered Agents, Inc., Wilmington Trust Company, Lord
Securities Corporation, The Corporation Trust Company, or an Affiliate thereof,
or, if none of those companies is then providing professional independent
directors or managers, another nationally-recognized company, in each case that
is not an Affiliate of the Borrower and that provides professional independent
directors or managers and other corporate services in the ordinary course of its
business; (b) in the case of any natural person, has (i) prior experience as an
independent director for a corporation, or as an independent director or
independent manager or independent trustee for a limited liability company or
trust, whose organizational documents required the unanimous consent of all
independent directors (or independent managers or independent trustees) thereof
before such corporation or limited liability company or trust could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy, and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities; and
(c) in the case of any natural person, is not, and has not been for a period of
five (5) years prior to his or her appointment as an Independent Manager: (i) a
stockholder (whether direct, indirect or beneficial), director, member, manager,
officer, employee, or partner, of (A) the Collateral Manager, (B) the
Equityholder, (C) any principal of the Equityholder or the Collateral Manager,
or (D) any Affiliate of the Equityholder or the Collateral Manager, (ii) a
spouse, parent, sibling or child of any Person referred to in clause (i) above,
(iii) an individual or other Person controlling or under common control with any
such stockholder, director, member, manager, officer, employee, or partner;
provided, however, such Independent Manager may be an independent director,
independent trustee or independent manager of another special purpose entity
affiliated with the Equityholder or the Collateral Manager.

 

“Ineligible Collateral Loan” means, at any time, a loan or other obligation, or
any portion thereof, that fails to satisfy any criteria of the definition of
“Eligible Loan” giving effect to the proviso in the introductory language to the
definition of “Eligible Loan”.

 

“Initial Advance Rate” means 42.5%.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest” means, for each day during an Interest Accrual Period and each
Advance outstanding by a Lender on such day, the sum of the products (for each
day during such Interest Accrual Period) of:

 

[s110955_ex10-1img1.jpg]

 

where:

 

 23 

 

 

IR= the Interest Rate for such Advance on such day;

 

P= the principal amount of such Advance on such day; and

 

D= 360 days.

 

“Interest Accrual Period” means (a) with respect to the first Payment Date, the
period from and including the Closing Date to and including the last day of the
calendar month preceding the first Payment Date, and (b) with respect to any
subsequent Payment Date, the period commencing on the first day of the calendar
month in which the preceding Payment Date occurred and ending on the last day of
the calendar month immediately preceding the month in which such Payment Date
occurs; provided, that the final Interest Accrual Period hereunder shall end on
and include the day prior to the Payment in Full of the Advances hereunder.

 

“Interest Collection Subaccount” has the meaning specified in Section 8.02(a).

 

“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:

 

(a)          all payments of interest and other income received by the Borrower
during such Collection Period on the Collateral Loans (including interest and
other income received on Ineligible Collateral Loans and the accrued interest
received in connection with a sale of any such Collateral Loan during such
Collection Period);

 

(b)          all principal and interest payments received by the Borrower during
such Collection Period on Eligible Investments purchased with proceeds received
pursuant to clauses (a), (b) and (c) of this definition; and all interest
payments received by the Borrower during such Collection Period on Eligible
Investments purchased with Principal Proceeds or amounts credited to the
Unfunded Reserve Account;

 

(c)          all amendment and waiver fees, late payment fees (including
compensation for delayed settlement or trades), and all protection fees and
other fees and commissions received by the Borrower during such Collection
Period unless the Collateral Manager has determined in its sole discretion that
such payments are to be treated as Principal Proceeds; and

 

(d)          commitment fees, facility fees, anniversary fees, ticking fees and
other similar fees received by the Borrower during such Collection Period unless
the Collateral Manager has determined in its sole discretion that such payments
are to be treated as Principal Proceeds;

 

provided that:

 

(i)          as to any Defaulted Collateral Loan (and only so long as it remains
a Defaulted Collateral Loan), any amounts received in respect thereof will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all Collections in respect thereof since it became a Defaulted Collateral Loan
equals the outstanding principal balance of such Defaulted Collateral Loan at
the time as of which it became a Defaulted Collateral Loan and all amounts
received in excess thereof will constitute Interest Proceeds; and

 

(ii)         all payments received in respect of Equity Securities will
constitute Principal Proceeds.

 

 24 

 

 

“Interest Rate” means, for any Interest Accrual Period and for each Advance
outstanding by a Lender for each day during such Interest Accrual Period, an
interest rate per annum equal to (a) if a Eurodollar Disruption Event has
occurred and is continuing or an Event of Default has occurred (and has not
otherwise been waived by the Lenders pursuant to the terms hereof), the Base
Rate plus the Applicable Margin, or (b) in all other cases, the Adjusted
Eurodollar Rate plus the Applicable Margin.

 

“Interim Order” means an order, judgment, decree or ruling entered after notice
and a hearing conducted in accordance with Bankruptcy Rule 4001(c) granting
interim authorization, the operation or effect of which has not been stayed,
reversed or amended.

 

“Investment Advisory Agreement” means the Investment Advisory Agreement dated
July 1, 2011, between the Equityholder and the Adviser, as amended, supplemented
or restated from time to time.

 

“Investment Company Act” means the Investment Company Act of 1940 and the rules
and regulations promulgated thereunder.

 

“Key Individuals” means each of Jonathan H. Cohen, Saul B. Rosenthal, Debdeep
Maji, Kevin Yonon, Darryl Monasebian and such other employee or employees of the
Collateral Manager or an Affiliate thereof proposed, from time to time, by the
Collateral Manager and reasonably acceptable to the Administrative Agent.

 

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.

 

“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.

 

“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket attorneys’ fees and expenses) and disbursements of any
kind or nature whatsoever, whether or not incurred in a suit or proceeding
brought by the Borrower, the Collateral Manager, the Equityholder or any third
party.

 

“LIBOR Rate” means, for any Interest Accrual Period, (i) with respect to any
Advance made or outstanding on the first day of an Interest Accrual Period, a
rate per annum equal to the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”), as published by Reuters (or another commercially available source
providing quotations of ICE LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
three (3) months and (ii) with respect to any Advance not made or outstanding on
the first day of an Interest Accrual Period, the rate per annum equal to ICE
LIBOR, as published by Reuters (or another commercially available source
providing quotations of ICE LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the date on which such Advance is made, for Dollar deposits (for
delivery on the date on which such Advance is made) with a term equivalent to
three (3) months; provided that, if no such rate is published by Reuters (or
another commercially available source providing quotations of ICE LIBOR as
designated by Administrative Agent from time to time), the LIBOR Rate shall be
the rate per annum determined by the Administrative Agent using the average of
the rates for London interbank deposits for a three (3) month period in United
States dollars at approximately 11:00 a.m. (London time) on the applicable rate
setting day to prime banks in the London interbank market. If the LIBOR Rate is
less than zero percent then the LIBOR Rate shall be deemed to equal zero percent
for all purposes of this Agreement.

 

 25 

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).

 

“Loan File” means, with respect to each Collateral Loan delivered to the
Custodian, each of the Required Loan Documents in original or copy as identified
on the related Document Checklist and any other document delivered in connection
therewith.

 

“London Banking Day” means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

“Losses” has the meaning assigned to such term in Section 13.09(d)(i).

 

“Maintenance Covenant” means a covenant by any Obligor to comply with one or
more financial covenants during each reporting period (but not more frequently
than quarterly), whether or not such Obligor has taken any specified action.

 

“Mandatory Amortization Amount” means, with respect to the applicable Payment
Dates set forth below and regardless of whether sufficient funds are on deposit
in the applicable Collection Account in respect of such Payment Date, an amount
sufficient to reduce Advances Outstanding as of such Payment Date to an amount
equal to the percentage of Advances Outstanding as of (and immediately after
giving effect to the making of the Advances on) the Closing Date set forth
opposite such Payment Date.

 

Payment Date   Percent of Advances Outstanding as of
the Closing Date Payment Date occurring on June 21, 2019   85.00% Each Payment
Date occurring thereafter   (a) 85.00% minus (b) number of Payment Dates after
one-year anniversary of the Closing Date multiplied times 6.25% Final Maturity
Date   0%

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

 26 

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or operations of the Borrower, (b) the business,
assets, financial condition or operations of the Collateral Manager, (c) the
validity or enforceability of this Agreement or any other Facility Document or
the validity, enforceability or collectability of the Collateral Loans or the
Related Documents generally or any material portion of the Collateral Loans or
the Related Documents, (d) the rights and remedies of the Administrative Agent,
the Lenders and the other Secured Parties with respect to matters arising under
this Agreement or any other Facility Document, (e) the ability of each of the
Borrower or the Collateral Manager to perform its obligations under any Facility
Document to which it is a party or (f) the status, existence, perfection,
priority or enforceability of the Collateral Agent’s Lien on the Collateral
(excluding in any case a decline in the asset value of the Borrower or a change
in general market conditions or values of the loans and investments held by the
Borrower).

 

“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of a Related Document with respect
thereto executed or effected after the date on which such Collateral Loan is
acquired by the Borrower, that:

 

(a)          reduces or waives one or more cash interest payments, reduces the
frequency of cash interest payments, or permits any interest due with respect to
such Collateral Loan in cash to be deferred or capitalized and added to the
principal amount of such Collateral Loan (other than any deferral or
capitalization already expressly permitted by the terms of its underlying
instruments as of the date such Collateral Loan was acquired by the Borrower);

 

(b)          contractually or structurally subordinates such Collateral Loan by
operation of a priority of payments, turnover provisions or the transfer of
assets in order to limit recourse to the related Obligor or releases any
material guarantor or co-Obligor from its obligations with respect thereto;

 

(c)          substitutes or releases the underlying assets securing such
Collateral Loan (other than as expressly permitted by the Related Documents as
of the date such Collateral Loan was acquired by the Borrower), and such
substitution or release materially and adversely affects the value of such
Collateral Loan (as determined in the sole, reasonable discretion of the
Administrative Agent);

 

(d)          waives, extends or postpones any date fixed for any scheduled
payment or mandatory prepayment of principal on such Collateral Loan; or

 

(e)          reduces or forgives any principal amount of such Collateral Loan;

 

(f)          delays or extends the maturity date of such Collateral Loan;

 

(g)          results in any materially less financial information in respect of
reporting frequency and scope being provided with respect to the related Obligor
or reduces the frequency or total number of any appraisals required thereunder
that, in each case, has an effect on the ability of the Collateral Manager or
the Administrative Agent (as determined by the Administrative Agent in its
reasonable discretion) to make any determinations or calculations required or
permitted hereunder;

 

(h)          amends, waives or modifies in any material respect any Maintenance
Covenant applicable to such Collateral Loan or any related definition or
component thereof; or

 

(i)          causes such Collateral Loan to cease to be an Eligible Loan.

 

 27 

 

 

“Measurement Date” means (a) the Closing Date, (b) the date on which a
Collateral Loan is disposed of by the Borrower, (c) each Monthly Report
Determination Date, (d) the date that the Asset Value of any Collateral Loan is
adjusted, (e) each other date of determination on which the Borrowing Base is
calculated and (f) any other date reasonably requested by the Borrower or the
Administrative Agent.

 

“Minimum Equity Amount” means, at any time, the greater of (a) $15,000,000 and
(b) the aggregate Original Asset Values of the four (4) largest Eligible Loans
(it being understood that multiple Eligible Loans to the same Obligor and its
Affiliates shall be treated as a single exposure).

 

“Money” has the meaning specified in Section 1-201(24) of the UCC.

 

“Monthly Report” has the meaning specified in Section 8.08(a).

 

“Monthly Report Determination Date” has the meaning specified in Section
8.08(a).

 

“Monthly Reporting Date” has the meaning specified in Section 8.08(a).

 

“Moody’s” means Moody’s Investors Service, Inc., together with its successors.

 

“Moody’s Rating” means, with respect to any Collateral Loan, as of any date of
determination:

 

(a)          if such Collateral Loan has a monitored rating, an unpublished
monitored rating expressly assigned to a debt obligation (or facility), or a
monitored estimated rating expressly assigned to a debt obligation (or facility)
by Moody’s that addresses the full amount of the principal interest promised,
such rating;

 

(b)          if the foregoing paragraph is not applicable, then, if the related
Obligor has a corporate family rating by Moody’s, the rating specified in the
applicable row of the table below under “Relevant Rating” opposite the row in
the table below that describes such Collateral Loan:

 

Collateral Loan   Relevant Rating       The Collateral Loan is a secured
obligation, but is not a Second Lien Obligation and is not subordinate    The
rating by Moody’s that is one rating subcategory above such corporate family
rating       The Collateral Loan is an unsecured obligation or is a Second Lien
Obligation, but is not subordinate   The rating by Moody’s that is one rating
subcategory below such corporate family rating       The Collateral Loan is
subordinate   The rating by Moody’s that is two rating subcategories below such
corporate family rating 

 

 28 

 

 

(c)          if the foregoing paragraphs are not applicable, but there is a
rating by Moody’s on a secured obligation of the Obligor that is not a Second
Lien Obligation and is not subordinate (the “other obligation”), the rating
specified in the applicable row of the table below under “Relevant Rating”
opposite the row in the table below that describes such Collateral Loan:

 

Collateral Loan   Relevant Rating    

The Collateral Loan is a secured obligation, but is not a Second Lien Obligation
and is not subordinate

  The rating assigned by Moody’s to the other obligation    

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

 

The rating by Moody’s that is one rating subcategory below the rating assigned
by Moody’s to the other obligation

    The Collateral Loan is subordinate   The rating by Moody’s that is two
rating subcategories below the rating assigned by Moody’s to the other
obligation 

 

(d)          if the foregoing paragraphs are not applicable, but there is a
rating by Moody’s on an unsecured obligation of the Obligor (or, failing that,
an obligation that is a Second Lien Obligation) but is not subordinate (the
“other obligation”), the rating specified in the applicable row of the table
below under “Relevant Rating” opposite the row in the table below that describes
such Collateral Loan:

 

Collateral Loan   Relevant Rating     The Collateral Loan is a secured
obligation, but is not a Second Lien Obligation and is not subordinate  

The rating by Moody’s that is one rating subcategory above the rating assigned
by Moody’s to the other obligation

   

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

  The rating assigned by Moody’s to the other obligation     The Collateral Loan
is subordinate  

The rating by Moody’s that is one rating subcategory below the rating assigned
by Moody’s to the other obligation

 

(e)          if the foregoing paragraphs are not applicable, but there is a
rating by Moody’s on an obligation of the Obligor that is subordinate (the
“other obligation”), the rating specified in the applicable row of the table
below under “Relevant Rating” opposite the row in the table below that describes
such Collateral Loan:

 



 29 

 

 

Collateral Loan   Relevant Rating    

The Collateral Loan is a secured obligation, but is not a Second Lien Obligation
and is not subordinate

 

The rating by Moody’s that is two rating subcategories above the rating assigned
by Moody’s to the other obligation

   

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

 

The rating by Moody’s that is one rating subcategory above the rating assigned
by Moody’s to the other obligation

   

The Collateral Loan is subordinate

  The rating assigned by Moody’s to the other obligation

 

(f)          if a rating cannot be assigned pursuant to clauses (a) through (e),
the Moody’s Rating may be determined using any of the methods below:

 

(1)         for up to 5% of the Aggregate Original Asset Value, the Borrower may
apply to Moody’s for a shadow rating or public rating of such Collateral Loan,
which shall then be the Moody’s Rating (and the Borrower may deem the Moody’s
Rating of such Collateral Loan to be “B3” pending receipt of such shadow rating
or public rating, as the case may be); provided that (x) a Collateral Loan will
not be included in the 5% limit of the Aggregate Original Asset Value if the
Borrower has assigned a rating to such Collateral Loan in accordance with clause
(2) below and (y) upon receipt of a shadow rating or public rating, as the case
may be, such Collateral Loan will not be included in the 5% limit of the
Aggregate Original Asset Value; or

 

(2)         for up to 5% of the Aggregate Original Asset Value, if there is a
rating of an obligor that has been provided by S&P to the Administrative Agent
and the Borrower, the Borrower may impute a Moody’s Rating that corresponds to
such rating; provided that a Collateral Loan will not be included in the 5%
limit of the Aggregate Original Asset Value if the Borrower has applied to
Moody’s for a shadow rating.

 

For purposes of this Agreement, a “private rating” shall refer to a rating
obtained by the Administrative Agent, by the Borrower or by or on behalf of an
obligor on a Collateral Loan that is not disseminated publicly; whereas a
“shadow rating” shall refer to a credit estimate obtained (i) upon application
of the Borrower or a holder of a Collateral Loan or (ii) from the proper use of
the RiskCalc Plus probability of default model most recently made available by
Moody’s. Any private rating or shadow rating shall be required to be refreshed
annually. If the Borrower applies to Moody’s for a shadow rating or public
rating of a Collateral Loan, the Borrower shall provide evidence to the
Administrative Agent of such application and shall notify the Administrative
Agent of the expected rating. The Borrower shall notify the Administrative Agent
of the shadow rating or public rating assigned by Moody’s to a Collateral Loan.

 

“Multiemployer Plan” means an employee pension benefit plan within the meaning
of Section 4001 (a)(3) of ERISA that is sponsored by the Borrower or a member of
its ERISA Group or to which the Borrower or a member of its ERISA Group is
obligated to make contributions or has any liability.

 

“Net Equity Amount” means, as of any date of determination, an amount equal to
the sum of (a) the Asset Values of all Eligible Loans held by the Borrower at
such time, plus (b) the aggregate amount of Cash and Eligible Investments then
on deposit in the Principal Collection Subaccount, plus (c) the aggregate amount
of Cash and Eligible Investments then on deposit in the Cash Diversion Reserve
Account, minus (d) the sum of (x) the Advances Outstanding at such time plus (y)
all other Obligations due and owing at such time.

 

 30 

 

 

“New Lending Office” has the meaning assigned to such term in the definition of
“Excluded Taxes”.

 

“Non-Excluded Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Non-U.S. Lender” has the meaning assigned to such term in Section 12.03(g).

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.03, substantially in the form of
Exhibit D hereto.

 

“Noteless Loan” means a Collateral Loan with respect to which (a) the related
loan agreement does not require the Obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Collateral Loan and (b) no
Underlying Notes issued to the Borrower are outstanding with respect to the
portion of the Collateral Loan transferred to the Borrower.

 

“Notice of Borrowing” has the meaning assigned to such term in Section 2.02.

 

“Notice of Prepayment” has the meaning assigned to such term in Section 2.05.

 

“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Notes or any
other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all other amounts payable
hereunder or thereunder by the Borrower.

 

“Obligor” means, in respect of any Collateral Loan, the Person primarily
obligated to pay Collections in respect of such Collateral Loan, including any
applicable guarantors; provided that, in the case of any Closing Date
Participation Interest, the Obligor thereunder shall be deemed to be the
underlying obligor in respect of the Collateral Loan that is subject of such
Closing Date Participation Interest.

 

“OFAC” has the meaning assigned to such term in Section 4.01(f).

 

“Original Asset Value” means, for each Collateral Loan included in the
Collateral, the product of (i) the Purchase Price paid by the Borrower for such
Collateral Loan times (ii) the Principal Balance of such Collateral Loan on the
date such Collateral Loan is acquired by the Borrower.

 

“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed by any jurisdiction by reason of such Secured Party having any present
or former connection with such jurisdiction (other than a connection arising
solely from such Secured Party having executed, delivered, become a party to,
performed its obligations under, received any payment under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced its rights under this Agreement, the Notes or any other Facility
Document or sold or assigned an interest in any Collateral Loan or Facility
Document).

 

“Other Taxes” has the meaning assigned to such term in Section 12.03(c).

 

 31 

 

 

“Paid in Full,” “Pay in Full” or “Payment in Full” means, with respect to any
Obligations the payment in full in cash of all such Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).

 

“Partial PIK Loan” means a Collateral Loan that requires the Obligor to pay only
a portion of the accrued and unpaid interest in Cash on a current basis, the
remainder of which is deferred and paid later together with interest thereon as
a lump sum and is treated as Interest Proceeds at the time it is received;
provided that such Collateral Loan shall not constitute a Partial PIK Loan if
the portion of such interest required to be paid in Cash pursuant to the terms
of the related underlying instruments carries a current Cash pay interest rate
of not less than 2.50% per annum over LIBOR.

 

“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 12.06(c).

 

“Participant Register” has the meaning assigned to such term in Section
12.06(c)(ii).

 

“Participation Interest” means a participation interest in a loan, debt
obligation or other obligation that satisfies each of the following criteria:
(i) such loan would constitute a Collateral Loan were it acquired directly, (ii)
the seller of the participation is a lender on the loan, (iii) the aggregate
participation in the loan does not exceed the principal amount or commitment of
such loan, (iv) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the seller holds in
the loan or commitment that is the subject of the participation, (v) the entire
purchase price for such participation is paid in full at the time of its
acquisition (or, in the case of a participation in a Delayed Drawdown Collateral
Loan, at the time of the funding of such loan), and (vi) the participation
provides the participant all of the economic benefit and risk of the whole or
part of the loan or commitment that is the subject of the loan participation.
For the avoidance of doubt, a Participation Interest shall not include a
sub-participation interest in any loan.

 

“PATRIOT Act” has the meaning assigned to such term in Section 4.01(f).

 

“Payment Account” has the meaning assigned to such term in Section 8.03.

 

“Payment Date” means the 21st day of March, June, September and December in each
year, the first of which shall be September 21, 2018; provided that, if any such
day is not a Business Day, then such Payment Date shall be the next succeeding
Business Day. The Final Maturity Date shall also be a Payment Date.

 

“Payment Date Report” has the meaning specified in Section 8.08(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.

 

“Percentage” of any Lender means, (a) with respect to any Lender party hereto on
the date hereof, the percentage set forth opposite such Lender’s name on
Schedule 1 hereto, as such amount is reduced by any Assignment and Acceptance
entered into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor, or (b) with respect to
a Lender that has become a party hereto pursuant to an Assignment and
Acceptance, the percentage set forth therein as such Lender’s Percentage,
as such amount is reduced by an Assignment and Acceptance entered into between
such Lender and an assignee or increased by any Assignment and Acceptance
entered into by such Lender with an assignor.

 

 32 

 

 

“Permitted Assignee” means (a) a Lender or any of its Affiliates, (b) any Person
managed by a Lender or any of its Affiliates or (c) any financial or other
institution or fund (other than the Borrower or an Affiliate thereof) acceptable
to the Administrative Agent and the Borrower (such consent not to be
unreasonably withheld and such consent shall not be required during the
existence of an Event of Default).

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens created in favor of the Collateral Agent hereunder or under the other
Facility Documents for the benefit of the Secured Parties; (b) Liens for state,
municipal or other local Taxes if such Taxes shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person; (c) with
respect to agented Collateral Loans, security interests, liens and other
encumbrances in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of the related Obligor under the
related facility; and (d) any security interests, liens and other rights or
encumbrances granted under any governing documents or other agreement between or
among or binding upon the Borrower as the holder of equity in an Obligor.

 

“Permitted Offer” means a tender offer or redemption notice (i) pursuant to the
terms of which the offeror offers to acquire a Collateral Loan in exchange for
consideration consisting solely of Cash in an amount equal to or greater than
the full face amount of such Collateral Loan plus any accrued and unpaid
interest and (ii) as to which the Collateral Manager has determined in its
reasonable commercial judgment that the offeror has sufficient access to
financing to consummate the offer or redemption.

 

“Permitted Subsidiary” means any subsidiary (a) that meets the then-current
general criteria of Moody’s and S&P for bankruptcy remote entities and that
includes, in its Constituent Documents, “special purpose” provisions
substantially similar to those in the Constituent Documents of the Borrower, and
(b) that is formed for the sole purpose of holding any Equity Security in one or
more Persons or other assets received in a workout of a Defaulted Collateral
Loan or otherwise acquired in connection with a workout of a Collateral Loan.

 

“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.

 

“PIK Loan” means a Collateral Loan (other than a Partial PIK Loan or a
Collateral Loan described in the proviso to the definition of “Partial PIK
Loan”) that permits the Obligor thereon to defer or capitalize any portion of
the accrued interest thereon.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code that is sponsored by the Borrower or a
member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.

 

“Post-Default Rate” means a rate per annum equal to the rate of interest
otherwise in effect pursuant to this Agreement (or, if no such rate is
specified, the Base Rate) plus 4.25% per annum.

 

“Potential Terminated Lender” has the meaning specified in Section 2.16(a).

 

“Predecessor Collateral Manager Work Product” has the meaning assigned to such
term in Section 14.07(e).

 

 33 

 

 

“Prepayment Fee” has the meaning assigned to such term in Section 2.12(a).

 

“Prime Rate” means the rate announced by Citibank from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Citibank in connection with extensions of credit to debtors.

 

“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest; provided that, other than as expressly set forth herein,
for all purposes of this Agreement and the other Facility Documents (other than
in determining the Asset Value of any Collateral Loan for purposes of
calculating the Borrowing Base or compliance with the Borrowing Base Test), in
determining the Principal Balance of any Delayed Drawdown Collateral Loan, any
unfunded commitments in respect of such Delayed Drawdown Collateral Loan shall
be assumed to have been fully funded as of such date of determination.

 

“Principal Collection Subaccount” has the meaning specified in Section 8.02(a).

 

“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds or Excluded Amounts, including
unapplied proceeds of the Advances and any amounts received by the Borrower as
equity contributions (howsoever designated).

 

“Priority of Payments” has the meaning specified in Section 9.01(a).

 

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).

 

“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include, but
not be limited to, any and all amounts from time to time paid or payable under
or in connection with such asset or property.

 

“Prohibited Transaction” means a transaction described in Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption granted pursuant to Section 408 of ERISA.

 

“Proper Instructions” means instructions (including Trade Confirmations)
received by the Custodian from the Borrower, or the Collateral Manager on behalf
of the Borrower, in any of the following forms acceptable to the Custodian: (a)
in writing signed by an Authorized Person (and delivered by hand, by mail, by
overnight courier or by telecopier); (b) by electronic mail from an Authorized
Person; (c)   in tested communication; (d) in a communication utilizing access
codes effected between electro mechanical or electronic devices; or (e)   such
other means as may be agreed upon from time to time by the Custodian and the
party giving such instructions.

 

“Purchase Price” means, with respect to any Collateral Loan, the purchase price
paid by the Borrower to purchase such Collateral Loan, which (a) shall be
expressed as a percentage of par not to exceed 100% and (b) shall be determined
exclusive of accrued interest and premium.

 

“QIB” has the meaning assigned to such term in Section 12.06(e).

 

 34 

 

 

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (a)(i) that has either (A) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1”
or better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent and (b) the deposits of which
are insured by the Federal Deposit Insurance Corporation.

 

“Qualified Purchaser” has the meaning assigned to such term in Section 12.06(e).

 

“Quarterly Asset Amount” means, for any Payment Date, the arithmetical average
of (a) the Aggregate Principal Balance of all Eligible Loans and the cash and
the principal balance of any Eligible Investments on deposit in the Principal
Collection Subaccount, measured as of the first day of the related Collection
Period and (b) the Aggregate Principal Balance of all Eligible Loans and the
cash and the principal balance of any Eligible Investments on deposit in the
Principal Collection Subaccount, measured as of the related Determination Date.

 

“Register” has the meaning assigned to such term in Section 12.06(d).

 

“Regulation T”, “Regulation U”, “Regulation W” and “Regulation X” mean
Regulation T, U, W and X, respectively, of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means, with respect to any Collateral Loan, all agreements
or documents evidencing, securing, governing or giving rise to such Collateral
Loan.

 

“Related Property” means, with respect to a Collateral Loan, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Loan, including, without limitation, all accounts,
chattel paper, deposit accounts, financial assets, general intangibles,
instruments, investment property, letter-of-credit rights, other supporting
obligations, any pledge of the stock, membership or other ownership interests in
the related Obligor or its subsidiaries, and all proceeds from any sale or other
disposition of such property or other assets.

 

“Related Security” means, with respect to each Collateral Loan:

 

(a)          any Related Property securing a Collateral Loan and all recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable date such
Collateral Loan is acquired by the Borrower and all liquidation proceeds
thereof;

 

(b)          all Liens, guaranties, indemnities and warranties, insurance
policies, financing statements and other agreements or arrangements of whatever
character from time to time supporting or securing payment of any such
indebtedness;

 

(c)          all Collections with respect to such Collateral Loan and any of the
foregoing;

 

(d)          any guarantees or similar credit enhancement for an Obligor’s
obligations under any Collateral Loan, all UCC financing statements or other
filings relating thereto, including all rights and remedies, if any, against any
Related Security, including all amounts due and to become due to the Borrower
thereunder and all rights, remedies, powers, privileges and claims of the
Borrower thereunder (whether arising pursuant to the terms of such agreement or
otherwise available to the Borrower at law or in equity);

 

 35 

 

 

(e)          all records and Related Documents with respect to such Collateral
Loan and any of the foregoing; and

 

(f)          all recoveries and proceeds of the foregoing.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.16(a).

 

“Requested Amount” has the meaning assigned to such term in Section 2.02.

 

“Required Lenders” means, as of any date of determination, Lenders whose
aggregate principal amount of Advances Outstanding aggregate more than 50% of
all Advances Outstanding.

 

“Required Loan Documents” means, for each Collateral Loan:

 

(a)other than in the case of a Closing Date Participation Interest, an executed
copy of the assignment for such Collateral Loan;

 

(b)other than in the case of a Noteless Loan or a Closing Date Participation
Interest, the original executed Underlying Note endorsed by the issuer or the
prior holder of record of such Collateral Loan in blank or to the Borrower;

 

(c)an executed copy of the Underlying Loan Agreement, together with a copy of
all amendments and modifications thereto;

 

(d)a copy of each related security agreement (if any) signed by each applicable
Obligor;

 

(e)a copy of each related guarantee (if any) then executed in connection with
such Collateral Loan;

 

(f)for the Closing Date Participation Interests, the applicable Closing Date
Participation Agreement; and

 

(g)a Document Checklist.

 

“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, chief
financial officer, chief administrative officer, managing director, president,
senior vice president, vice president, assistant vice president, treasurer,
director or manager, and, in any case where two Responsible Officers are acting
on behalf of such entity, the second such Responsible Officer may be a secretary
or assistant secretary (provided that a director of the Borrower shall be a
Responsible Officer regardless of whether its Constituent Documents provide for
officers), (b) without limitation of clause (a)(ii), in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner, (c) without limitation
of clause (a)(ii), in the case of a limited liability company, any Responsible
Officer of the sole member or managing member, acting on behalf of the sole
member or managing member in its capacity as sole member or managing member, (d)
in the case of a trust, the Responsible Officer of the trustee, acting on behalf
of such trustee in its capacity as trustee, (e) an “authorized signatory”
or ”authorized officer” that has been so authorized pursuant to customary
corporate proceedings, limited partnership proceedings, limited liability
company proceedings or trust proceedings, as the case may be, and that has
responsibilities commensurate with the matter for which it is acting as a
Responsible Officer, and (f) in the case of the Collateral Administrator, the
Collateral Agent or Administrative Agent, an officer of the Collateral
Administrator, the Collateral Agent or Administrative Agent, as applicable,
responsible for the administration of this Agreement.

 

 36 

 

 

“Sale Agreement” means the Sale, Contribution and Master Participation
Agreement, dated as of the date hereof, by and among the Equityholder and the
Borrower.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any EU member state or Canada, (ii) any Person operating, organized or
resident in a Sanctioned Country or (iii) any Person controlled by any such
Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (ii) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.

 

“S&P” means Standard & Poor’s Ratings Service, a Standard & Poor’s Financial
Services LLC business.

 

“S&P Rating” means, with respect to any Collateral Loan as of any date of
determination:

 

(a)        if such Collateral Loan has a monitored rating expressly assigned to
a debt obligation (or facility) or a monitored estimated rating expressly
assigned to a debt obligation (or facility) by S&P, such rating,

 

(b)        if the foregoing paragraph is not applicable, then, if the related
Obligor has a corporate issuer rating by S&P, the rating specified in the
applicable row of the table below under “Relevant Rating” opposite the row in
the table below that describes such Collateral Loan:

 

Collateral Loan   Relevant Rating    

The Collateral Loan is a secured obligation, but is not a Second Lien Obligation
and is not subordinate

 

The rating by S&P that is one rating subcategory above such corporate issuer
rating

   

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

 

The rating by S&P that is one rating subcategory below such corporate issuer
rating

   

The Collateral Loan is subordinate

 

The rating by S&P that is two rating subcategories below such corporate issuer
rating

 

 37 

 

 

(c)          if the foregoing paragraphs are not applicable, but there is a
rating by S&P on a secured obligation of the Obligor that is not a Second Lien
Obligation and is not subordinate (the “other obligation”), the rating specified
in the applicable row of the table below under “Relevant Rating” opposite the
row in the table below that describes such Collateral Loan:

 

Collateral Loan   Relevant Rating    

The Collateral Loan is a secured obligation, but is not a Second Lien Obligation
and is not subordinate

 

The rating assigned by S&P to the other obligation

   

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

 

The rating by S&P that is one rating subcategory below the rating assigned by
S&P to the other obligation

   

The Collateral Loan is subordinate

 

The rating by S&P that is two rating subcategories below the rating assigned by
S&P to the other obligation

 

(d)          if the foregoing paragraphs are not applicable, but there is a
rating by S&P on an unsecured obligation of the Obligor (or, failing that, an
obligation that is a Second Lien Obligation) but is not subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Collateral Loan:

 

Collateral Loan   Relevant Rating    

The Collateral Loan is a secured obligation, but is not a Second Lien Obligation
and is not subordinate

 

The rating by S&P that is one rating subcategory above the rating assigned by
S&P to the other obligation

   

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

 

The rating assigned by S&P to the other obligation

   

The Collateral Loan is subordinate

 

The rating by S&P that is one rating subcategory below the rating assigned by
S&P to the other obligation

 

(e)          if the foregoing paragraphs are not applicable, but there is a
rating by S&P on an obligation of the Obligor that is subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Collateral Loan:

 

 38 

 

 

Collateral Loan   Relevant Rating    

The Collateral Loan is a secured obligation, but is not a Second Lien Obligation
and is not subordinate

 

The rating by S&P that is two rating subcategories above the rating assigned by
S&P to the other obligation

   

The Collateral Loan is an unsecured obligation or is a Second Lien Obligation,
but is not subordinate

 

The rating by S&P that is one rating subcategory above the rating assigned by
S&P to the other obligation

   

The Collateral Loan is subordinate

 

The rating assigned by S&P to the other obligation

 

(f)          if the foregoing paragraphs are not applicable, then the S&P Rating
shall be “CC”; provided that (x) if application has been made to S&P to rate a
Collateral Loan and such Collateral Loan has a Moody’s Rating, then the S&P
Rating with respect to such Collateral Loan shall, pending the receipt of such
rating from S&P, be equal to the S&P Rating that is equivalent to such Moody’s
Rating and (y) Collateral Loans constituting no more than 10% of the Aggregate
Original Asset Value may be given an S&P Rating based on a rating given by
Moody’s as provided in clause (x) (after giving effect to the addition of the
relevant Collateral Loan, if applicable).

 

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority of the United States of America at the time administrating the
Securities Act, the Investment Company Act or the Exchange Act.

 

“Second Lien Obligation” means any loan (and not a bond or similar security)
that meets the following criteria:

 

(a)          is not (and is not expressly permitted by its terms to become)
subordinate in right of payment to any other obligation for borrowed money of
the Obligor of such loan (excluding customary terms applicable to a second lien
lender under customary intercreditor provisions, such as with respect to the
liquidation of the Obligor or of specified collateral for such loan);

 

(b)          is secured by a valid second priority perfected Lien in, to or on
specified collateral securing the Obligor’s obligations under such loan (whether
or not such loan is also secured by any higher or lower priority Lien on other
collateral); provided that if such loan is also secured by a valid first
priority perfected Lien in, to or on other specified collateral securing the
Obligor’s obligations under such loan and otherwise satisfies the requirements
of the definition of First Lien Obligation, then such loan shall be deemed to be
a First Lien Obligation for the purposes of this Agreement;

 

 39 

 

 

(c)          is secured, pursuant to such second priority perfected Lien,
by collateral having a value (determined as set forth below) not less than the
outstanding principal balance of such loan plus the aggregate outstanding
principal balances of all other loans of equal or higher seniority secured by a
first or second Lien in the same collateral;

 

(d)          is not a loan which is secured solely or primarily by the common
stock of its Obligor or any of its Affiliates; and

 

(e)          such loan is priced by at least one independent sources (as
evidenced by data from Loan X, Inc., Loan Pricing Corporation, MarkIt Partners
or any other nationally recognized loan pricing service selected by the
Administrative Agent).

 

The determination as to whether clause (c) of this definition is satisfied shall
be based on the Collateral Manager’s judgment at the time the loan is acquired
by the Borrower (which value may include an assessment of the Obligor’s cash
flow, enterprise value, general financial condition and other attributes). The
limitation set forth in clause (d) above shall not apply with respect to a loan
made to a parent entity that is secured solely or substantially by the stock of
one or more of the subsidiaries of such parent entity to the extent that the
granting by any such subsidiary of a Lien on its own property would (1) in the
case of a subsidiary that is not part of the same consolidated group as such
parent entity for U.S. federal income tax purposes, result in a deemed dividend
by such subsidiary to such parent entity for such tax purposes, (2) violate Law
applicable to such subsidiary (whether the obligation secured is such loan or
any other similar type of indebtedness owing to third parties) or (3) cause such
subsidiary to suffer adverse economic consequences under capital adequacy or
other similar rules, in each case, so long as (x) the Related Documents limit
the incurrence of indebtedness by such subsidiary and (y) the aggregate amount
of all such indebtedness is not material relative to the aggregate value of the
assets of such subsidiary.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, the Collateral Administrator, the Securities Intermediary and the
Lenders.

 

“Secured Party Representative” has the meaning assigned to such term in Section
12.09.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.

 

“Securities Intermediary” has the meaning assigned to it in Section 8-102(a)(14)
of the UCC.

 

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the New York
Debtor and Creditor Law.

 

“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.07(a) and that is available to the Collateral Agent,
to be specified by the Collateral Manager to the Collateral Agent (with a copy
to the Administrative Agent) on or prior to the Closing Date; provided that, so
long as no Default or Event of Default shall have occurred and then be
continuing, at any time with not less than five Business Days’ notice to the
Collateral Agent (with a copy to the Administrative Agent), the Collateral
Manager may (and, if the then Specified Eligible Investment is no longer
available to the Collateral Agent, shall) designate another Eligible Investment
that meets the requirements of Section 8.07(a) and that is available to the
Collateral Agent to be the Specified Eligible Investment for purposes hereof.
After the occurrence and continuation of a Default or Event of Default, a
Specified Eligible Investment shall mean an Eligible Investment meeting the
requirements of Section 8.07(a) and which has been selected by the
Administrative Agent.

 

 40 

 

 

“Structured Finance Obligation” means any debt obligation owing by a special
purpose finance vehicle that is secured directly and primarily by, primarily
referenced to, and/or primarily representing ownership of, a pool of receivables
or a pool of other assets, including collateralized debt obligations,
residential mortgage-backed securities, commercial mortgage-backed securities,
other asset-backed securities, “future flow” receivable transactions and other
similar obligations; provided that asset based lending facilities, loans to
financial service companies, factoring businesses, health care providers and
other genuine operating businesses do not constitute Structured Finance
Obligations.

 

“Subject Laws” has the meaning assigned to such term in Section 4.01(f).

 

“Successor Collateral Manager” has the meaning assigned to such term in Section
14.07(c).

 

“Tangible Net Worth” means, at any time, the excess of the value of total assets
(excluding patents, trademarks, copyrights, trade names, licenses, operating
agreements, deferred or capitalized research and development costs, goodwill
(including any amounts, however designated, representing the cost of acquisition
of business and investments in excess of the book value thereof), unamortized
debt discount and expense, deferred research and development costs, any write-up
of asset value associated with intangible assets under GAAP, and any other
assets treated as intangible assets under GAAP) over total liabilities,
determined in accordance with GAAP, of the Equityholder and its Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any taxing Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Trade Confirmation” means a confirmation of the Borrower’s acquisition of a
Collateral Loan delivered to the Collateral Agent (with a copy to the Custodian
and the Administrative Agent) by the Borrower pursuant to Section 13.03(a), and
setting forth applicable information with respect to such Collateral Loan, which
confirmation shall contain such information in respect of such Collateral Loan
as the Custodian may reasonably require in order to enable the Custodian to
perform its duties hereunder in respect of such Collateral Loan in the form of a
customary trade confirmation as agreed to by, the Custodian and the Borrower
from time to time.

 

“Tranche Size” means, in respect of any Collateral Loan, the aggregate principal
amount of all of the borrowing facilities available to the Obligor under the
terms of the relevant Underlying Loan Agreement as of the original effective
date of the Underlying Loan Agreement. For purposes of determining the Tranche
Size in respect of any Collateral Loan: (a) for Collateral Loans that are, in
accordance with then-prevailing market practice, typically bought and sold
together, the respective aggregate principal amount of the borrowing facilities
available to the Obligor under the facilities evidenced by the relevant
Underlying Loan Agreement shall be aggregated (and, for the avoidance of doubt,
the respective aggregate principal amounts of all revolving facilities, term
loan “A” tranches, term loan “B” tranches and similar loan tranches issued under
a single credit agreement shall be aggregated); (b) the respective principal
amounts of lines of credit and delayed draws that, in accordance with
then-prevailing market practice, trade with any Collateral Loan shall be
aggregated; and (c) the respective principal amount of any borrowing facilities
that are, under then prevailing market practice, considered add-on facilities in
respect of any Collateral Loan shall be aggregated with the principal amount of
such Collateral Loan; provided that, in the case of clauses (a), (b) and (c)
above, such facilities are pari passu in terms of repayment seniority and, with
respect to appropriate price adjustments, buyers are typically indifferent
between such facilities.

 

 41 

 

 

“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.

 

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

 

“Underlying Loan Agreement” means, with respect to any Collateral Loan, the
document or documents evidencing the commercial loan agreement or facility
pursuant to which such Collateral Loan is made.

 

“Underlying Note” means one or more promissory notes, if any, executed by an
Obligor evidencing a Collateral Loan.

 

“Unfunded Reserve Account” has the meaning specified in Section 8.04.

 

“Unfunded Reserve Required Amount” has the meaning specified in Section 8.04.

 

“U.S. Tax Compliance Certificate” has the meaning specified in 12.03(g).

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warranty Collateral Loan” has the meaning assigned to such term in the Sale
Agreement.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.         Rules of Construction

 

For all purposes of this Agreement and the other Facility Documents, except as
otherwise expressly provided or unless the context otherwise requires, (a)
singular words shall connote the plural as well as the singular and vice versa
(except as indicated), as may be appropriate, (b) the words “herein,” “hereof”
and “hereunder” and other words of similar import used in any Facility Document
refer to such Facility Document as a whole and not to any particular article,
schedule, section, paragraph, clause, exhibit or other subdivision thereof, (c)
the headings, subheadings and table of contents set forth in any Facility
Document are solely for convenience of reference and shall not constitute a part
of such Facility Document nor shall they affect the meaning, construction or
effect of any provision hereof, (d) references in any Facility Document to
“include” or “including” shall mean include or including, as applicable, without
limiting the generality of any description preceding such term, and for purposes
hereof the rule of ejusdem generis shall not be applicable to limit a general
statement, followed by or referable to an enumeration of specific matters, to
matters similar to those specifically mentioned, (e) any definition of or
reference to any Facility Document, agreement, instrument or other document
shall be construed as referring to such Facility Document, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or any other Facility Document), (f) any reference in any
Facility Document, including the introduction and recitals to such Facility
Document, to any Person shall be construed to include such Person’s successors
and assigns (subject to any restrictions set forth herein or in any other
applicable agreement), (g) any reference to any law or regulation herein shall
refer to such law or regulation as amended, modified or supplemented from time
to time and (h) any Event of Default shall be continuing until expressly waived
in writing by the Required Lenders.

 

 42 

 

 

Section 1.03.         Computation of Time Periods

 

Unless otherwise stated in the applicable Facility Document, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including”, the word “through” means “to and including”
and the words “to” and “until” both mean “to but excluding”. Periods of days
referred to in any Facility Document shall be counted in calendar days unless
Business Days are expressly prescribed. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day.

 

Section 1.04.         Collateral Value Calculation Procedures

 

In connection with all calculations required to be made pursuant to this
Agreement with respect to Scheduled Distributions on any Collateral Loan, or any
payments on any other assets included in the Collateral, with respect to the
sale of Collateral Loans, and with respect to the income that can be earned on
Scheduled Distributions on such Collateral Loans and on any other amounts that
may be received for deposit in the Collection Account, the provisions set forth
in this Section 1.04 shall be applied. The provisions of this Section 1.04 shall
be applicable to any determination or calculation that is covered by this
Section 1.04, whether or not reference is specifically made to Section 1.04,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a)          All calculations with respect to Scheduled Distributions on any
Collateral Loan shall be made on the basis of information as to the terms of
each such Collateral Loan and upon reports of payments, if any, received on such
Collateral Loan that are furnished by or on behalf of the Obligor of such
Collateral Loan and, to the extent they are not manifestly in error, such
information or reports may be conclusively relied upon in making such
calculations.

 

(b)          For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include (i)
scheduled interest and principal payments on Ineligible Collateral Loans unless
or until such payments are actually made and (ii) ticking fees and other similar
fees in respect of Collateral Loans, unless or until such fees are actually
paid.

 

(c)          For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Collateral Loan (other than a Defaulted Loan or an
Ineligible Collateral Loan, which, except as otherwise provided herein, shall be
assumed to have Scheduled Distributions of zero) shall be the total amount of
(i) payments and collections to be received during such Collection Period in
respect of such Collateral Loan, (ii) proceeds of the sale of such Collateral
Loan received and, in the case of sales which have not yet settled, to be
received during such Collection Period, which proceeds, if received as
scheduled, will be available in a Collection Account and available for
distribution at the end of such Collection Period and (iii) amounts referred to
in clause (i) or (ii) above that were received in prior Collection Periods but
were not disbursed on a previous Payment Date.

 

(d)          Each Scheduled Distribution receivable with respect to a Collateral
Loan shall be assumed to be received on the applicable Due Date.

 

(e)          References in the Priority of Payments to calculations made on a
“pro forma basis” shall mean such calculations after giving effect to all
payments, in accordance with the Priority of Payments, that precede (in priority
of payment) or include the clause in which such calculation is made.

 

 43 

 

 

(f)          Notwithstanding any other provision of this Agreement to the
contrary, all monetary calculations under this Agreement shall be in Dollars.
For purposes of this Agreement, calculations with respect to all amounts
received or required to be paid in a currency other than Dollars shall be valued
at zero.

 

(g)          For purposes of calculating compliance with the Coverage Tests
under this Agreement in connection with the acquisition or disposition of a
Collateral Loan or Eligible Investment, (i) for purposes of calculating the
Borrowing Base Test, the settlement date (and not the trade date) with respect
to any such Collateral Loan or Eligible Investment acquired or disposed of
(other than a Collateral Loan or Eligible Investment disposed of in accordance
with Section 10.01(a)(i) in order to cure a Borrowing Base Deficiency, which
will be calculated using the trade date (and not the settlement date) with
respect to any such disposition) or under consideration for acquisition or
disposition shall be used to determine compliance with the Borrowing Base Test
and whether such acquisition or disposition is permitted hereunder and (ii) for
purposes of calculating any other Coverage Test, the trade date (and not the
settlement date) with respect to any such Collateral Loan or Eligible Investment
acquired or disposed of or under consideration for acquisition or disposition
shall be used to determine compliance with such other Coverage Test and whether
such acquisition or disposition is permitted hereunder; provided that the
calculation thereof shall assume (and give pro forma effect to) (x) the making
of the Advances to the Borrower hereunder and the capital contributions to the
Borrower by the Equityholder in connection with the settlement of the
acquisition of the Collateral Loans (based on the purchase price therefor) and
(y) the repayment of an Advance to the Borrower upon settlement of any
disposition of a Collateral Loan (based on the sale price therefor).

 

(h)          Except as otherwise expressly provided herein, Ineligible
Collateral Loans will (i) be treated as having an Asset Value of equal to zero
and (ii) be excluded from the calculation of the Borrowing Base on and after the
date such Collateral Loan constitutes an Ineligible Collateral Loan.

 

ARTICLE II
ADVANCES

 

Section 2.01.         Advances

 

(a)          On the terms and subject to the conditions hereinafter set forth,
including Article III, each Lender severally agrees to make a loan to the
Borrower (each, an “Advance” and collectively, the “Advances”) on the Closing
Date, on a pro rata basis in each case in an aggregate principal amount equal to
such Lender’s Commitment and, as to all Lenders, in an aggregate principal
amount up to but not exceeding the Borrowing Base as then in effect. Such
borrowing of the Advances on the Closing Date is referred to herein as the
“Borrowing”.

 

Section 2.02.         Making of the Advances

 

(a)          If the Borrower desires to make a Borrowing under this Agreement on
the Closing Date it shall give the Collateral Agent and the Administrative Agent
a written notice (each, a “Notice of Borrowing”) for such Borrowing (which
notice shall be irrevocable and effective upon receipt) not later than 12:00
noon at least two (2) Business Days prior to the Closing Date.

 

The Notice of Borrowing shall be substantially in the form of Exhibit A hereto,
dated the Closing Date, signed by a Responsible Officer of the Borrower, shall
attach a Borrowing Base Calculation Statement, and shall otherwise be
appropriately completed. The proposed date of the Borrowing specified in each
Notice of Borrowing shall be the Closing Date.

 

 44 

 

 

The Administrative Agent shall notify each Lender of its receipt of such Notice
of Borrowing by 4:30 p.m. on the day of receipt thereof.

 

(b)          Each Lender shall, not later than 12:00 noon on the Closing Date,
make its Percentage of the applicable Requested Amount available to the
Administrative Agent in immediately available funds by disbursing such funds in
Dollars to the account of the Administrative Agent in accordance with the wiring
instruction set forth in the notification of Notice of Borrowing delivered by
the Administrative Agent to the Lenders pursuant to Section 2.02(a). Once each
Lender has funded its Percentage of the applicable Requested Amount, the
Administrative Agent shall make the Requested Amount available to the Borrower
by disbursing such funds in Dollars to the Principal Collection Subaccount.

 

Section 2.03.         Evidence of Indebtedness; Notes

 

(a)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to it and
resulting from the Advance made by such Lender to the Borrower, from time to
time, including the amounts of principal and interest thereon and paid to it,
from time to time hereunder; provided that the failure of any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Advances in accordance with the terms of this
Agreement.

 

(b)          Any Lender may request that its Advance to the Borrower be
evidenced by a Note. In such event, the Borrower shall promptly prepare, execute
and deliver to such Lender a Note payable to such Lender and otherwise
appropriately completed. Thereafter, the Advance of such Lender evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 12.06(a)) be represented by a Note payable to
such Lender (or registered assigns pursuant to Section 12.06(a)), except to the
extent that such Lender (or assignee) subsequently returns any such Note for
cancellation and requests that such Advance once again be evidenced as described
in clause (a) of this Section 2.03.

 

Section 2.04.         Payment of Principal and Interest

 

The Borrower shall pay principal and Interest on the Advances to the account of
the Administrative Agent for disbursement to the Lenders as follows:

 

(a)          On each applicable Payment Date, the Borrower shall pay principal
on the Advances in an amount necessary to reduce the Advances Outstanding to the
amounts set forth in the definition of “Mandatory Amortization Amount.” The
Borrower shall pay the outstanding principal amount of each Advance, together
with all accrued and unpaid Interest thereon, and all other Obligations (other
than contingent indemnification and reimbursement obligations for which no claim
giving rise thereto has been asserted) on the Final Maturity Date.

 

(b)          Interest shall accrue at the Interest Rate on the unpaid principal
amount of each Advance from the Closing Date until such principal amount is Paid
in Full. The Administrative Agent shall determine the unpaid Interest payable
thereto prior to each Payment Date using the applicable Interest Rate for the
related Interest Accrual Period to be paid by the Borrower with respect to each
Advance on each Payment Date for the related Interest Accrual Period and shall
advise each Lender and the Collateral Manager thereof and shall send a
consolidated invoice of all such Interest to the Borrower on the third (3rd)
Business Day prior to such Payment Date.

 

 45 

 

 

(c)          Accrued Interest on each Advance shall be payable in arrears (i) on
each Payment Date, and (ii) in connection with any prepayment in full of the
Advances pursuant to Section 2.05(a); provided that (x) with respect to any
prepayment in full of the Advances outstanding, accrued Interest on such amount
through the date of prepayment may be payable on such date or as otherwise
agreed to between the Lenders and the Borrower and (y) with respect to any
partial prepayment of the Advances outstanding, accrued Interest on such amount
through the date of prepayment shall be payable on the Payment Date following
such prepayment.

 

(d)          Subject in all cases to Section 2.04(e), the obligation of the
Borrower to pay the Obligations, including the obligation of the Borrower to pay
the Lenders the outstanding principal amount of the Advances and accrued
interest thereon, shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms hereof (including Section 2.15),
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or any other Person may have or have had
against any Secured Party or any other Person.

 

(e)          Notwithstanding any other provision of this Agreement, the
obligations of the Borrower under this Agreement are limited recourse
obligations of the Borrower payable solely from the Collateral in accordance
with the Priority of Payments and, following realization of the Collateral, and
application of the proceeds thereof in accordance with the Priority of Payments
and, subject to Section 2.13, all obligations of and any claims against the
Borrower hereunder or in connection herewith after such realization shall be
extinguished and shall not thereafter revive. No recourse shall be had against
any officer, director, employee, shareholder, Affiliate, member, manager, agent,
partner, principal or incorporator of the Borrower or their respective
successors or assigns for any amounts payable under this Agreement. It is
understood that the foregoing provisions of this clause (e) shall not (i)
prevent recourse to the Collateral for the sums due or to become due under any
security, instrument or agreement which is part of the Collateral or
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by this Agreement until such Collateral has been realized. It is
further understood that the foregoing provisions of this clause (e) shall not
limit the right of any Person to name the Borrower as a party defendant in any
proceeding or in the exercise of any other remedy under this Agreement, so long
as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against the Borrower.

 

Section 2.05.         Prepayment of Advances

 

(a)          Optional Prepayments. The Borrower may, from time to time on any
Business Day, voluntarily prepay Advances in whole or in part, without penalty
or premium, subject to Section 2.10; provided that the Borrower shall have
delivered to the Collateral Agent and the Administrative Agent written notice of
such prepayment (such notice, a “Notice of Prepayment”) in the form of Exhibit B
hereto not later than 12:00 noon one (1) Business Day prior to the date of such
prepayment (provided that same day notice may be given to cure any
non-compliance with the Coverage Tests). The Collateral Agent shall promptly
notify the Lenders of such Notice of Prepayment. Each such Notice of Prepayment
shall be irrevocable and effective upon receipt and shall be dated the date such
notice is being given, signed by a Responsible Officer of the Borrower and
otherwise appropriately completed. Each prepayment of any Advance by the
Borrower pursuant to this Section 2.05(a) (other than a prepayment made in order
to cure any non-compliance with the Coverage Tests) shall in each case be in a
principal amount of at least $500,000 or such lesser amount that may be agreed
to by the Administrative Agent. If a Notice of Prepayment is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)          Mandatory Prepayments. The Borrower shall prepay the Advances on
each Payment Date in the manner and to the extent provided in the Priority of
Payments. The Borrower shall provide, in each Payment Date Report, notice of the
aggregate amounts of Advances that are to be prepaid on the related Payment Date
in accordance with the Priority of Payments.

 

 46 

 

 

(c)          Borrowing Base Deficiency Cures.

 

(i)          In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if any
Borrowing Base Deficiency exists, then the Borrower may eliminate such Borrowing
Base Deficiency in its entirety by effecting one or more (or any combination
thereof) of the following actions: (A) deposit into or credit to the Collection
Account Cash and Eligible Investments, (B) repay the Advances (together with any
breakage payments pursuant to Section 2.10 and all accrued and unpaid costs and
expenses of the Agents, Custodian, Collateral Administrator, Securities
Intermediary and the Lenders for which the Borrower has received a reasonably
detailed invoice prior to such date of repayment, in each case in respect of the
amount so repaid), or (C) sell Collateral Loans in accordance with Section
10.01.

 

(ii)         In connection with the proposed repayment of Advances pursuant to
Section 2.05(c)(i), the Borrower (or the Collateral Manager on its behalf) shall
deliver in accordance with Section 2.05(a) to the Administrative Agent (with a
copy to the Collateral Agent, the Collateral Administrator and the Custodian) a
Notice of Prepayment and a duly completed Borrowing Base Calculation Statement,
updated to the date such repayment is being made and giving pro forma effect to
such repayment.

 

(iii)        Until such time as any Borrowing Base Deficiency has been cured in
full and no other Default or Event of Default has occurred and is continuing,
the Borrower shall not request the right to transfer (by sale, dividend,
distribution or otherwise), and the Borrower shall not request that the
Collateral Agent grant the release of any Lien on, or the transfer of, any
Collateral Loan from the Collateral.

 

(d)          Additional Prepayment Provisions. Each prepayment pursuant to this
Section 2.05 shall be subject to Sections 2.04(c) and 2.10 and applied to the
Advances in accordance with the Lenders’ respective Percentages.

 

Section 2.06.         Commitments

 

The Commitments of all Lenders shall automatically terminate upon the making of
the Advances on the Closing Date and any unused Commitments shall expire and be
automatically reduced to zero and terminated at 5:00 p.m. on the Closing Date.
The Commitments of the Lenders once terminated may not be reinstated.

 

Section 2.07.         Maximum Lawful Rate

 

It is the intention of the parties hereto that the interest on the Advances
shall not exceed the maximum rate permissible under Applicable Law. Accordingly,
anything herein or in any Note to the contrary notwithstanding, in the event any
interest is charged to, collected from or received from or on behalf of the
Borrower by the Lenders pursuant hereto or thereto in excess of such maximum
lawful rate, then the excess of such payment over that maximum shall be applied
first to the payment of amounts then due and owing by the Borrower to the
Secured Parties under this Agreement (other than in respect of principal of and
interest on the Advances) and then to the reduction of the outstanding principal
amount of the Advances Outstanding.

 



 47 

 

 

Section 2.08.         Several Obligations

 

The failure of any Lender to make any Advance to be made by it on the Closing
Date shall not relieve any other Lender of its obligation to make its Advance on
such date. Neither Agent shall be responsible for the failure of any Lender to
make any Advance, and no Lender shall be responsible for the failure of any
other Lender to make an Advance required to be made by such other Lender.

 

Section 2.09.         Increased Costs

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, compulsory loan,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Affected Person
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

 

(ii)         subject any Secured Party to any Taxes (other than (A) Non-Excluded
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Affected Person or the London interbank market any
other condition, cost or expense, affecting this Agreement or Advances made by
such Affected Person by reference to the LIBOR Rate or any participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to any
Affected Person of making, continuing, converting into or maintaining any
Advance (or of maintaining its obligation to make any Advance) or to increase
the cost to, or to reduce the amount of any payment (whether of principal,
interest, fees, compensation or otherwise) or sum received or receivable by,
such Affected Person hereunder (whether of principal, interest, fees,
compensation or otherwise), then the Borrower will pay to such Affected Person
from time to time after receipt of a written demand by a Responsible Officer of
such Affected Person in Dollars, such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered within ten (10) days of receipt of such demand.

 

(b)          Capital Requirements. If any Affected Person determines that any
Change in Law regarding capital or liquidity requirements has or would have (but
for the operation of this Section 2.09) the effect of reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, as a consequence of this Agreement (or arising
in connection herewith) or the Advances made by such Affected Person to a level
below that which such Affected Person or such Affected Person’s holding company
could have achieved but for such Change in Law (taking into consideration such
Affected Person’s policies and the policies of such Affected Person’s holding
company with respect to capital adequacy or liquidity coverage) by an amount
deemed to be material by such Affected Person, then from time to time after
demand by such Affected Person, the Borrower will pay to such Affected Person in
Dollars, such additional amount or amounts as will compensate such Affected
Person or such Affected Person’s holding company for any such reduction suffered
or charge imposed within ten (10) days of receipt of such demand.

 

(c)          Liquidity Support. If as a result of any event or circumstance
similar to those described in clause (a) or (b) of this Section 2.09, any
Affected Person is required to compensate a bank or other financial institution
providing liquidity support, credit enhancement or other similar support to such
Affected Person in connection with this Agreement or the funding or maintenance
of Advances hereunder, then the Borrower shall pay to such Affected Person such
additional amount or amounts as may be necessary to reimburse such Affected
Person for any amounts payable or paid by it.

 

 48 

 

 

(d)          Ratings. If the Administrative Agent determines that it is
necessary or appropriate to obtain a credit rating on the Advances, the Borrower
shall provide (no later than 60 days following receipt by the Borrower of such
reasonable request), at the Administrative Agent’s Expense, at least one credit
rating agency designated by the Administrative Agent with all information and
documents reasonably requested by such rating agency (to the extent such
information or documents are in the possession of or reasonably available to the
Borrower) and otherwise cooperate with such rating agency’s review of the
Facility Documents and transactions contemplated hereby.

 

(e)          Calculation. In determining any amount provided for in this Section
2.09, the Affected Person may use any reasonable averaging and attribution
methods. The Administrative Agent, on behalf of any Affected Person making a
claim under this Section 2.09, shall submit to the Borrower a certificate of a
Responsible Officer of the Affected Person setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such amount shown as due on any such certificate on the next Payment Date after
receipt thereof.

 

(f)          Delay in Requests. Failure or delay on the part of any Affected
Person to demand compensation pursuant to this Section shall not constitute a
waiver of such Affected Person right to demand such compensation; provided that
the Borrower shall not be required to compensate an Affected Person pursuant to
this Section for any increased costs or reductions incurred more than six months
prior to the date that such Affected Person notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Affected
Person’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

 

(g)          Lending Office. Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to clauses
(a) or (b) of this Section 2.09, such Lender will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate a different lending office if such designation would reduce or
obviate the obligations of the Borrower to make future payments of such
additional amounts; provided that such designation is made on such terms that
such Lender and its lending office suffer no unreimbursed cost or material legal
or regulatory disadvantage (as reasonably determined by such Lender), with the
object of avoiding future consequence of the event giving rise to the operation
of any such provision.

 

(h)          After-Tax Basis. The payment of amounts under this Section 2.09
shall be on an after Tax basis.

 

Section 2.10.         Compensation; Breakage Payments

 

The Borrower agrees to compensate each Affected Person from time to time, on the
Payment Dates (or the applicable date of prepayment) following such Affected
Person’s written request (which request shall set forth the basis for requesting
such amounts) in accordance with the Priority of Payments, for all reasonable
losses, expenses and liabilities (including any interest paid by such Affected
Person to lenders of funds borrowed to make or carry an Advance bearing interest
that was computed by reference to the LIBOR Rate and any loss sustained by such
Affected Person in connection with the re-employment of such funds but excluding
loss of anticipated profits), which such Affected Person may sustain: (i) if any
payment, prepayment or conversion of any of the Borrower’s Advances bearing
interest that was computed by reference to the LIBOR Rate occurs on a date that
is not the last day of the relevant Interest Accrual Period, and (ii) if any
payment or prepayment of any Advance bearing interest that was computed by
reference to the LIBOR Rate is not made on a Payment Date or pursuant to a
Notice of Prepayment given by the Borrower. A certificate as to any amounts
payable pursuant to this Section 2.10 submitted to the Borrower by any Lender
(with a copy to the Agents, and accompanied by a reasonably detailed calculation
of such amounts and a description of the basis for requesting such amounts)
shall be conclusive in the absence of manifest error.

 

 49 

 

 

Section 2.11.         Illegality; Inability to Determine Rates

 

(a)          Notwithstanding any other provision in this Agreement, in the event
of a Eurodollar Disruption Event, then the affected Lender shall promptly notify
the Agents and the Borrower thereof, and such Lender’s obligation to make or
maintain Advances hereunder based on the Adjusted Eurodollar Rate shall be
suspended until such time as such Lender may again make and maintain Advances
based on the Adjusted Eurodollar Rate.

 

(b)          Upon the occurrence of any event giving rise to a Lender’s
suspending its obligation to make or maintain Advances based on the Adjusted
Eurodollar Rate pursuant to Section 2.11(a), such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate a different lending office if such designation
would enable such Lender to again make and maintain Advances based on the
Adjusted Eurodollar Rate; provided that such designation is made on such terms
that such Lender and its lending office suffer no unreimbursed cost or material
legal or regulatory disadvantage (as reasonably determined by such Lender), with
the object of avoiding future consequence of the event giving rise to the
operation of any such provision.

 

(c)          If, prior to the first day of any Interest Accrual Period or prior
to the date of any Advance, as applicable, either (i) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for the applicable Advances, or (ii) the Required
Lenders determine and notify the Administrative Agent that the Adjusted
Eurodollar Rate with respect to such Advances does not adequately and fairly
reflect the cost to such Lenders of funding such Advances, the Administrative
Agent will promptly so notify the Borrower, the Collateral Agent and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Advances
based on the Adjusted Eurodollar Rate shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.

 

Section 2.12.         Prepayment Fee

 

If, prior to the scheduled Final Maturity Date, the Facility Amount is reduced
in whole or in part at the option or election of the Borrower (other than
through application of amounts on deposit in the Payment Account pursuant to
Section 9.01), the Borrower shall pay to the Collateral Agent (for the account
of the Lenders on a pro rata basis), a prepayment fee (a “Prepayment Fee”) equal
to the product of (i) the Facility Amount (in the event the Facility Amount is
reduced in whole) or the amount of such reduction of the Facility Amount (in the
event the Facility Amount is reduced in part) multiplied by (b) the percentage
set forth below opposite the applicable time remaining to the scheduled Final
Maturity Date on the date of such prepayment:

 



 50 

 

 

Time Remaining to Scheduled Final Maturity
Date   Prepayment Fee Percentage       > 1.00 year   0.500%       < 1.00 Year
but > 0.75 Years   0.500%       < 0.75 Years but > 0.50 Years   0.375%       <
0.50 Years but > 0.25 Years   0.250%       < 0.25 Years but prior to the Final
Maturity Date   0.125%

 

Such Prepayment Fee shall be payable on the date of the termination of this
Agreement (in the event this Agreement is terminated in whole) or on the first
Payment Date immediately succeeding the reduction of the Facility Amount (in the
event the Facility Amount is reduced in part).

 

Section 2.13.         Rescission or Return of Payment

 

The Borrower agrees that, if at any time (including after the occurrence of the
Final Maturity Date) all or any part of any payment theretofore made by it to
any Secured Party or any designee of a Secured Party is or must be rescinded or
returned for any reason whatsoever (including the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates), the obligation of the
Borrower to make such payment to such Secured Party shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence and this Agreement and any
other applicable Facility Document shall continue to be effective or be
reinstated, as the case may be, as to such obligations, all as though such
payment had not been made.

 

Section 2.14.         Post-Default Interest

 

During the existence of an Event of Default, all Obligations shall bear interest
at the Post-Default Rate. Interest payable at the Post-Default Rate shall be
payable on each Payment Date in accordance with the Priority of Payments.

 

Section 2.15.         Payments Generally

 

(a)          All amounts owing and payable to any Secured Party, any Affected
Person or any Indemnified Party, in respect of the Advances and other
Obligations, including the principal thereof, interest, fees, indemnities,
expenses or other amounts payable under this Agreement or any other Facility
Document, shall be paid by the Borrower to the applicable recipient in Dollars,
in immediately available funds, in accordance with the Priority of Payments, and
all without counterclaim, setoff, deduction, defense, abatement, suspension or
deferment. Each Lender shall provide wire instructions to the Borrower and the
Collateral Agent. Payments must be received by the Collateral Agent on or prior
to 3:00 p.m. on a Business Day (the Collateral Agent shall then wire such funds
to the Lenders prior to 4:00 p.m. on such Business Day); provided that, payments
received by the Collateral Agent after 3:00 p.m. or payments received by the
Lenders after 4:00 p.m. on a Business Day will be deemed to have been paid on
the next following Business Day. At no time will the Collateral Agent have any
duty (express or implied) to fund (or front or advance) any amount owing by the
Borrower hereunder.

 

(b)          Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of 360
days for the actual number of days elapsed in computing interest on any Advance,
the date of the making of the Advance shall be included and the date of payment
shall be excluded; provided that, if an Advance is repaid on the same day on
which it is made, one day’s Interest shall be paid on such Advance.
All computations made by the Collateral Agent or the Administrative Agent under
this Agreement or any other Facility Document shall be conclusive absent
manifest error.

 

 51 

 

 

(c)          All payments under the Facility Documents shall be made in USD.

 

Section 2.16.         Replacement of Lenders

 

(a)          Notwithstanding anything to the contrary contained herein, in the
event that (i) any Affected Person shall request reimbursement for amounts owing
pursuant to Section 2.09 (each such Affected Person, a “Potential Terminated
Lender”), (ii) the Borrower shall be required to reimburse any Affected Person
for any Non-Excluded Taxes or pay any additional amounts to any Affected Person
or any Governmental Authority for the account of any Affected Person pursuant to
Section 12.03 (each such Affected Person, also a “Potential Terminated Lender”)
and such Potential Terminated Lender has declined or is unable to designate a
different lending office in accordance with Section 2.19, or (iii) any Lender
does not give or approve any consent, waiver or amendment that requires the
approval of all Lenders or all affected Lenders in accordance with the terms
hereof and has been approved by the Required Lenders (such non-consenting
Lender, also, a “Potential Terminated Lender”), the Borrower, at its sole
expense and effort, shall be permitted, upon no less than ten (10) days written
notice to the Administrative Agent and such Potential Terminated Lender, to
require such Potential Terminated Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 2.09 and 12.03) and
obligations under this Agreement and the related Facility Documents to an
assignee permitted pursuant to Section 12.06 (a “Replacement Lender”) that shall
assume such obligations (which assignee may be another Lender, if such Lender
accepts such assignment); provided that:

 

(A)         such Potential Terminated Lender shall have received payment of an
amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Facility Documents (including any amounts under Section 2.10 but
subject to Section 2.17) from the Replacement Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(B)         in the case of any such assignment resulting from a claim for
compensation under Sections 2.09 or 12.03, such assignment will result in a
reduction in such compensation or payments thereafter;

 

(C)         such assignment does not conflict with applicable Laws; and

 

(D)         in the case of an assignment based on clause (iv) above, the
Replacement Lender shall have consented to the applicable amendment, waiver or
consent.

 

(b)          Each Potential Terminated Lender hereby agrees to take all actions
reasonably necessary, at the sole expense of the Borrower, to permit a
Replacement Lender to succeed to its rights and obligations hereunder. Upon the
effectiveness of any such assignment to a Replacement Lender, such Replacement
Lender shall become a “Lender” hereunder for all purposes of this Agreement and
the other Facility Documents.

 

 52 

 

 

(c)          No Lender shall be required to make any assignment or delegation
pursuant to Section 2.16(a) if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 2.17.         Right of Setoff

 

The Borrower agrees that, in addition to (and without limitation of) any right
of set-off that the Agents or any Lender may otherwise have, each of the Agents
and the Lenders shall be entitled, at its option, to offset amounts owing by the
Agents or such Lender, as the case may be, to the Borrower, in USD or in any
other currency (irrespective of the place of payment or booking office of the
obligation and regardless of whether such amounts are then due to the Borrower),
against any amount payable by the Borrower to the Agents or such Lender, as the
case may be, under this Agreement that is not paid when due. For this purpose,
any amount owing by the Agents or any Lender to the Borrower may be converted by
the Agents or such Lender, as the case may be, into the currency in which the
amount payable by the Borrower to the Agents or such Lender, as the case may be,
under this Agreement is denominated at the rate of exchange at which the Agents
or such Lender, as the case may be, would be able, acting in a reasonable manner
and in good faith, to purchase the relevant amount of such currency.

 

Section 2.18.         Contractual Currency

 

To the fullest extent permitted by Applicable Law, if any judgment or order
expressed in a currency other than the currency in which a payment is required
by this Agreement is to be made by the Borrower (the “Contractual Currency”) is
rendered:

 

(a)          for the payment of any amount owing in respect of this Agreement;
or

 

(b)          in respect of a judgment or order of another court for the payment
of any amount described in the foregoing clause (a),

 

the recipient of such payment, after recovery in full of the aggregate amount to
which the recipient of such payment is entitled pursuant to the judgment or
order, will be entitled to receive promptly from the Borrower the amount of any
shortfall of the Contractual Currency received by the recipient of such payment
as a consequence of sums being paid in such other currency if such shortfall
arises or results from any variation between the rate of exchange at which the
Contractual Currency is converted into the currency of the judgment or order for
the purposes of such judgment or order and the rate of exchange at which the
recipient of such payment is able, acting in a reasonable manner and in good
faith in converting the currency received into the Contractual Currency, to
purchase the Contractual Currency with the amount of the currency of the
judgment or order actually received by the recipient of such payment. The term
“rate of exchange” includes any premiums and costs of exchange payable in
connection with the purchase of or conversion into the Contractual Currency.

 

To the fullest extent permitted by Applicable Law, the obligations in this
Section constitute separate and independent obligations from the other
obligations in this Agreement and any related document, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the recipient of such payment and will not be affected by
judgment being obtained or claim or proof being made for any other sums payable
in respect of this Agreement or any related document. To the extent permitted by
Applicable Law, the Borrower hereby waives the right to invoke any defense of
payment impossibility.

 



 53 

 

 

Section 2.19.         Lending Offices; Changes Thereto

 

(a)          Each Lender may at any time or from time to time designate, by
written notice to the Administrative Agent to the extent not already reflected
on Schedule 6, one or more domestic or foreign lending offices (which, for this
purpose, may include branches or Affiliates of the respective Lender) for the
various Advances made by such Lender (including by designating a separate
lending office (or Affiliate) to act as such); provided that, for designations
made after the Closing Date to the extent such designation shall result in
increased costs under Section 2.09 in excess of those which would be charged in
the absence of the designation of a different lending office (including a
different Affiliate of the respective Lender), then the Borrower shall not be
obligated to pay such excess increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which would apply in the absence of such designation
and any subsequent increased costs of the type described above resulting from
changes after the date of the respective designation). Each lending office and
Affiliate of any Lender designated as provided above shall, for all purposes of
this Agreement, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions in respect of its
acting as such hereunder) and any designation of a lending office pursuant to
this Section 2.19 shall not affect the obligation of the Borrower to repay any
Obligations in accordance with the terms of this Agreement.

 

ARTICLE III
CONDITIONS PRECEDENT

 

Section 3.01.         Conditions Precedent to the Making of the Advances

 

The obligation of each Lender to make its Advance hereunder on the Closing Date
shall be subject to the conditions precedent that the Administrative Agent shall
have received on or before the Closing Date the following deliverables, each in
form and substance reasonably satisfactory to the Administrative Agent or, as
applicable, the events set forth below shall have occurred (or such applicable
conditions precedent have been waived by the Administrative Agent):

 

(a)          each of the Facility Documents duly executed and delivered by the
parties thereto, which shall each be in full force and effect;

 

(b)          a certificate of a Responsible Officer of the Borrower certifying
(i) as to its Constituent Documents, (ii) as to its resolutions or other action
of its board of directors or board of managers or members approving this
Agreement and the other Facility Documents to which it is a party and the
transactions contemplated hereby and thereby, (iii) that its representations and
warranties set forth in the Facility Documents to which it is a party are true
and correct in all material respects as of the Closing Date (except to the
extent such representations and warranties expressly relate to any earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date), (iv) to its knowledge, that no
Default or Event of Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute the Facility Documents to which it is a party;

 

(c)          true and complete copies certified by a Responsible Officer of the
Borrower of all Governmental Authorizations, Private Authorizations and
Governmental Filings, if any, required in connection with the transactions
contemplated by this Agreement;

 

(d)          a certificate of a Responsible Officer of the Collateral Manager
certifying (i) as to its Constituent Documents, (ii) as to its resolutions or
other action of its board of directors approving this Agreement and the other
Facility Documents to which it is a party and the transactions contemplated
hereby and thereby, (iii) that its representations and warranties set forth in
the Facility Documents to which it is a party are true and correct in all
material respects as of the Closing Date (except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (iv) that no Default or Event of
Default has occurred and is continuing, and (v) as to the incumbency and
specimen signature of each of its Responsible Officers authorized to execute the
Facility Documents to which it is a party;

 



 54 

 

 

(e)          proper financing statements (or the equivalent thereof in any
applicable foreign jurisdiction), duly filed on or before the Closing Date,
under the UCC with the Delaware Secretary of State, Division of Corporations and
any other applicable filing office in any applicable jurisdiction that the
Administrative Agent deems necessary or desirable in order to perfect the
interests in the Collateral contemplated by this Agreement;

 

(f)          copies of proper financing statement amendments (or the equivalent
thereof in any applicable foreign jurisdiction), if any, necessary to release
all security interests and other rights of any Person in the Collateral
previously granted by the Borrower or any transferor;

 

(g)          legal opinions (addressed to each of the Secured Parties) of (i)
counsel to the Borrower and the Equityholder, covering customary corporate
matters, substantive nonconsolidation of the Borrower with the Equityholder or
the Collateral Manager, the true sale nature of any transfers to the Borrower of
Collateral Loans from the Equityholder, and such other matters as the
Administrative Agent and its counsel shall reasonably request, (ii) U.S. counsel
to the Collateral Manager, covering corporate matters and such other matters as
the Administrative Agent and its counsel shall reasonably request, and (iii)
U.S. counsel to the Collateral Agent, the Collateral Administrator and the
Custodian, covering corporate matters and such other matters as the
Administrative Agent and its counsel shall reasonably request;

 

(h)          evidence reasonably satisfactory to it that all of the Covered
Accounts shall have been established;

 

(i)          evidence that (i) all fees due and owing to the Administrative
Agent and each Lender on or prior to the Closing Date have been received or will
be received contemporaneously with the Closing Date; and (ii) the reasonable and
documented fees and expenses of Winston & Strawn LLP, counsel to the
Administrative Agent, and of Seward & Kissel LLP, counsel to the Collateral
Agent, Custodian, Collateral Administrator and Securities Intermediary, in each
case in connection with the transactions contemplated hereby (to the extent
invoiced prior the Closing Date), shall have been paid by the Borrower;

 

(j)          delivery of such Collateral (including any promissory note,
executed assignment agreements and word or pdf copies of the principal credit
agreement for each initial Collateral Loan, to the extent received by the
Borrower) as required under this Agreement shall have been effected;

 

(k)          a certificate of a Responsible Officer of the Borrower, dated as of
the Closing Date, certifying to the effect that, in the case of each item of
Collateral pledged to the Collateral Agent, (x) in the case of clause (i)
through (iv) below, immediately prior to the Closing Date and (y) after giving
effect to the transactions contemplated on the Closing Date:

 

(i)          the Borrower is the owner of such Collateral free and clear of any
Liens or claims of any nature whatsoever except for (A) those which are being
released on the Closing Date and (B) Permitted Liens;

 

(ii)         the Borrower has acquired its ownership in such Collateral in good
faith without notice of any adverse claim, except as described in clause (i)
above;

 

 55 

 

 

(iii)        the Borrower has not assigned, pledged or otherwise encumbered any
interest in such Collateral (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released) other than Permitted Liens;

 

(iv)        the Borrower has full right to grant a security interest in and
assign and pledge such Collateral to the Collateral Agent; and

 

(v)         upon grant by the Borrower, the Collateral Agent has a first
priority perfected security interest in the Collateral, except as permitted by
this Agreement;

 

(l)          the information required to be set forth in the Borrowing Base
Calculation Statement and the Monthly Report in hard copy and in EXCEL or
comparable format;

 

(m)          a Notice of Borrowing with respect to the Advances requested to be
made on the Closing Date (including the Borrowing Base Calculation Statement
attached thereto, all duly completed) delivered in accordance with Section 2.02,
demonstrating that each Coverage Test shall be satisfied after giving effect to
the making of the Advances and the acquisition of the Collateral by the Borrower
on the Closing Date;

 

(n)          the Borrower and the Collateral Manager shall have received written
notice from the Administrative Agent, evidencing the approval of the
Administrative Agent in its sole discretion, of the loans to be added to the
Collateral on the Closing Date;

 

(o)          such other opinions, instruments, certificates and documents from
the Borrower as the Agents or any Lender shall have reasonably requested; and

 

(p)          after the making of the Advances and the deposit of any portion
thereof into the Unfunded Reserve Account, the amount on deposit thereon is at
least equal to the Unfunded Reserve Required Amount.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.01.         Representations and Warranties of the Borrower

 

The Borrower represents and warrants to each of the Secured Parties on and as of
each Measurement Date, as follows:

 

(a)          Due Organization. The Borrower is a Delaware limited liability
company, with full power and authority to own and operate its assets and
properties, conduct the business in which it is now engaged and to execute and
deliver and perform its obligations under this Agreement and the other Facility
Documents to which it is a party.

 

(b)          Due Qualification and Good Standing. The Borrower is validly
existing and in good standing under the laws of its jurisdiction of
organization. The Borrower is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect.

 

 56 

 

 

(c)          Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by the Borrower of, and the
performance of its obligations under the Facility Documents to which it is a
party and the other instruments, certificates and agreements contemplated
thereby are within its powers and have been duly authorized by all requisite
action by it and have been duly executed and delivered by it and constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(d)          Non-Contravention. None of the execution and delivery by the
Borrower of this Agreement or the other Facility Documents to which it is a
party, the Borrowing, the making of the Advances or the pledge of the Collateral
hereunder, the consummation of the transactions herein or therein contemplated,
or compliance by it with the terms, conditions and provisions hereof or thereof,
will (i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents, (ii) conflict with or contravene (A)
any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any
Related Document, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its assets or properties or (iii) result in
a breach or violation of, constitute a default under, or permit the acceleration
of any obligation or liability in, any contractual obligation or any agreement
or document to which it is a party or by which it or any of its assets are bound
(or to which any such obligation, agreement or document relates).

 

(e)          Governmental Authorizations; Private Authorizations; Governmental
Filings. The Borrower has obtained, maintained and kept in full force and effect
all Governmental Authorizations and Private Authorizations which are necessary
for it to properly carry out its business, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and made all
material Governmental Filings necessary for the execution and delivery by it of
the Facility Documents to which it is a party, the Borrowing by the Borrower
under this Agreement, the pledge of the Collateral by the Borrower under this
Agreement and the performance by the Borrower of its obligations under this
Agreement and the other Facility Documents to which it is a party, and no
material Governmental Authorization, Private Authorization or Governmental
Filing which has not been obtained or made is required to be obtained or made by
it in connection with the execution and delivery by it of any Facility Document
to which it is a party, the Borrowing by the Borrower under this Agreement, the
pledge of the Collateral by the Borrower under this Agreement or the performance
of its obligations under this Agreement and the other Facility Documents to
which it is a party.

 

(f)          Compliance with Agreements, Laws, Etc. The Borrower has duly
observed and complied with all Applicable Laws relating to the conduct of its
business and its assets, except where the failure to so observe or comply would
not reasonably be expected to have a Material Adverse Effect. The Borrower has
preserved and kept in full force and effect its legal existence. The Borrower
has preserved and kept in full force and effect its rights, privileges,
qualifications and franchises, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, neither the Borrower nor, to the knowledge of the Borrower, any
Affiliate of the Borrower is (i) a country, territory, organization, person or
entity named on a list of (or otherwise subject to Sanctions by) the Office of
Foreign Asset Control, U.S. Department of the Treasury (“OFAC”); (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001)) (the “PATRIOT Act”), i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. The Borrower is in compliance with
all applicable OFAC rules and regulations and also in compliance with all
applicable provisions of the PATRIOT Act.

 

 57 

 

 

(g)         Location. The Borrower’s office in which the Borrower maintains its
corporate books and records is located at the address for notices to the
Borrower as set forth on Schedule 6 (as such location may change from time to
time as notified to the Administrative Agent in accordance with Section 12.02).
The Borrower’s jurisdiction of organization of the Borrower is the jurisdiction
referred to in Section 4.01(a).

 

(h)         Investment Company Act. Assuming compliance by each of the Lenders
and any participant with Section 12.06, neither the Borrower nor the pool of
Collateral is required to register as an “investment company” under the
Investment Company Act.

 

(i)          Volcker Rule. The transactions contemplated by this Agreement and
the other Facility Documents do not result in the Lenders holding an “ownership
interest” in a “covered fund” for purposes of the Volcker Rule.

 

(j)          Taxes. The Borrower has filed all U.S. federal Tax returns and all
other material Tax returns which are required to be filed by it, if any, and has
paid all U.S. federal Taxes and all other material Taxes shown to be due and
payable on such returns, if any, or pursuant to any assessment received by any
such Person other than any such taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP have been established.

 

(k)         Tax Status. For U.S. federal income tax purposes, the Borrower is
disregarded as an entity separate from its sole owner for U.S. federal income
tax purposes, the Equityholder, within the meaning of Treasury Regulation
Section 301.7701-3. The Equityholder is a United States Person within the
meaning of Section 7701(a)(30) of the Code.

 

(l)          Plan Assets. The assets of the Borrower are not treated as “plan
assets” for purposes of Section 3(42) of ERISA and the Collateral is not deemed
to be “plan assets” for purposes of Section 3(42) of ERISA. The Borrower has not
taken, or omitted to take, any action which could result in any of the
Collateral being treated as “plan assets” for purposes of Section 3(42) of ERISA
or, assuming that the assets of the Lenders, the Administrative Agent and the
Collateral Agent are not deemed to be “plan assets” for purposes of Section
3(42) of ERISA, the occurrence of any Prohibited Transaction in connection with
the transactions contemplated hereunder.

 

(m)        ERISA. Neither (i) the Borrower nor (ii) except as would not
constitute a Material Adverse Effect, any member of its ERISA Group has, or
during the past five years had, any liability or obligation with respect to any
Plan or Multiemployer Plan.

 

(n)         Solvency. After giving effect to each Advance hereunder, and the
disbursement of the proceeds of such Advance, the Borrower is and will be
Solvent.

 

 58 

 

 

(o)          Indebtedness. The Borrower has no indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (a) indebtedness incurred under the terms of the Facility Documents and (b)
indebtedness incurred pursuant to certain ordinary business expenses arising
pursuant to the transactions contemplated by this Agreement and the other
Facility Documents.

 

(p)          Sanctions. None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of any
Responsible Officer of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the facility
established hereby, is a Sanctioned Person. No Advance, use of proceeds or other
transaction contemplated by this Agreement will violate applicable Sanctions.

 

(q)          Information. The Notice of Borrowing, each Monthly Report, each
Borrowing Base Calculation Statement, each Payment Date Report and all other
written information, reports, certificates and statements furnished by or on
behalf of the Borrower to any Secured Party for purposes of or in connection
with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby is true, complete and correct in all material
respects as of the date such information is stated or certified. All Collateral
Loans included as Eligible Collateral Loans in the most recent calculation of
the Coverage Tests required to be determined hereunder were Eligible Collateral
Loans as of the date of such calculation is an accurate and complete listing of
all the Collateral Loans contained in the Collateral as of the related date such
Collateral Loan was included in the Collateral and the information contained
therein with respect to the identity of such item of Collateral and the amounts
owing thereunder is true and correct as of the related date such Collateral Loan
was included in the Collateral.

 

(r)          Environmental. With respect to each item of Related Security as of
the date such Collateral Loan related to such Related Security was included in
the Collateral, to the actual knowledge of a Responsible Officer of the Borrower
(without independent inquiry): (a) the related Obligor’s operations comply in
all material respects with all applicable Environmental Laws; and (b) the
related Obligor does not have any material contingent liability in connection
with any release of any Hazardous Materials into the environment other than as
materially mitigated by remediation reserves, indemnities, guaranties,
acceptance into state-sponsored cleanup funds or other sources. As of the
applicable date such Collateral Loan related to such Related Security was
included in the Collateral, the Borrower has not received any written notice of,
or inquiry from any governmental entity regarding, any material violation,
alleged material violation, material non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Related Security.

 

(s)          Representations Relating to the Collateral.

 

(i)          The Borrower owns and has good and marketable and the sole legal
title to all Collateral Loans (other than the Collateral Loans related to the
Collateral Participation Interests, until any such Collateral Participation
Interest is elevated to a full assignment) and other Collateral free and clear
of any Lien, claim or encumbrance of any Person, other than Permitted Liens;

 

(ii)         the Borrower has acquired its ownership in the Collateral Loans and
other Collateral in good faith without notice of any adverse claim, other than
Permitted Liens;

 

(iii)        other than Permitted Liens, the Borrower has not pledged, assigned
or sold (except as otherwise permitted under the Facility Documents), granted a
security interest in, or otherwise conveyed (except as otherwise permitted under
the Facility Documents) any of the Collateral;

 

 59 

 

 

(iv)        the Borrower has full right to grant a security interest in and
assign and pledge the Collateral to the Collateral Agent for the benefit of the
Secured Parties (and has duly authorized such grant by all necessary action and
the execution, delivery and performance of this Agreement and the other Facility
Documents to which it is a party have been duly authorized by it by all
necessary action);

 

(v)         other than the security interest granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement, the Borrower has
not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral; the Borrower has not authorized the filing of
and is not aware of any financing statements or any equivalent filing in any
applicable jurisdiction against the Borrower that include a description of
collateral covering the Collateral other than any financing statement or any
equivalent filing in any applicable jurisdiction (A) relating to the security
interest granted to the Collateral Agent hereunder or (B) any security interest
that has been terminated or fully and validly assigned to the Collateral Agent
or the Borrower on or prior to the date hereof; and the Borrower is not aware of
any judgment, PBGC liens or Tax lien filings against the Borrower or any of its
assets;

 

(vi)        the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or security entitlements to financial assets resulting from the
crediting of financial assets to a “securities account” (as defined in Section
8-501(a) of the UCC) or supporting obligations;

 

(vii)       all Covered Accounts constitute “securities accounts” under Section
8-501(a) of the UCC or “deposit accounts” as defined in Section 9-102 of the
UCC;

 

(viii)      this Agreement creates a valid, continuing and, upon Delivery of
Collateral, execution of the Account Control Agreement and filing of the
financing statements referenced in clause (xi) below, perfected security
interest (as defined in Section 1-201(37) of the UCC) in the Collateral in favor
of the Collateral Agent, for the benefit and security of the Secured Parties,
which security interest is prior to all other Liens and claims and is
enforceable as such against creditors of and purchasers from the Borrower,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

 

(ix)         the Borrower has received all consents and approvals required by
the terms of the Related Documents in respect of such Collateral to the pledge
hereunder to the Collateral Agent of its interest and rights in such Collateral;

 

(x)          with respect to the Collateral that constitutes Security
Entitlements:

 

(A)         all such Collateral has been and will have been credited to the
applicable Covered Account;

 

(B)         the Securities Intermediary for each Covered Account has agreed to
treat all assets (whether cash, a security, an instrument or any other property)
credited to the Covered Accounts as Financial Assets; and

 

 60 

 

 

(C)         either (x) the Borrower has caused or will have caused, on or prior
to the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Collateral granted to the
Collateral Agent, for the benefit and security of the Secured Parties, hereunder
(which the Borrower hereby agrees may be an “all asset” filing) or (y)(A) the
Borrower has delivered to the Collateral Agent a fully executed Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Collateral Agent relating to the Covered
Accounts without further consent of the Borrower or (B) the Borrower has taken
all steps necessary to cause the Securities Intermediary to identify in its
records the Collateral Agent as the Person having a Security Entitlement against
the Securities Intermediary in each of the Covered Accounts; and

 

(xi)         with respect to Collateral that constitutes accounts or general
intangibles, the Borrower has caused or will have caused, on or prior to the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the security interest in the Collateral granted to the Collateral Agent,
for the benefit and security of the Secured Parties, hereunder (which the
Borrower hereby agrees may be an “all asset” filing).

 

Section 4.02.         Representations and Warranties of the Collateral Manager
and the Equityholder

 

The Collateral Manager and the Equityholder, as applicable, each represents and
warrants to each of the Secured Parties on and as of each Measurement Date, as
follows:

 

(a)          Due Organization. The Collateral Manager is a corporation duly
organized and validly existing under the laws of the State of Maryland, with
full power and authority to own and operate its assets and properties, conduct
the business in which it is now engaged and to execute and deliver and perform
its obligations under this Agreement and the other Facility Documents to which
it is a party. The Equityholder is a corporation duly organized and validly
existing under the laws of the State of Maryland, with full power and authority
to own and operate its assets and properties, conduct the business in which it
is now engaged and to execute and deliver and perform its obligations under this
Agreement and the other Facility Documents to which it is a party.

 

(b)          Due Qualification and Good Standing. The Collateral Manager is in
good standing in the State of Maryland. The Equityholder is in good standing in
the state of Maryland. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect.

 

(c)          Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by it, and the performance
of its obligations under the Facility Documents to which it is a party and the
other instruments, certificates and agreements contemplated thereby, are within
its powers and have been duly authorized by all requisite action by it and have
been duly executed and delivered by it and constitute its legal, valid and
binding obligations enforceable against it in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally or general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

 61 

 

 

(d)          Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will (i)
conflict with, or result in a breach or violation of, or constitute a default
under its Constituent Documents, (ii) conflict with or contravene (A) any
Applicable Law, (B) any indenture, agreement or other contractual restriction
binding on or affecting it or any of its assets, including any Related Document,
or (C) any order, writ, judgment, award, injunction or decree binding on or
affecting it or any of its assets or properties or (iii) result in a breach or
violation of, or constitute a default under, or permit the acceleration of any
obligation or liability in any contractual obligation or any agreement or
document to which it is a party or by which it or any of its assets are bound
(or to which any such obligation, agreement or document relates), except in the
case of clause (i) above, where such conflicts, breaches, violations or defaults
would not reasonably be expected to have a Material Adverse Effect.

 

(e)          Governmental Authorizations; Private Authorizations; Governmental
Filings. It has obtained, maintained and kept in full force and effect all
Governmental Authorizations and Private Authorizations which are necessary for
it to properly carry out its business, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, and made all
material Governmental Filings necessary for the execution and delivery by it of
the Facility Documents to which it is a party, and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party, and no material Governmental Authorization, Private Authorization or
Governmental Filing which has not been obtained or made is required to be
obtained or made by it in connection with the execution and delivery by it of
any Facility Document to which it is a party or the performance of its
obligations under this Agreement and the other Facility Documents to which it is
a party.

 

(f)          Compliance with Agreements, Laws, Etc. It has duly observed and
complied with all Applicable Laws relating to the conduct of its business and
its assets, except where the failure to so observe or comply would not
reasonably be expected to have a Material Adverse Effect. It has preserved and
kept in full force and effect its legal existence. It has preserved and kept in
full force and effect its rights, privileges, qualifications and franchises,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect. Without limiting the foregoing, neither it nor, to
its knowledge, any of its Affiliates is (i) a country, territory, organization,
person or entity named on an OFAC list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the PATRIOT Act, i.e., a foreign bank that does not have a physical presence in
any country and that is not affiliated with a bank that has a physical presence
and an acceptable level of regulation and supervision; or (iv) a person or
entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the PATRIOT Act as warranting special measures due to money laundering
concerns. It is in compliance with all applicable OFAC rules and regulations and
also in compliance with all applicable provisions of the PATRIOT Act.

 

(g)          Taxes. It has filed all U.S. federal income tax returns and all
other material tax returns which are required to be filed by it, if any, and has
paid all U.S. federal income taxes and all other material taxes shown to be due
and payable on such returns, if any, or pursuant to any assessment received by
any such Person other than any such taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP have been established.

 

(h)          Eligibility. Each Collateral Loan included in a Monthly Report or a
Borrowing Base Calculation Statement required to be delivered by it under this
Agreement as an Eligible Collateral Loan was, in fact, an Eligible Collateral
Loan at such time.

 

 62 

 

 

(i)          Investment Company Act; Investment Advisers Act of 1940; BDC
Election. The Collateral Manager has elected to be treated as a business
development company under the Investment Company Act. The Collateral Manager is
managed by the Adviser, an investment adviser registered under the Investment
Advisers Act of 1940, as amended.

 

Section 4.03.         Representations and Warranties of the Collateral Agent and
the Custodian.

 

Each of the Collateral Agent and the Custodian represents and warrants in its
individual capacity and as Collateral Agent or Custodian, as applicable, as
follows (and any successor Collateral Agent or Custodian appointed in accordance
with this Agreement represents and warrants as follows in its individual
capacity and as Collateral Agent or Custodian, as applicable):

 

(a)          Organization and Corporate Power. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full power, authority and legal right to execute,
deliver and perform its obligations as Collateral Agent or Custodian, as
applicable, under this Agreement.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association or corporate action, as applicable, on
its part, either in its individual capacity or as Collateral Agent or Custodian,
as the case may be.

 

(c)          No Violation. Its execution and delivery of this Agreement, its
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(d)          All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent or the Custodian required in connection with the execution
and delivery of this Agreement, the performance by the Collateral Agent or the
Custodian, as applicable, of the transactions contemplated hereby and the
fulfillment by the Collateral Agent or the Custodian, as applicable, of the
terms hereof have been obtained.

 

(e)          Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent and the Custodian, as applicable,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable Insolvency Laws or general
principles of equity (whether considered in a suit at law or in equity).

 

ARTICLE V
COVENANTS

 

Section 5.01.         Affirmative Covenants of the Borrower

 

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification obligations as to which no claim giving rise thereto has been
asserted, have been Paid in Full):

 

 63 

 

 

(a)          Compliance with Agreements, Laws, Etc. It shall (i) duly observe
and comply in all material respects with all Applicable Laws relative to the
conduct of its business or to its assets, (ii) preserve and keep in full force
and effect its legal existence, (iii) preserve and keep in full force and effect
its rights, privileges, qualifications and franchises, except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect, (iv) comply with the terms and conditions of each Facility Document to
which it is a party, its Constituent Documents and each Related Document to
which it is a party and (v) obtain, maintain and keep in full force and effect
all Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary or appropriate to properly carry out its business and the
transactions contemplated to be performed by it under the Facility Documents to
which it is a party, its Constituent Documents and the Related Documents to
which it is a party.

 

(b)          Further Assurances.

 

(i)          It shall promptly upon the reasonable request of either Agent or
the Required Lenders (through the Administrative Agent), at the Borrower’s
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
perfected security interest in the Collateral pledged by the Borrower for the
benefit of the Secured Parties free and clear of any Liens (other than Permitted
Liens). At the reasonable request of either Agent or the Required Lenders
(through the Administrative Agent), the Borrower shall promptly take, at the
Borrower’s expense, such further action in order to establish and protect the
rights, interests and remedies created or intended to be created under this
Agreement in favor of the Secured Parties in the Collateral, including all
actions which are necessary to (x) enable the Secured Parties to enforce their
rights and remedies under this Agreement and the other Facility Documents, and
(y) effectuate the intent and purpose of, and to carry out the terms of, the
Facility Documents.

 

(ii)         It shall ensure that each Permitted Subsidiary (A) is a wholly
owned subsidiary of the Borrower, (B) will not sell, transfer, exchange or
otherwise dispose of, or pledge, mortgage, hypothecate or otherwise encumber (or
permit such to occur or suffer such to exist) any part of its assets, except in
compliance with the Borrower’s rights and obligations under this Agreement and
with such Permitted Subsidiary’s Constituent Documents, (C) will not have any
subsidiaries, (D) will not incur or guarantee any indebtedness, except
indebtedness with respect to which the Borrower is the sole creditor, (E) will
include in its Constituent Documents a limitation on its business such that it
may only engage in the acquisition of assets permitted under this Agreement and
the disposition of such assets and the proceeds thereof to the Borrower (and
activities ancillary thereto) and (F) will distribute (including by way of
interest payments) 100% of the proceeds of the assets acquired by such Permitted
Subsidiary (net of applicable taxes and expenses payable by such Permitted
Subsidiary) to the Borrower.

 

(c)          Financial Statements; Other Information. It shall provide to the
Administrative Agent or cause to be provided to the Administrative Agent:

 

(i)          within 120 days after the end of each fiscal year of the
Equityholder, an annual report containing an audited consolidated statement of
assets and liabilities as of the end of such fiscal year, and audited
consolidated statements of operations, changes in net assets, and cash flows,
for the year then ended, prepared in accordance with GAAP, each reported on by
independent public accountants of recognized national standing, which may or may
not be the independent public accountants appointed by the Collateral Manager
pursuant to Section 8.10 (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Equityholder and its consolidated Subsidiaries on a consolidated basis;

 

 64 

 

 

(ii)         within 60 days after the end of each of the first three quarters of
each fiscal year of the Equityholder, an unaudited financial report of the
Equityholder containing a consolidated statement of assets and liabilities,
consolidated statements of operations, changes in net assets, and cash flows,
and a market value report regarding the Equityholder’s investments, in each case
for the period then ended, all certified by one of its senior financial officers
as presenting fairly in all material respects the financial condition and
results of operations of the Equityholder and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(iii)        within three Business Days after a Responsible Officer of the
Borrower obtains actual knowledge of the occurrence and continuance of any (A)
Default, (B) Event of Default, (C) a Borrowing Base Deficiency or (D) an Equity
Coverage Deficiency a certificate of a Responsible Officer of the Borrower
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto; provided that the Borrower shall not be
obligated to deliver such certificate with respect to a Default or Event of
Default to the extent that a Responsible Officer of the Collateral Manager
delivers a certificate with respect to such Default or Event of Default pursuant
to Section 5.03(c);

 

(iv)        to the extent available to the Collateral Manager (on behalf of the
Borrower) pursuant to the Related Documents, on or prior to the Closing Date,
audited financial statements of the related Obligor for the two (2) year period
most recently ended with respect to the related Obligor;

 

(v)         to the extent available to the Collateral Manager (on behalf of the
Borrower) pursuant to the Related Documents, the annual audited financial
statements with respect to each Obligor, which delivery shall be made within ten
(10) Business Days after receipt by the Borrower or the Collateral Manager (on
behalf of the Borrower) as specified in the Related Documents;

 

(vi)        excerpts from the quarterly portfolio valuation report of the
Equityholder relating to the Collateral Loans, which excerpts shall be the
portions of such report with respect to the Collateral Loans and which delivery
shall be made within sixty (60) days after the end of each of the first three
quarters of each fiscal year of the Equityholder and within one hundred twenty
(120) days after the end of each fiscal year of the Equityholder;

 

(vii)       copies of any material amendment, restatement, supplement, waiver or
other modification to the Related Documents of any Collateral Loan within ten
(10) Business Days of the effectiveness of such amendment, restatement,
supplement, waiver or other modification;

 

(viii)      together with the financial statements delivered under clauses (i)
and (ii) above, a certificate of a Responsible Officer of the Borrower setting
forth a calculation of the Tangible Net Worth of the Equityholder and its
Subsidiaries as of the end of the most recently ended fiscal quarter related to
such financial statements;

 

(ix)         from time to time such additional information regarding the
Borrower’s financial position or business and the Collateral (including
reasonably detailed calculations of each Coverage Test) as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
request;

 

(x)          within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of any material action, suit, proceeding, dispute, offset,
deduction, defense or counterclaim with respect to (x) the Borrower, the
Equityholder, or the Collateral Manager or (y) any Collateral that (A) is
asserted by an Obligor with respect to such Obligor’s obligations under any
Related Document with respect to any Collateral (or portion thereof) or (B)
could reasonably be expected to have a Material Adverse Effect;

 

 65 

 

 

(xi)         within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of the occurrence of any ERISA Event and copies of any
communications with all Governmental Authorities or any Multiemployer Plan with
respect to such ERISA Event;

 

(xii)        within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of any Insolvency Event related to any Obligor;

 

(xiii)       within five (5) Business Days after a Responsible Officer of the
Borrower, the Equityholder, or the Collateral Manager obtains actual knowledge
thereof, notice of a default in any payment required under any Related Document;

 

(xiv)      a Borrowing Base Calculation Statement on (A) each date on which the
Borrower (or the Collateral Manager on its behalf) sells or substitutes any
Collateral Loan, (B) the date on which a Responsible Officer of the Collateral
Manager obtains knowledge of any Material Modification with respect to a
Collateral Loan, (C) each Measurement Date and (D) each other date reasonably
requested by the Administrative Agent upon at least two (2) Business Days’
written notice to the Borrower;

 

(xv)       to the extent reasonably available, financial reporting packages with
respect to each Obligor including (A) each Obligor’s (1) legal name and address,
(2) jurisdiction, (3) audited financial statements delivered under clauses (iv)
and (v) above and unaudited interim financial statements for the most recent
fiscal year and (4) company forecasts including plans related to capital
expenditures, if available to the Borrower or the Collateral Manager, (B) to the
extent available to the Borrower or Collateral Manager and not otherwise
included in clause (A), above, each Obligor’s (1) business model and company
strategy and (2) principal shareholders and management officers and (C) such
other information as any Lender may reasonably require for regulatory purposes
relating to the Collateral Loans or the transactions contemplated hereby and so
notify in writing the Borrower and the Collateral Manager (including, without
limitation, the Borrower’s or the Collateral Manager’s internal rating of such
obligor); provided that such information is in the possession of the Borrower or
the Collateral Manager, as applicable, or reasonably obtainable thereby without
undue burden or expense and not subject to any applicable confidentiality
restrictions prohibiting such disclosure to the Administrative Agent; and

 

(xvi)      on each Business Day, a trade blotter, cash flow and position report
of the Borrower.

 

Notwithstanding the foregoing, the requirement to deliver financial statements
set forth in Section 5.01(c)(i)-(ii) will be satisfied at any such time as such
financial statements are publicly posted on the official web site of the
Equityholder, appropriately filed with the SEC, and notice of such posting is
provided to the Administrative Agent through e-mail or upon receipt of such
information through e-mail (with confirmation of receipt) or another delivery
method acceptable to the Administrative Agent.

 

 66 

 

 

(d)          Access to Records and Documents. It shall permit the Administrative
Agent (or any Person designated by the Administrative Agent, subject to delivery
of standard confidentiality agreements) to, upon reasonable advance notice and
during normal business hours, visit and inspect and make copies thereof at
reasonable intervals (i) its books, records and accounts relating to its
business, financial condition, operations, assets and its performance under the
Facility Documents and the Related Documents and to discuss the foregoing with
its and such Person’s officers, partners, employees and accountants, and (ii)
all of its Related Documents, in each case as often as the Administrative Agent
may reasonably request; provided that so long as no Event of Default has
occurred, the Borrower shall be responsible for all costs and expenses for only
one such visit per fiscal year by the Administrative Agent or its designees. The
Administrative Agent shall provide 10 days’ prior notice to the Lenders of any
such visit and any Lender shall be permitted to accompany the Administrative
Agent in such visit.

 

(e)          Use of Proceeds. It shall use the proceeds of each Advance made
hereunder solely:

 

(i)           to fund or pay the purchase price of Eligible Loans or Eligible
Investments owned or acquired by the Borrower in accordance with the terms and
conditions set forth herein;

 

(ii)          to fund additional extensions of credit under Delayed Drawdown
Collateral Loans held by the Borrower in accordance with the terms of this
Agreement; and

 

(iii)        to fund the Unfunded Reserve Account on the Closing Date to the
extent the Unfunded Reserve Account is required to be funded pursuant to Section
8.04.

 

Without limiting the foregoing, it shall use the proceeds of the Advances in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X. Further, the Borrower shall not use the proceeds of the
Advances in a manner that would cause such credit extension to become a “covered
transaction” as defined in Section 23A of the Federal Reserve Act (12 U.S.C. §
371c) and Regulation W (12 C.F.R. Part 223), including any transaction where any
proceeds of the Advances are used for the benefit of, or transferred to, an
affiliate of a Lender.

 

(f)          Information and Reports. The Notice of Borrowing, each Monthly
Report, each Borrowing Base Calculation Statement, each Payment Date Report and
all other written information, reports, certificates and statements furnished by
or on behalf of the Borrower to any Secured Party for purposes of or in
connection with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified and the
delivery by or on behalf of the Borrower of the Notice of Borrowing and any such
Monthly Report, Borrowing Base Calculation Statement, Payment Date Report or
other written information, reports, certificates and statements shall be deemed
to be a representation and warranty by the Borrower that such information is
true, complete and correct in all material respects as of the date such
information is stated or certified.

 

(g)          No Other Business. The Borrower shall not engage in any business or
activity other than borrowing Advances pursuant to this Agreement, funding,
acquiring, owning, holding, administering, selling, enforcing, lending,
exchanging, redeeming, pledging, contracting for the management of and otherwise
dealing with Collateral Loans, Eligible Investments and the Collateral in
connection therewith and entering into the Facility Documents, any applicable
Related Documents and any other agreement contemplated by this Agreement.

 

 67 

 

 

(h)          Tax Matters. The Borrower shall (and each Lender hereby agrees to)
treat the Advances and the Notes as debt for U.S. federal income tax purposes
and will take no contrary position, unless otherwise required pursuant to a
closing agreement with the U.S. Internal Revenue Service or a non-appealable
judgment of a court of competent jurisdiction. Notwithstanding any contrary
agreement or understanding, the Collateral Manager, the Borrower, the Agents and
the Lenders (and each of their respective employees, representatives or other
agents) may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure. The foregoing provision shall apply from the beginning of discussions
between the parties. For this purpose, the tax treatment of a transaction is the
purported or claimed U.S. tax treatment of the transaction under applicable U.S.
federal, state or local law, and the tax structure of a transaction is any fact
that may be relevant to understanding the purported or claimed U.S. tax
treatment of the transaction under applicable U.S. federal, state or local law.
For U.S. federal income tax purposes, the Borrower shall remain disregarded as
an entity separate from its sole owner, the Equityholder, within the meaning of
Treasury Regulation Section 301.7701-3. The Equityholder shall remain a United
States Person within the meaning of Section 7701(a)(30) of the Code.

 

(i)          Collections. The Borrower shall direct all Obligors (and related
paying agents) to pay all Collections directly to the Collection Account. The
Borrower shall transfer, or cause to be transferred, all Collections to the
Collection Account by the close of business on the Business Day following the
date such Collections are received by the Borrower, the Equityholder, the
Collateral Manager or any of their respective Affiliates.

 

(j)          Priority of Payments. The Borrower shall instruct (or cause the
Collateral Manager to instruct) the Collateral Agent to apply all Interest
Proceeds and Principal Proceeds solely in accordance with the Priority of
Payments and the other provisions of this Agreement.

 

(k)          Acquisition of Collateral Loans from the Equityholder. Any
acquisition of Collateral Loans by the Borrower from the Equityholder shall be
(i) effected pursuant to the Sale Agreement and subject in all respects to the
terms and conditions set forth therein and (ii) for fair market value and no
adverse selection procedures shall be employed by the Borrower (or the
Collateral Manager on behalf of the Borrower) in selecting the Collateral Loans
for acquisition.

 

(l)          Certificate of Assignment for Closing Date Participation Interests.
As soon as practicable, but in no event later than the date that is sixty (60)
days after the Closing Date (or such longer period to which the Administrative
Agent may agree), the Borrower shall deliver to the Custodian and the
Administrative Agent a copy of the fully executed assignment agreement assigning
the Collateral Loans related to the Closing Date Participation Interests
directly to the Borrower, certified by an officer of the Borrower (or the
Collateral Manager on behalf of the Borrower) and written evidence satisfactory
to the Administrative Agent that the Borrower is recognized as the owner of
record by the related administrative agent in respect of the Related Documents.

 

(m)          Delivery of Loan Files. The Borrower (or the Collateral Manager on
behalf of the Borrower) shall deliver to the Custodian for each Collateral Loan,
each item referenced in the definition of “Loan File”; provided that, other than
as set forth above with respect to any original assignment of any Collateral
Loan or any original executed promissory note with respect to any Collateral
Loan (each of which shall be delivered to the Custodian in sealed envelopes
labeled appropriately), the requirements set forth in this Section 5.01(m) shall
be satisfied by providing electronic copies of any Required Loan Document to the
Custodian; provided, further, that any filed stamped document included in any
Loan File shall be delivered as soon as they are reasonably available (but in no
event later than 30 Business Days after the acquisition by the Borrower of the
applicable Collateral Loan). Neither the Custodian nor the Collateral
Administrator shall have any obligation to review any of the documents delivered
to it hereunder.

 



 68 

 

 

Section 5.02.         Negative Covenants of the Borrower

 

The Borrower covenants and agrees that, until the Final Maturity Date (and
thereafter until the date that all Obligations, other than contingent
indemnification obligations as to which no claim giving rise thereto has been
asserted, have been Paid in Full):

 

(a)          Restrictive Agreements. It shall not enter into or suffer to exist
or permit to become effective any agreement that prohibits, limits or imposes
any condition upon its ability to create, incur, assume or suffer to exist any
Lien (other than Permitted Liens) upon any of its property or revenues
constituting Collateral, whether now owned or hereafter acquired, to secure its
obligations under the Facility Documents other than this Agreement and the other
Facility Documents or to perform its obligations under the Facility Documents to
which it is a party.

 

(b)          Liquidation; Merger; Sale of Collateral. It shall not consummate
any plan of liquidation, dissolution, partial liquidation, merger or
consolidation (or suffer any liquidation, dissolution or partial liquidation)
nor sell, transfer, exchange or otherwise dispose of any of its assets (other
than dispositions permitted under this Agreement), or enter into an agreement or
commitment to do so or enter into or engage in any business with respect to any
part of its assets, except as expressly permitted by this Agreement and the
other Facility Documents (including in connection with the repayment in full of
the Obligations).

 

(c)          Amendments to Constituent Documents, Etc. Without the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed), (i) it shall not amend, modify or take any action inconsistent with
its Constituent Documents and (ii) it will not amend, modify or waive in any
material respect any term or provision in any Facility Document (other than in
accordance with any provision thereof requiring the consent of the
Administrative Agent or all or a specified percentage of the Lenders).

 

(d)          Liens. It shall not create, assume or suffer to exist any Lien on
any of its assets now owned or hereafter acquired by it at any time, except for
Permitted Liens or as otherwise expressly permitted by this Agreement and the
other Facility Documents.

 

(e)          Margin Requirements; Covered Transactions. It shall not (i) extend
credit to others for the purpose of buying or carrying any Margin Stock in such
a manner as to violate Regulation T or Regulation U or (ii) use all or any part
of the proceeds of any Advance, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that (A) violates the
provisions of the Regulations of the Board of Governors, including, to the
extent applicable, Regulation U and Regulation X or (B) would cause such credit
extension to become a “covered transaction” as defined in Section 23A of the
Federal Reserve Act (12 U.S.C. § 371c) and the Federal Reserve Board’s
Regulation W (12 C.F.R. Part 223), including any transaction where the proceeds
of an Advance are used for the benefit of, or transferred to, an affiliate of a
Lender.

 

(f)          Changes to Filing Information. It shall not change its name or its
jurisdiction of organization from that referred to in Section 4.01(a), unless it
gives ten (10) days’ prior written notice to the Agents and takes all actions
that the Administrative Agent or the Required Lenders (through the
Administrative Agent) reasonably request and determine to be necessary to
protect and perfect the Collateral Agent’s perfected security interest in the
Collateral.

 

(g)          Transactions with Affiliates. It shall not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (including sales of Defaulted Collateral Loans and other
Collateral Loans), unless such transaction is upon terms no less favorable to
the Borrower than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate (it being agreed that any purchase or sale at
par shall be deemed to comply with this provision). The foregoing covenant shall
not apply to the execution, delivery and performance of the Facility Documents
or the Borrower’s Constituent Documents and shall not prohibit the Equityholder
from transferring Collateral Loans, Cash or other assets to the Borrower in
whole or in part as a capital contribution to the Borrower.

 

 69 

 

 

(h)          Subject Laws. It shall not utilize directly or indirectly the
proceeds of any Advance for the benefit of any Person controlling, controlled
by, or under common control with any other Person, whose name appears on the
List of Specially Designated Nationals and Blocked Persons maintained by OFAC or
otherwise in violation of any Subject Laws.

 

(i)          No Claims Against Advances. Subject to Applicable Law, it shall not
claim any credit on, make any deduction from, or dispute the enforceability of
payment of the principal or interest payable (or any other amount) in respect of
the Advances or assert any claim against any present or future Lender, by reason
of the payment of any Taxes levied or assessed upon any part of the Collateral.

 

(j)          Indebtedness; Guarantees; Securities; Other Assets. It shall not
incur or assume or guarantee any indebtedness, obligations (including contingent
obligations) or other liabilities, or issue any additional securities, whether
debt or equity, in each case other than (i) the Obligations pursuant to or as
expressly permitted by this Agreement and the other Facility Documents or (ii)
pursuant to customary indemnification, expense reimbursement, funding
obligations and similar provisions under the Related Documents. The Borrower
shall not acquire any Collateral Loan or other property other than as expressly
permitted hereunder.

 

(k)          Validity of this Agreement. It shall not (i) permit the validity or
effectiveness of this Agreement or any grant of Collateral hereunder to be
impaired, or permit the Lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenant or obligation with respect to this Agreement and (ii) except as
permitted by this Agreement, take any action that would permit the Lien of this
Agreement not to constitute a valid first priority perfected security interest
in the Collateral.

 

(l)          Subsidiaries.

 

(i)          It shall not have or permit the formation of any subsidiaries,
other than Permitted Subsidiaries; provided, that to the extent any such
subsidiary is formed, the Borrower shall (A) cause such Permitted Subsidiary to
provide the Administrative Agent with such security documents (including
security documents with respect to any real property of such new subsidiary),
appropriate financing statements and, with respect to all property subject to a
mortgage or deed of trust, fixture filings, all in form and substance
satisfactory to the Administrative Agent (including being sufficient to grant
the Administrative Agent a first priority perfected Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired subsidiary) and (B)
provide to the Administrative Agent appropriate certificates and powers or
financing statements, hypothecating all of the direct or beneficial ownership
interest in such Permitted Subsidiary, in form and substance satisfactory to the
Administrative Agent and all other documentation, including one or more opinions
of counsel satisfactory in form and substance to the Administrative Agent, if
requested by the Administrative Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all property subject to a Lien).

 

(ii)         Any document, agreement, or instrument executed or issued pursuant
to this Section shall be a Facility Document.

 

 70 

 

 

(iii)        Nothing in clause (i)(A) above shall apply to any Obligor that
becomes a Subsidiary of the Borrower in connection with a work-out or
restructuring of a Collateral Loan or a bankruptcy of the related Obligor.

 

(m)          Name. It shall not conduct business under any name other than its
own.

 

(n)          Employees. It shall not have any employees (other than officers and
directors to the extent they are employees).

 

(o)          Non-Petition. The Borrower shall not be party to any agreements
under which it has any material obligation or liability (direct or contingent)
without using commercially reasonable efforts to include customary
“non-petition” and “limited recourse” provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for
loan agreements, related loan documents, bond indentures and related bond
documents, any agreements related to the purchase and sale of any Collateral
Loan which contain customary (as determined by the Collateral Manager) purchase
or sale terms or which are documented using customary (as determined by the
Collateral Manager) loan trading documentation, customary service contracts and
engagement letters entered into in connection with the Collateral Loans and any
agreement that does not impose a material obligation on the Borrower and that is
of a type that customarily does not include “non-petition” or “limited recourse”
provisions.

 

(p)          Certificated Securities. The Borrower shall not acquire or hold any
Certificated Securities in bearer form (other than securities not required to be
in registered form under Section 163(f)(2)(A) of the Code) in a manner that does
not satisfy the requirements of United States Treasury Regulations section
1.165-12(c) (as determined by the Collateral Manager).

 

(q)          Enforcement.

 

(i)          The Borrower shall not take any action that would release any
Obligor from any of such Obligor’s covenants or obligations under any instrument
or agreement included in the Collateral, except in the case of (A) repayment of
Collateral Loans, (B) subject to the terms of this Agreement, (1) amendments to
Collateral Loans in accordance with the Collateral Management Standard and (2)
actions taken in connection with the work out or restructuring of any Collateral
Loan in accordance with the provisions hereof, and (C) other actions by the
Collateral Manager required hereby or otherwise to the extent not prohibited by,
or in conflict with, this Agreement.

 

(ii)         The Borrower shall not, without the prior written consent of the
Administrative Agent and the Required Lenders, contract with other Persons
(other than the Collateral Manager and the Collateral Administrator) for the
performance of actions and obligations to be performed by the Borrower or the
Collateral Manager hereunder. Notwithstanding any such arrangement, the Borrower
shall remain primarily liable with respect thereto. The Borrower shall
punctually perform, and use commercially reasonable efforts to cause the
Collateral Manager and the Collateral Administrator to perform, all of their
obligations and agreements contained in this Agreement or any other Facility
Document to which such Person is a party.

 

(r)          Amendments to Collateral Loans. The Borrower (and the Collateral
Manager on its behalf) shall not consent to any amendment, waiver, consent or
other modification of any Collateral Loan or any Related Document for any
Collateral Loan (i) that would be a Material Modification, (ii) that would
result in an Event of Default, (iii) after the occurrence and continuance of an
Event of Default (including without limitation a Collateral Manager Default) or
(iv) that would cause any Collateral Loan to become an Ineligible Collateral
Loan, in each case without the prior written consent of the Administrative Agent
in its sole discretion.

 

 71 

 

 

(s)          ERISA. Neither it nor any member of its ERISA Group shall establish
any Plan or Multiemployer Plan.

 

(t)          Obligor Payment Instructions. The Borrower shall not make any
change, or permit the Collateral Manager to make any change, in its instructions
to Obligors, agent banks or administrative agents on the Collateral Loans
regarding payments to be made with respect to the Collateral Loans to the
Collection Account, unless the Administrative Agent has consented to such
change. The Borrower further agrees that it shall (or it shall cause the
Collateral Manager to) provide prompt notice to the Administrative Agent of any
misdirected or errant payments made by any Obligor with respect to any
Collateral Loan and direct such Obligor to make payments as required hereunder
to the extent a Responsible Officer of the Borrower or the Collateral Manager,
as applicable, has actual knowledge of such misdirected or errant payments.

 

Section 5.03.         Affirmative Covenants of the Collateral Manager and the
Equityholder

 

Each of the Collateral Manager and the Equityholder covenants and agrees that,
until the Final Maturity Date (and thereafter until the date that all
Obligations, other than contingent indemnification obligations as to which no
claim giving rise thereto has been asserted, have been Paid in Full):

 

(a)          Compliance with Agreements, Laws, Etc. It shall (i) duly observe
and comply in all material respects with all Applicable Laws relative to the
conduct of its business or to its assets, (ii) preserve and keep in full force
and effect its legal existence, (iii) preserve and keep in full force and effect
its rights, privileges, qualifications and franchises, except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect, (iv) comply with the terms and conditions of each Facility Document to
which it is a party, its Constituent Documents and each Related Document to
which it is a party and (v) obtain, maintain and keep in full force and effect
all Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary or appropriate to properly carry out its business and the
transactions contemplated to be performed by it under the Facility Documents to
which it is a party, its Constituent Documents and the Related Documents to
which it is a party.

 

(b)          Information and Reports.

 

(i)          The Notice of Borrowing, each Monthly Report, each Payment Date
Report and all other written information, reports, certificates and statements
furnished by the Collateral Manager to any Secured Party for purposes of or in
connection with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified.

 

(ii)         The Collateral Manager shall provide to the Administrative Agent or
cause to be provided to the Administrative Agent (with enough additional copies
for each Lender):

 

(A)         a Borrowing Base Calculation Statement on (w) each date on which the
Borrower (or the Collateral Manager on its behalf) sells or substitutes any
Collateral Loan, (x) the date on which a Responsible Officer of the Collateral
Manager obtains knowledge of any Material Modification with respect to a
Collateral Loan, (y) each Measurement Date and (z) each other date reasonably
requested by the Administrative Agent upon at least two (2) Business Days’
written notice to the Collateral Manager; and

 

 72 

 

 

(B)         from time to time such additional information regarding the
Collateral (including reasonably detailed calculations of the Coverage Tests) as
the Required Lenders (through the Administrative Agent) may reasonably request
in writing.

 

(iii)        The Collateral Manager shall, on each Business Day, calculate each
Coverage Test and provide such calculations (with all supporting calculations)
to the Borrower, the Administrative Agent and the Collateral Administrator.

 

(iv)        The Collateral Manager shall track the delivery to the Custodian of
the Required Loan Documents with respect to each of the Collateral Loans owned
by the Borrower.

 

(v)         The Collateral Manager shall, no later than the fifth (5th) Business
Day following the end of each month, provide (or cause to be provided) to the
Borrower, the Administrative Agent and the Collateral Administrator a report
with the information obligations specified for delivery by the Collateral
Manager as set forth on Schedule 4 hereto.

 

(c)          Notice of Default. Within three Business Days after a Responsible
Officer of the Collateral Manager or the Equityholder obtains actual knowledge
of the occurrence and continuance of any (A) Default or (B) Event of Default,
the Collateral Manager or the Equityholder, as applicable, shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Collateral
Manager or the Equityholder, as applicable, setting forth the details thereof
and the action which the Collateral Manager or the Equityholder, as applicable,
is taking or proposes to take with respect thereto; provided that neither the
Collateral Manager nor the Equityholder shall be obligated to deliver such
certificate to the extent that a Responsible Officer of the Borrower delivers a
certificate with respect to such Default or Event of Default pursuant to Section
5.01(c).

 

(d)          Access to Records and Documents. It shall permit the Administrative
Agent (or any Person designated by the Administrative Agent, subject to delivery
of standard confidentiality agreements) to, upon reasonable advance notice and
during normal business hours, visit and inspect and make copies thereof at
reasonable intervals (i) its books, records and accounts relating to its
business, financial condition, operations, assets and its performance under the
Facility Documents and the Related Documents and to discuss the foregoing with
its and such Person’s officers, partners, employees and accountants, and (ii)
all of its Related Documents, in each case as often as the Administrative Agent
may reasonably request; provided that so long as no Event of Default or
Collateral Manager Default has occurred, the Borrower shall be responsible for
all costs and expenses for only one such visit per fiscal year by the
Administrative Agent or its designees. The Administrative Agent shall provide 10
days’ prior notice to the Lenders of any such visit and any Lender shall be
permitted to accompany the Administrative Agent in such visit. Any such visit
and inspection shall be made simultaneously with any visit and inspection
pursuant to Section 5.01(e).

 

(e)          Collections. It shall direct, or cause to be directed, all Obligors
(and related paying agents) to pay all Collections directly to the Collection
Account. It shall transfer, or cause to be transferred, all Collections to the
Collection Account by the close of business on the Business Day following the
date any Collections are received by it or any of its respective Affiliates.

 

Section 5.04.         Negative Covenants of the Collateral Manager and the
Equityholder

 

(a)          Each of the Collateral Manager and the Equityholder covenants and
agrees that, until the Final Maturity Date (and thereafter until the date that
all Obligations, other than contingent indemnification obligations as to which
no claim giving rise thereto has been asserted, have been Paid in Full), it
shall not enter into or suffer to exist or permit to become effective any
agreement that prohibits, limits or imposes any condition upon its ability to
perform its obligations under the Facility Documents to which it is a party.

 

 73 

 

 

(b)          Amendments to Collateral Loans. The Collateral Manager (on behalf
of the Borrower) shall not consent to any amendment, waiver, consent or other
modification of any Collateral Loan or any Related Document for any Collateral
Loan (i) that would be a Material Modification, (ii) that would result in an
Event of Default, (iii) after the occurrence and continuance of an Event of
Default (including without limitation a Collateral Manager Default) or (iv) that
would cause any Collateral Loan to become an Ineligible Collateral Loan, in each
case without the prior written consent of the Administrative Agent in its sole
discretion.

 

Section 5.05.         Certain Undertakings Relating to Separateness

 

Without limiting any, and subject to all, other covenants of the Borrower, the
Collateral Manager and the Equityholder contained in this Agreement:

 

(a)          The Borrower shall maintain its accounts, books, accounting and
other records separate from those of any other Person, except that the accounts
of the Borrower may be included in the consolidated financial statements of the
Equityholder or the Collateral Manager as required by GAAP or Applicable Law.

 

(b)          The Borrower shall not commingle or pool any of their respective
funds or assets with those of any Affiliate or any other Person, and it shall
hold all of its assets in its own name, except as otherwise permitted or
required under the Facility Documents.

 

(c)          The Borrower shall pay its own debts, liabilities and expenses
(including overhead expenses, if any) only out of its own assets as the same
shall become due and shall not pay any separate debts, liabilities or expenses
of the Collateral Manager or the Equityholder.

 

(d)          The Borrower has observed, and shall observe in all material
respects all (A) limited liability company formalities and (B) other
organizational formalities, in each case to the extent necessary or advisable to
preserve its separate existence, and shall preserve its existence, and it shall
not, nor shall it permit any Affiliate or any other Person to, amend, modify or
otherwise change its Constituent Documents in a manner that would adversely
affect the existence of the Borrower as a bankruptcy-remote special purpose
entity.

 

(e)          The Borrower shall have at least one Independent Manager at all
times.

 

(f)          The Borrower shall not (A) guarantee, become obligated for, or hold
itself or its credit out to be responsible for or available to satisfy, the
debts or obligations of any other Person or (B) control the decisions or actions
respecting the daily business or affairs of any other Person, except as
permitted by or pursuant to the Facility Documents.

 

(g)          The Borrower shall, at all times, hold itself out to the public as
a legal entity separate and distinct from any other Person, shall not identify
itself as a division of any other Person and shall correct any known
misunderstanding regarding its separate identity; provided that the assets,
liabilities and operating results of the Borrower may be consolidated for
accounting purposes and included in consolidated financial statements of its
equityholders or the Collateral Manager as required by GAAP or Applicable Law.

 

 74 

 

 

(h)          The Borrower shall maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person.

 

(i)          Any transaction between the Borrower and its Affiliates shall be on
arm’s-length terms.

 

(j)          Except as provided in the Facility Documents, the Borrower shall
not grant a security interest or otherwise pledge its assets for the benefit of
any other Person.

 

(k)          Except as provided in the Facility Documents, the Borrower shall
not acquire any securities or debt instruments of the Collateral Manager, its
Affiliates or any other Person (except for equity interests in Obligors in
connection with the exercise of any remedies with respect to a Collateral Loan
or any exchange offer, work-out or restructuring of a Collateral Loan).

 

(l)          The Borrower shall not make loans or advances to any Person, except
for the Collateral Loans and as permitted by or pursuant to the Facility
Documents.

 

(m)          The Borrower shall make no transfer of its Collateral Loans, except
as permitted by or pursuant to the Facility Documents.

 

(n)          The Borrower shall file its own Tax returns, if any, as may be
required under Applicable Law, to the extent that the Borrower is (1) not part
of a consolidated group filing a consolidated return or returns or (2) not
treated as a disregarded entity separate from its sole owner of another taxpayer
for Tax purposes, within the meaning of Treasury Regulation Section 301.7701-3
and pay any Taxes so required to be paid by it under applicable Law.

 

(o)          The Borrower shall, to the extent used in its business, use
separate stationery, invoices and checks.

 

(p)          The Borrower shall maintain adequate capital in light of its
contemplated business operations; provided, however, that the foregoing shall
not require the Equityholder to make additional capital contributions.

 

(q)          The Borrower shall at all times be organized as a single-purpose
entity with Constituent Documents substantially similar to those in effect on
the Closing Date.

 

(r)          The Borrower shall at all times conduct its business so that any
assumptions made with respect to the Borrower in any “true sale” and
“substantive non-consolidation” opinion letter delivered in connection with the
Facility Documents will continue to be true and correct in all respects.

 

ARTICLE VI
EVENTS OF DEFAULT

 

Section 6.01.         Events of Default

 

“Event of Default”, wherever used herein, means the occurrence of any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

 

 75 

 

 

(a)          a default in the payment, when due and payable, of any interest or
other amount (other than principal) owing hereunder and such default has not
been cured within two (2) Business Days after the due date of such payment; or

 

(b)          (i) the Borrower fails to Pay in Full the Obligations on the Final
Maturity Date or (ii) the failure to make payment of the Mandatory Amortization
Amount on the applicable Payment Date and such default has not been cured within
fifteen (15) Business Days after the due date of such payment; or

 

(c)         the Borrower or the pool of Collateral becomes, or becomes subject
to regulation as, (i) an “investment company” under the Investment Company Act
or (ii) a “covered fund” under the Volcker Rule; or

 

(d)         except as otherwise provided in this Section 6.01, a default in any
material respect in the performance, or breach in any material respect, of any
material covenant or agreement of the Borrower under this Agreement or the other
Facility Documents to which it is a party, or the failure of any representation
or warranty of the Borrower made in this Agreement or in any other Facility
Document to be correct, in each case, in all material respects when the same
shall have been made, and the continuation of such default, breach or failure
for a period of thirty (30) days (provided that breaches of Sections
5.01(a)(ii), 5.01(c), 5.01(d), 5.01(e), 5.02 and 5.05 shall not have any cure
period) after the earlier of (i) written notice to the Borrower and the
Collateral Manager (which may be by e-mail) by either Agent, and (ii) actual
knowledge of the Borrower or the Collateral Manager, as applicable; or

 

(e)         the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000 against the Borrower (exclusive of
judgment amounts fully covered by insurance), and the Borrower shall not have
either (x) discharged or provided for the discharge of any such judgment, decree
or order in accordance with its terms or (y) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal, in each case, within thirty (30) days from the date
of entry thereof; or

 

(f)          the Borrower shall have made payments of amounts in excess of
$500,000 in settlement of any litigation, claim or dispute (exclusive of
settlement amounts fully covered by insurance); or

 

(g)         an Insolvency Event relating to the Borrower or the Equityholder
occurs; or

 

(h)          (i) any Facility Document shall (except in accordance with its
terms) terminate, cease to be effective or cease to be the legally valid,
binding and enforceable obligation of the Borrower, the Collateral Manager or
the Equityholder, (ii) the Borrower, the Collateral Manager, the Equityholder or
any of their respective Affiliates shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder, or (iii) any
Lien securing any obligation under any Facility Document shall, in whole or in
part, cease to be a first priority perfected security interest of the Collateral
Agent, except as otherwise expressly permitted in accordance with the applicable
Facility Document (including, for the avoidance of doubt, as provided in Section
5.02(k)(ii)); or

 

(i)          (i) the Internal Revenue Service shall file notice of a Lien
pursuant to Section 6323 of the Code with regard to any asset of the Borrower
and such Lien shall not have been released within five Business Days or (ii) the
PBGC shall file notice of a Lien pursuant to Section 4068 of ERISA with regard
to any asset of the Borrower and such Lien shall not have been released within
five (5) Business Days; or

 

(j)          a Change of Control occurs; or

 

 76 

 

 

(k)          (i) failure of the Borrower to maintain at least one (1)
Independent Manager, (ii) the removal of any Independent Manager of the Borrower
without “cause” (as such term is defined in the organizational document of the
Borrower) or without giving prior written notice to the Administrative Agent,
each as required in the organizational documents of the Borrower, (iii) an
Independent Manager of the Borrower which is not provided by a nationally
recognized service identified in clause (b) of the definition of “Independent
Manager” or such other service reasonably acceptable to the Administrative Agent
shall be appointed without the consent of the Administrative Agent or (iv) the
Borrower shall fail to qualify as a bankruptcy-remote entity based upon the
criteria set forth in this Agreement, such that reputable counsel of national
standing could no longer render a substantive nonconsolidation opinion with
respect thereto; or

 

(l)          any Monthly Report or Payment Date Report shall fail to be
delivered when due and such failure shall continue for three (3) Business Days;
or

 

(m)          on any Monthly Report Determination Date, the Aggregate Principal
Balance of all Defaulted Collateral Loans owned by the Borrower as of such date,
calculated as a percentage of the sum of the Aggregate Principal Balance of all
Collateral Loans owned by the Borrower as of such date, and in each case in
accordance with the procedures set forth in Section 1.04, shall be greater than
or equal to 40.0%; or

 

(n)          any Coverage Test shall not be satisfied and such failure shall
continue for two (2) Business Days; or

 

(o)          a Collateral Manager Default occurs; or

 

(p)          the Equityholder shall fail to maintain a Tangible Net Worth of at
least $230,000,000 and such failure shall continue for thirty (30) calendar
days; or

 

(q)          the Equityholder shall fail to maintain unencumbered liquidity
(calculated as the sum of (i) unrestricted cash or cash equivalents and (ii)
undrawn available liquidity under committed credit facilities of the
Equityholder and its Subsidiaries (other than the Borrower)) in an amount at
least equal to the greater of (x) $5,000,000 and (y) the cumulative amount of
principal payments in respect of indebtedness of the Equityholder and its
Subsidiaries due or to become due in the subsequent ninety day period (other
than in connection with an optional redemption thereof) and such failure shall
continue for one (1) Business Day.

 

Section 6.02.         Remedies.

 

(a)          Upon the occurrence and during the continuance of any Event of
Default, in addition to all rights and remedies specified in this Agreement and
the other Facility Documents, including Article VII, and the rights and remedies
of a secured party under Applicable Law, including the UCC, the Administrative
Agent shall, at the request of, or may with the consent of, the Required
Lenders, by notice to the Borrower (with a copy to the Collateral Agent), do any
one or more of the following: declare the principal of and the accrued Interest
on the Advances and all other amounts whatsoever payable by the Borrower
hereunder to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby waived by the Borrower;
provided that, upon the occurrence of any Event of Default described in clause
(g) of Section 6.01 with respect to the Borrower, the Advances and all such
other amounts shall automatically become due and payable, without any further
action by any party.

 

 77 

 

 

(b)          Upon the occurrence and during the continuation of an Event of
Default or a Collateral Manager Default, following written notice by the
Administrative Agent (provided in its sole discretion or at the direction of the
Required Lenders) to the Collateral Manager of the exercise of control rights
with respect to the Collateral, the Administrative Agent may exercise such
rights, including: (u) the exercise of the Collateral Manager’s rights and
obligations under the Facility Documents, including its unilateral power to (A)
consent to modifications to Collateral Loans, (B) take any discretionary action
with respect to Collateral Loans and (C) direct the acquisition, sales and other
dispositions of Collateral Loans; (v) the termination of the Collateral
Manager’s rights to exercise any rights or take any action with respect to the
Collateral; (w) the transfer of the Collateral Manager’s rights and obligations
under the Facility Documents to a Successor Collateral Manager; (x) if the
Collateral Manager is not terminated or otherwise replaced in accordance with
this Agreement, to require the Collateral Manager to obtain the consent of the
Administrative Agent before agreeing to any modification of any Collateral Loan,
taking any discretionary action with respect to any Collateral Loan or causing
the Borrower to sell or otherwise dispose of any Collateral Loan; (y) if the
Collateral Manager is not terminated or otherwise replaced in accordance with
this Agreement, to require the Collateral Manager to cause the Borrower to sell
or otherwise dispose of any Collateral Loan as directed by the Administrative
Agent pursuant to Section 7.03, and (z) with respect to any specific Collateral
Loan, to require the Collateral Manager to take such discretionary action with
respect to such Collateral Loan as directed by the Administrative Agent.

 

(c)          In connection with any sale or proposed sale of the Collateral
during the continuance of an Event of Default (whether pursuant to the Facility
Documents or Applicable Law), the Equityholder (or any Affiliate or designee
thereof) shall have the exclusive right to purchase all Collateral Loans (but
not in part) so long as (1) the Equityholder provides notice to the
Administrative Agent of its intent to acquire and/or refinance the entire
Collateral portfolio within three (3) Business Days of receipt of notice by the
Collateral Manager from the Collateral Agent of the Collateral Agent’s intent to
liquidate the Collateral, (2) the Proceeds of such acquisition and/or
refinancing shall be sufficient to Pay in Full all Obligations under the
Facility Documents and the Equityholder’s notice under clause (1) above shall
include evidence reasonably satisfactory to the Administrative Agent of the
sufficiency of such Proceeds to effect such Payment in Full and (3) such
acquisition and/or refinancing shall be completed within ten (10) Business Days
of the date of the Administrative Agent’s notice of intent to liquidate the
Collateral.

 

(d)          Upon the occurrence and during the continuance of an Event of
Default, upon notice from the Administrative Agent to the Collateral Agent, all
amounts on deposit in the Covered Accounts shall be withdrawn by the Collateral
Agent and deposited into the Principal Collection Subaccount for application in
accordance with Section 9.01.

 

Section 6.03.         Power of Attorney.

 

(a)          The Borrower hereby irrevocably appoints the Administrative Agent
as its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense, in connection with the enforcement of the
rights and remedies provided for (and subject to the terms and conditions set
forth) in this Agreement including without limitation the following powers: (i)
to give any necessary receipts or acquittance for amounts collected or received
hereunder, (ii) to make all necessary transfers of the Collateral in connection
with any such sale or other disposition made pursuant hereto, (iii) to execute
and deliver for value all necessary or appropriate bills of sale, assignments
and other instruments in connection with any such sale or other disposition, the
Borrower hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, (iv) to sign any
agreements, orders or other documents in connection with or pursuant to any
Facility Document, (v) to give notice to the Obligors and related agents of the
Collateral Agent’s interest in the Collateral and the obligation to make
payments as directed by the Administrative Agent and (vi) to exercise directly
the Collateral Manager’s rights and obligations under this Agreement, including
the exercise of rights set forth in Section 6.02(b), if and to the extent that
the Collateral Manager has not complied with any direction given by the
Administrative Agent in accordance with this Agreement within three (3) Business
Days after the Business Day on which such direction was given to the Collateral
Manager; provided that no such direction or lapse of time shall be required
after the occurrence and during the continuance of a Collateral Manager Default.
Nevertheless, if so requested by the Administrative Agent, the Borrower shall
ratify and confirm any such sale or other disposition by executing and
delivering to the Administrative Agent all proper bills of sale, assignments,
releases and other instruments as may be designated in any such request.

 

 78 

 

 

(b)          No person to whom this power of attorney is presented as authority
for the Administrative Agent to take any action or actions contemplated by
clause (a) above shall inquire into or seek confirmation from the Borrower as to
the authority of the Administrative Agent to take any action described below, or
as to the existence of or fulfillment of any condition to the power of attorney
described in clause (a) above, which is intended to grant to the Administrative
Agent unconditionally the authority to take and perform the actions contemplated
herein, and to the extent permitted by applicable Law, the Borrower irrevocably
waives any right to commence any suit or action, in law or equity, against any
person or entity that acts in reliance upon or acknowledges the authority
granted under this power of attorney. The power of attorney granted in clause
(a) above is coupled with an interest and may not be revoked or canceled by the
Borrower until all obligations of the Borrower under the Facility Documents have
been Paid in Full and the Administrative Agent has provided its written consent
thereto.

 

(c)          Notwithstanding anything to the contrary herein, the power of
attorney granted pursuant to this Section 6.03 shall only be exercisable after
the occurrence and during the continuance of an Event of Default.

 

ARTICLE VII
PLEDGE OF COLLATERAL;
RIGHTS OF THE COLLATERAL AGENT

 

Section 7.01.         Grant of Security

 

(a)          The Borrower hereby grants, pledges, transfers and collaterally
assigns to the Collateral Agent, for the benefit of the Secured Parties, as
collateral security for all Obligations, a continuing security interest in, and
a Lien upon, all of the Borrower’s right, title and interest in, to and under,
the following property, in each case whether tangible or intangible, wheresoever
located, and whether now owned by the Borrower or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 7.01(a) being collectively referred to herein as the
“Collateral”):

 

(i)          all Collateral Loans and Related Documents (including those listed,
as of the Closing Date, in Schedule 5 hereto), both now and hereafter owned,
including all Collections and other Proceeds thereon or with respect thereto;

 

(ii)         each Covered Account and all Money and all investment property
(including all securities, all security entitlements with respect to such
Covered Account and all financial assets carried in such Covered Account) from
time to time on deposit in or credited to each Covered Account;

 

 79 

 

 

(iii)        all interest, dividends, stock dividends, stock splits,
distributions and other Money or property of any kind distributed in respect of
the Collateral Loans of the Borrower, which the Borrower is entitled to receive,
including all Collections in respect of its Collateral Loans;

 

(iv)        each Facility Document and all rights, remedies, powers, privileges
and claims under or in respect thereto (whether arising pursuant to the terms
thereof or otherwise available to the Borrower at law or equity), including the
right to enforce each such Facility Document and to give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect thereto, to the same extent as the Borrower could but for the
assignment and security interest granted to the Collateral Agent under this
Agreement;

 

(v)         all Cash or Money;

 

(vi)        all accounts, chattel paper, deposit accounts, financial assets,
general intangibles, instruments, investment property, letter-of-credit rights
and other supporting obligations relating to the foregoing (in each case as
defined in the UCC);

 

(vii)       all securities, loans and investments and, in each case as defined
in the UCC, accounts, chattel paper, deposit accounts, instruments, financial
assets, investment property, general intangibles, letter-of-credit rights, and
supporting obligations with respect thereto, and all other property of any type
or nature in which the Borrower has an interest (including the equity interests
of each subsidiary of the Borrower), and all property of the Borrower which is
delivered to the Collateral Agent by or on behalf of the Borrower (whether or
not constituting Collateral Loans or Eligible Investments);

 

(viii)      all Liens, Related Security, property, guaranties, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of the assets,
investments and properties described above; and

 

(ix)         all Proceeds of any and all of the foregoing.

 

(b)          All terms used in this Section 7.01 but not defined in Section 1.01
shall have the respective meanings assigned to such terms in the UCC as
applicable.

 

(c)          The Borrower hereby collaterally assigns to the Collateral Agent,
for the benefit of the Secured Parties, all of the Borrower’s right and title to
and interest in, to and under (but not any liabilities, duties or obligations
under) the Closing Date Participation Agreement, the Related Documents for each
Collateral Loan, all other agreements, documents and instruments evidencing,
securing or guarantying any Collateral Loan and all other agreements, documents
and instruments related to any of the foregoing but excluding any Excluded
Amounts. The parties hereto agree that such collateral assignment to the
Collateral Agent, for the benefit of the Secured Parties, shall terminate upon
the Payment in Full of all outstanding Obligations.

 

Section 7.02.         Release of Security Interest

 

If and only if all Obligations have been Paid in Full, the Collateral Agent, on
behalf of the Secured Parties, shall, at the expense of the Borrower, promptly
execute, deliver and file or authorize for filing such instruments as the
Borrower shall reasonably request in order to reassign, release or terminate the
Secured Parties’ security interest in the Collateral. The Secured Parties
acknowledge and agree that upon the sale or disposition of any Collateral by the
Borrower in compliance with the terms and conditions of this Agreement, the
security interest of the Secured Parties in such Collateral shall immediately
terminate and the Collateral Agent, on behalf of the Secured Parties, shall, at
the expense of the Borrower, execute, deliver and file or authorize for filing
such instrument as the Borrower shall reasonably request to reflect or evidence
such termination. Any and all actions under this Article VII in respect of the
Collateral shall be without any recourse to, or representation or warranty by
any Secured Party and shall be at the sole cost and expense of the Borrower.

 

 80 

 

 

Section 7.03.         Rights and Remedies

 

The Collateral Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent or its designees shall, at the written
direction of the Administrative Agent or the Required Lenders acting through the
Administrative Agent, (a) instruct the Borrower to deliver any or all of the
Collateral, the Related Documents and any other document relating to the
Collateral to the Collateral Agent or its designees and otherwise give all
instructions for the Borrower regarding the Collateral; (b) sell or otherwise
dispose of the Collateral, all without judicial process or proceedings, it being
understood that any such sale or disposition of the Collateral shall be subject
to the provisions of Section 6.02(c); (c) take control of the Proceeds of any
such Collateral; (d) subject to the provisions of the applicable Related
Documents, exercise any consensual or voting rights in respect of the
Collateral; (e) release, make extensions, discharges, exchanges or substitutions
for, or surrender all or any part of the Collateral; (f) enforce the Borrower’s
rights and remedies with respect to the Collateral; (g) institute and prosecute
legal and equitable proceedings to enforce collection of, or realize upon, any
of the Collateral; (h) require that the Borrower immediately take all actions
necessary to cause the liquidation of the Collateral in order to pay all amounts
due and payable in respect of the Obligations, in accordance with the terms of
the Related Documents; (i) redeem or withdraw or cause the Borrower to redeem or
withdraw any asset of the Borrower to pay amounts due and payable in respect of
the Obligations; (j) make copies of all books, records and documents relating to
the Collateral; and (k) endorse the name of the Borrower upon any items of
payment relating to the Collateral or upon any proof of claim in bankruptcy
against an account debtor.

 

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of either Agent or the Required Lenders
(acting through the Administrative Agent), it shall execute all documents and
agreements which are necessary or appropriate to have the Collateral to be
assigned to the Collateral Agent or its designee. For purposes of taking the
actions described in clauses (a) through (k) of this Section 7.03 the Borrower
hereby irrevocably appoints the Collateral Agent as its attorney-in-fact (which
appointment being coupled with an interest and is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Collateral Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Collateral Agent for the benefit of the Secured Parties, but at
the cost and expense of the Borrower and, except as expressly required by
Applicable Law, without notice to the Borrower.

 

Section 7.04.         Remedies Cumulative

 

Each right, power, and remedy of the Agents and the other Secured Parties, or
any of them, as provided for in this Agreement or in the other Facility
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Facility Documents or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by the
Agents or any other Secured Party of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by such Persons
of any or all such other rights, powers, or remedies.

 

 81 

 

 

Section 7.05.         Related Documents

 

(a)          Each of the Borrower and the Collateral Manager hereby agrees that,
to the extent not expressly prohibited by the terms of the Related Documents,
after the occurrence and during the continuance of an Event of Default, it shall
(i) upon the written request of either Agent, promptly forward to such Agent all
material information and notices which it receives under or in connection with
the Related Documents relating to the Collateral, and (ii) upon the written
request of either Agent, act and refrain from acting in respect of any request,
act, decision or vote under or in connection with the Related Documents relating
to the Collateral only in accordance with the direction of the Administrative
Agent (in its reasonable discretion).

 

(b)          The Borrower agrees that, to the extent the same shall be in the
Borrower’s possession, it will hold all Related Documents relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of either Agent following the occurrence and during the
continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee. In addition, in
accordance with this Agreement, promptly following its acquisition of any
Collateral Loan, the Borrower (or the Collateral Manager on its behalf) shall
deliver to the Custodian the Required Loan Documents.

 

Section 7.06.         Borrower Remains Liable

 

(a)          Notwithstanding anything herein to the contrary, (i) the Borrower
shall remain liable under the contracts and agreements included in and relating
to the Collateral (including the Related Documents) to the extent set forth
therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed, and (ii) the exercise by any Secured Party of any of its rights
hereunder shall not release the Borrower from any of its duties or obligations
under any such contracts or agreements included in the Collateral.

 

(b)          No obligation or liability of the Borrower is intended to be
assumed by the Administrative Agent or any other Secured Party under or as a
result of this Agreement or the other Facility Documents, or the transactions
contemplated hereby or thereby, including under any Related Document or any
other agreement or document that relates to Collateral and, to the maximum
extent permitted under provisions of Law, the Administrative Agent and the other
Secured Parties expressly disclaim any such assumption.

 

Section 7.07.         Protection of Collateral

 

The Borrower shall from time to time execute and deliver all such supplements
and amendments hereto and file or authorize the filing of all such UCC-1
financing statements and continuation statements, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Secured Parties hereunder and to:

 

(a)          grant security more effectively on all or any portion of the
Collateral;

 

(b)          maintain, preserve and perfect any grant of security made or to be
made by this Agreement including the first priority nature of the Lien or carry
out more effectively the purposes hereof;

 

(c)          perfect, publish notice of or protect the validity of any grant
made or to be made by this Agreement (including any and all actions necessary or
desirable as a result of changes in Law);

 

 82 

 

 

(d)          enforce any of the Collateral or other instruments or property
included in the Collateral;

 

(e)          preserve and defend title to the Collateral and the rights therein
of the Collateral Agent and the Secured Parties in the Collateral against the
claims of all third parties; and

 

(f)          pay or cause to be paid any and all Taxes levied or assessed upon
all or any part of the Collateral.

 

The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement and continuation
statement, and all other instruments, and take all other actions, required
pursuant to this Section 7.07 if the Borrower fails to take any such action
within ten (10) Business Days after either Agent’s request therefor. Such
designation shall not impose upon the Collateral Agent or the Administrative
Agent or any other Secured Party, or release or diminish, the Borrower’s
obligations under this Section 7.07. The Borrower further authorizes the
Collateral Agent to file UCC-1 financing statements, that name the Borrower as
debtor and the Collateral Agent as secured party and that describes “all assets
in which the debtor now or hereafter has rights” as the Collateral in which the
Collateral Agent has a grant of security hereunder.

 

ARTICLE VIII
ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 8.01.         Collection of Money

 

Except as otherwise expressly provided herein, the Collateral Agent may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all Money
and other property payable to or receivable by the Collateral Agent pursuant to
this Agreement, including all payments due on the Collateral, in accordance with
the terms and conditions of such Collateral. The Collateral Agent shall
segregate and hold all such Money and property received by it in trust for the
Secured Parties and shall apply it as provided in this Agreement. Each Covered
Account shall be established and maintained under the Account Control Agreement
with a Qualified Institution. Any Covered Account may contain any number of
subaccounts for the convenience of the Collateral Agent or as required by the
Collateral Manager for convenience in administering the Covered Account or the
Collateral.

 

Section 8.02.         Collection Account

 

(a)          In accordance with this Agreement and the Account Control
Agreement, the Collateral Agent shall, on or prior to the Closing Date,
establish at the Custodian a single, segregated trust account which shall be
designated as the “Collection Account”, which shall be maintained with the
Custodian in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent. In addition, the Collateral Agent
shall establish two segregated subaccounts within the Collection Account, one of
which will be designated the “Interest Collection Subaccount” and one of which
will be designated the “Principal Collection Subaccount”. The Collateral Agent
shall from time to time deposit into the Interest Collection Subaccount all
Interest Proceeds received by the Collateral Agent. The Collateral Agent shall
deposit promptly upon receipt thereof all Principal Proceeds (unless required to
be deposited in the Unfunded Reserve Account pursuant to Section 8.04 or the
Cash Diversion Reserve Account pursuant to Section 8.05) received by the
Collateral Agent. All funds deposited from time to time in the Collection
Account pursuant to this Agreement shall be held by the Collateral Agent as part
of the Collateral and shall be applied to the purposes herein provided. Subject
to Section 8.02(c), amounts in the Collection Account shall be reinvested
pursuant to Section 8.07(a).

 

 83 

 

 

(b)          If at any time the amount on deposit in the Unfunded Reserve
Account is less than the Unfunded Reserve Required Amount, the Collateral
Manager (on behalf of the Borrower) may, by delivery of a certificate of a
Responsible Officer of the Collateral Manager, direct the Collateral Agent to,
and upon receipt of such certificate the Collateral Agent shall, withdraw funds
on deposit in the Principal Collection Subaccount representing Principal
Proceeds and remit such funds as so directed by the Collateral Manager to meet
the Borrower’s funding obligations in respect of Delayed Drawdown Collateral
Loans.

 

(c)          The Collateral Agent shall transfer to the Payment Account, from
the Collection Account for application pursuant to Section 9.01(a), on each
Payment Date, the amount set forth to be so transferred in the Payment Date
Report for such Payment Date.

 

(d)          The Collateral Manager may withdraw from the Collection Account any
deposits thereto constituting Excluded Amounts if the Collateral Manager has,
prior to such withdrawal, delivered to each Agent a report setting forth in
reasonable detail the calculation of such Excluded Amounts.

 

Section 8.03.         Payment Account

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated trust account, which shall be designated as the
“Payment Account”, which shall be maintained by the Borrower with the Custodian
in accordance with the Account Control Agreement and which shall be subject to
the Lien of the Collateral Agent. Except as provided in Section 9.01, the only
permitted withdrawal from or application of funds on deposit in, or otherwise to
the credit of, the Payment Account shall be to pay amounts due and payable under
the Priority of Payments on the Payment Dates in accordance with their terms and
the provisions of this Agreement. The Borrower shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with this Agreement and the Priority of Payments.

 

Section 8.04.         The Unfunded Reserve Account; Fundings

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated trust account, which shall be designated as the
“Unfunded Reserve Account”, which shall be maintained by the Borrower with the
Custodian in accordance with the Account Control Agreement and which shall be
subject to the Lien of the Collateral Agent. The only permitted deposits to or
withdrawals from the Unfunded Reserve Account shall be in accordance with the
provisions of this Agreement.

 

On the Closing Date, funds shall be deposited by the Borrower in the Unfunded
Reserve Account, such that the sum of the amount of funds on deposit in the
Unfunded Reserve Account shall be equal to or greater than an amount (the
“Unfunded Reserve Required Amount”) equal to the sum of:

 

(a)          the aggregate unfunded commitments in respect of all Delayed
Drawdown Collateral Loans, plus

 

(b)          the aggregate amount of funds needed to settle purchases of
Collateral Loans committed to be acquired by the Borrower on the Closing Date
that have not yet settled.

 

Fundings of Delayed Drawdown Collateral Loans shall be made using, first,
amounts on deposit in the Unfunded Reserve Account, then available Principal
Proceeds.

 

 84 

 

 

Amounts on deposit in the Unfunded Reserve Account will be invested in overnight
funds that are Eligible Investments selected by the Collateral Manager pursuant
to Section 8.07(a) and earnings from all such investments will be deposited in
the Interest Collection Subaccount as Interest Proceeds. Funds in the Unfunded
Reserve Account (other than earnings from Eligible Investments therein) will be
available solely to cover drawdowns on the Delayed Drawdown Collateral Loans and
settle purchases of Collateral Loans committed to be acquired by the Borrower on
the Closing Date; provided that, to the extent that the aggregate amount of
funds on deposit therein at any time exceeds the Unfunded Reserve Required
Amount, the Collateral Agent shall remit such excess to the Principal Collection
Subaccount. In addition, following the occurrence of an Event of Default, funds
in the Unfunded Reserve Account may be withdrawn by the Collateral Agent and
deposited into the Principal Collection Subaccount at the direction of the
Administrative Agent.

 

Section 8.05.         The Cash Diversion Reserve Account

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated trust account, subject to the Lien of the
Collateral Agent, which shall be designated as the “Cash Diversion Reserve
Account”, which shall be maintained by the Borrower with the Custodian in
accordance with the Account Control Agreement and which shall be subject to the
Lien of the Collateral Agent. The only permitted deposits to or withdrawals from
the Cash Diversion Reserve Account shall be in accordance with the provisions of
this Agreement. The Borrower shall not have any legal, equitable or beneficial
interest in the Cash Diversion Reserve Account other than in accordance with
this Agreement and the Priority of Payments.

 

Amounts on deposit in the Cash Diversion Reserve Account will be invested in
overnight funds that are Eligible Investments selected by the Collateral Manager
pursuant to Section 8.07 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds. On each
Payment Date, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, funds in the Cash Diversion Reserve
Account shall be withdrawn by the Collateral Agent and deposited into the
Interest Collection Subaccount and applied in accordance with Section 9.01. In
addition, (i) following the occurrence of an Event of Default, funds in the Cash
Diversion Reserve Account may be withdrawn by the Collateral Agent and deposited
into the Principal Collection Subaccount at the direction of the Administrative
Agent and (ii) on the Final Maturity Date, funds in the Cash Diversion Reserve
Account shall be withdrawn by the Collateral Agent and deposited into the
Principal Collection Subaccount and applied in accordance with Section 9.01.

 

Section 8.06.         The Custodial Account

 

In accordance with this Agreement and the Account Control Agreement, the
Collateral Agent shall, on or prior to the Closing Date, establish at the
Custodian a single, segregated trust account, which shall be designated as the
“Custodial Account”, to which any Collateral shall be credited by the Securities
Intermediary and which shall be subject to the Lien of the Collateral Agent. The
Borrower shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with this Agreement. Funds on deposit
in the Custodial Account shall remain uninvested.

 



 85 

 

 

Section 8.07.         Reinvestment of Funds in Covered Accounts; Reports by
Collateral Agent

 

(a)          By delivery of a certificate of a Responsible Officer (which may be
in the form of standing instructions), the Borrower (or the Collateral Manager
on behalf of the Borrower) shall at all times direct the Collateral Agent to,
and, upon receipt of such certificate, the Collateral Agent shall, invest all
funds on deposit in the Collection Account, the Unfunded Reserve Account and the
Cash Diversion Reserve Account in Eligible Investments having stated maturities
no later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If, prior to the occurrence of an Event
of Default, the Borrower shall not have given any such investment directions,
the Collateral Agent shall seek instructions from the Collateral Manager within
three (3) Business Days after transfer of any funds to such accounts and shall
invest in Specified Eligible Investments that mature overnight until it shall
receive written instructions from the Collateral Manager. After the occurrence
and during the continuance of an Event of Default, the Collateral Agent shall
invest and reinvest such funds as fully as practicable in Specified Eligible
Investments maturing not later than the earlier of (i) thirty (30) days after
the date of such investment (unless putable at par to the issuer thereof)
or (ii) the Business Day immediately preceding the next Payment Date (or such
shorter maturities expressly provided herein). Except to the extent expressly
provided otherwise herein, all interest, gain, loss and other income from such
investments shall be deposited, credited or charged (as applicable) in and to
the Interest Collection Subaccount. Absent its timely receipt of such
instruction from the Collateral Manager or Administrative Agent, as applicable,
in accordance with the foregoing, the Collateral Agent shall not be under an
obligation to invest (or pay interest on) funds held hereunder. The Collateral
Agent shall in no way be liable for any insufficiency in a Covered Account
resulting from any loss relating to any such investment.

 

(b)          The Collateral Agent agrees to give the Borrower prompt notice if
any Covered Account or any funds on deposit in any Covered Account, or otherwise
to the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. All Covered
Accounts shall remain at all times with the Custodian.

 

(c)          The Collateral Agent shall supply, in a timely fashion, to the
Borrower and the Collateral Manager any information regularly maintained by the
Collateral Agent that the Borrower or the Collateral Manager may from time to
time reasonably request with respect to the Collateral, the Covered Accounts and
the other Collateral and provide any other requested information reasonably
available to the Collateral Agent and required to be provided by Section 8.08 or
to permit the Collateral Manager to perform its obligations hereunder or the
Borrower’s obligations hereunder that have been delegated to the Collateral
Manager. The Collateral Agent shall promptly forward to the Collateral Manager
copies of notices, periodic financial reports and other writings received by it
from the Obligor of any Collateral Loan or from any Clearing Agency with respect
to any Collateral Loan.

 

Section 8.08.         Accountings

 

(a)          Monthly. Not later than two (2) Business Days prior to the 21st
calendar day of each calendar month (other than March, June, September and
December in each year) (the “Monthly Reporting Date”), the Borrower shall
compile and provide (or cause to be compiled and provided) to the Administrative
Agent and the Collateral Manager a monthly report (which includes a Borrowing
Base Calculation Statement prepared by the Collateral Manager and provided to
the Collateral Agent for inclusion in the Monthly Report) (each, a “Monthly
Report”) in accordance with this Section 8.08. The Borrower shall compile and
provide (or cause to be compiled and provided) to the Administrative Agent a
loan data file (the “Data File”) for the previous monthly period ending on the
Monthly Report Determination Date (containing such information agreed upon by
the Borrower (or the Collateral Manager on its behalf), and the Administrative
Agent). The Borrower shall provide (or cause to be provided) the Data File at
least two (2) Business Days prior to the Monthly Reporting Date. As used herein,
the “Monthly Report Determination Date” with respect to any calendar month will
be the last day of the prior calendar month. For the avoidance of doubt, the
first Monthly Report shall be delivered on August 17, 2018 and shall be
determined with respect to the Monthly Report Determination Date that is July
31, 2018. The Monthly Report for a calendar month shall be in a form reasonably
acceptable to the Borrower, the Collateral Agent, the Collateral Manager and the
Administrative Agent and shall contain the information with respect to the
Collateral Loans and Eligible Investments included in the Collateral set forth
in Schedule 2 hereto, and shall be determined as of the Monthly Report
Determination Date for such calendar month.

 

 86 

 

 

(b)          Payment Date Accounting. The Borrower shall render (or cause to be
rendered) an accounting (each, a “Payment Date Report”), determined as of the
close of business on each Determination Date preceding a Payment Date, and shall
deliver such Payment Date Report to the Agents and the Collateral Manager not
later than the second Business Day preceding the related Payment Date. The
Payment Date Report shall be in a form reasonably acceptable to the Borrower,
the Collateral Agent, the Collateral Manager and the Administrative Agent and
shall contain the information set forth in Schedule 3 hereto.

 

In addition, the Borrower shall provide (or cause to be provided) in each
Payment Date Report a statement setting forth in reasonable detail each
amendment, modification or waiver under any Related Document for each Collateral
Loan that constitutes a Material Modification that became effective since the
immediately preceding Payment Date Report (or, in respect of the first Payment
Date Report, from the Closing Date).

 

(c)          Failure to Provide Accounting. If the Collateral Agent shall not
have received any accounting provided for in this Section 8.08 on the first
Business Day after the date on which such accounting is due to the Collateral
Agent, the Collateral Agent shall notify the Collateral Manager who shall use
reasonable efforts to obtain such accounting by the applicable Payment Date.

 

For the avoidance of doubt, the Borrower has engaged the Collateral
Administrator pursuant to the Collateral Administration Agreement to compile and
provide the information and reports to be provided in this Section 8.08.

 

Section 8.09.         Release of Collateral

 

(a)          If no Event of Default has occurred and is continuing, the Borrower
may, by delivery of a certificate of a Responsible Officer of the Collateral
Manager delivered to the Collateral Agent at least one (1) Business Day prior to
the settlement date for any sale of any item of Collateral certifying that the
sale of such security is being made in accordance with Section 10.01 and such
sale complies with all applicable requirements of Section 10.01, direct the
Collateral Agent to release or cause to be released such item from the Lien of
this Agreement and, upon receipt of such certificate, the Collateral Agent (or
Custodian, as applicable) shall deliver any such item, if in physical form, duly
endorsed to the broker or purchaser designated in such certificate or, if such
item is a Clearing Corporation Security, cause an appropriate transfer thereof
to be made, in each case against receipt of the sales price therefor as
specified by the Collateral Manager in such certificate; provided that the
Collateral Agent may deliver any such item in physical form for examination in
accordance with street delivery custom.

 

(b)          Subject to the terms of this Agreement, the Collateral Agent (or
Custodian, as applicable) shall, upon the receipt of a certificate of the
Borrower, by delivery of a certificate of a Responsible Officer of the
Collateral Manager, deliver any Collateral in accordance with such certificate,
and execute such documents or instruments as are delivered by or on behalf of
the Borrower and reasonably necessary to release or cause to be released such
security from the Lien of this Agreement, which is set for any mandatory call or
redemption or Payment in Full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or Payment in Full thereof.

 

(c)          As provided in Section 8.02(a), the Collateral Agent shall deposit
any proceeds received by it from the disposition of a Collateral in the
applicable subaccount of the Collection Account, unless simultaneously applied
to the purchase of Eligible Investments as permitted under and in accordance
with the requirements of this Article VIII.

 



 87 

 

 

(d)          The Collateral Agent shall, upon receipt of a certificate of a
Responsible Officer of the Borrower certifying that all Obligations of the
Borrower hereunder and under the other Facility Documents have been satisfied,
execute such documents or instruments as are delivered by or on behalf of the
Borrower and reasonably necessary to release any remaining Collateral from the
Lien of this Agreement.

 

(e)          Any security, Collateral Loan or amounts that are released pursuant
to Section 8.09(a) or (b) shall be automatically released from the Lien of this
Agreement.

 

Section 8.10.         Reports by Independent Accountants

 

(a)          As of the Closing Date, the Collateral Manager has appointed a firm
of independent certified public accountants, independent auditors or independent
consultants (together with its successors, the “Independent Accountants”), in
each case reasonably acceptable to the Administrative Agent, for purposes of
reviewing and delivering the reports of such accountants required by this
Agreement, which may be the firm of independent certified public accountants,
independent auditors or independent consultants that performs accounting
services for the Collateral Manager. The Collateral Manager may remove any firm
of Independent Accountants at any time upon notice to, but without the consent
of, the Administrative Agent. Upon any resignation by such firm or removal of
such firm by the Collateral Manager, the Collateral Manager shall promptly
appoint, by a certificate of a Responsible Officer of the Collateral Manager
delivered to the Agents, a successor thereto that shall also be a firm of
independent certified public accountants, independent auditors or independent
consultants of recognized standing, which may be a firm of independent certified
public accountants, independent auditors or independent consultants that
performs accounting services for the Collateral Manager. The fees of such
Independent Accountants and any successor shall be payable by the Borrower.

 

(b)          The Collateral Manager will cause the Independent Accountants to
furnish to the Administrative Agent (with a copy to the Collateral Agent),
within 120 days of the end of each fiscal year of the Borrower, to the effect
that such firm has applied certain agreed-upon procedures approved by the
Administrative Agent (as such agreed-upon procedures may be updated from time to
time in response to requests of the Administrative Agent) with respect to a
selection of Monthly Reports and/or Payment Date Reports from the related fiscal
year and, with respect to the Collateral Manager’s performance hereunder, to
assist the Administrative Agent in determining that the Monthly Reports and
Payment Date Reports for the related fiscal year were prepared in compliance
with this Agreement, except for such exceptions as it believes to be immaterial
and such other exceptions as will be set forth in such firm’s report (including,
with respect to any such exceptions, an explanation of how each such exception
arose and reflecting the input/explanation of the Collateral Manager thereto).
Such reports pursuant to this clause (b) shall be at the expense of the
Borrower.

 

 88 

 

 

(c)          In the event the Independent Accountants appointed pursuant to
clause (a) above require the Collateral Agent, as applicable, to agree to the
procedures performed by such Independent Accountants with respect to any of the
reports, statements of such Independent Accountants, or sign any agreement in
connection therewith, the Collateral Agent, as applicable, shall, upon direction
from the Borrower (or the Collateral Manager on behalf of the Borrower), so
agree to the terms and conditions requested by such Independent Accountants as a
condition to receiving documentation required by this Agreement; it being
understood and agreed that the Collateral Agent shall deliver such agreement in
conclusive reliance on such direction and shall make no inquiry or investigation
as to, and shall have no obligation or responsibility in respect of, the terms
of the engagement of such Independent Accountants by the Borrower or the
sufficiency, validity or correctness of the agreed upon procedures in respect of
such engagement. The Collateral Agent may require the delivery of a written
direction to the execution of any such agreement required for the delivery of
any report or statement of such Independent Accountants to the Collateral Agent
under this Agreement. Upon direction from the Borrower (or the Collateral
Manager on behalf of the Borrower), the Collateral Agent shall be authorized,
without liability on its part, to execute and deliver any such agreement with
such Independent Accountants, which agreement, to the extent so directed by the
Borrower (or the Collateral Manager on behalf of the Borrower), may include,
amongst other things, (i) an acknowledgement that the Borrower has agreed that
the procedures by such Independent Accountants are sufficient for the relevant
purposes, (ii) releases by the Collateral Agent any claims, liabilities and
expenses arising out of or relating to such Independent Accountant’s engagement,
agreed-upon procedures or any report or statement issued by such Independent
Accountants under any such engagement and acknowledgement of other limitations
of liability in favor of such Independent Accountants and (iii) restrictions or
prohibitions on the disclosure of any such reports, statements or other
information or documents provided to it by such Independent Accountants.

 

ARTICLE IX
APPLICATION OF FUNDS

 

Section 9.01.         Disbursements of Funds from Payment Account

 

(a)          Notwithstanding any other provision in this Agreement, but subject
to the other subsections of this Section 9.01, on each Payment Date, the
Collateral Agent shall disburse amounts from the Collection Account to the
Payment Account pursuant to Section 8.02 in accordance with the following
priorities (the “Priority of Payments”):

 

(i)          On each Payment Date, Interest Proceeds on deposit in the Interest
Collection Subaccount (including amounts transferred from the Cash Diversion
Reserve Account pursuant to Section 8.05), to the extent received on or before
the related Determination Date (or, if such Determination Date is not a Business
Day, the next succeeding Business Day) will be transferred into the Payment
Account, to be applied in the following order of priority:

 

(A)         to pay taxes, registration, registered office and filing fees, if
any, of the Borrower or any subsidiary of the Borrower;

 

(B)         (1) first, to pay all out-of-pocket costs and expenses of the
Collateral Agent incurred in connection with any sale of Collateral or exercise
of other remedial rights pursuant to Section 7.03; (2) second, to pay other
Administrative Expenses in accordance with the priorities specified in the
definition thereof; provided that the amount in this clause (B)(2) shall not
exceed the Administrative Expense Cap for such Payment Date;

 

(C)         prior to the occurrence of a Default or an Event of Default, to the
Collateral Manager, to pay the Collateral Management Fee, plus any Collateral
Management Fee that remains due and unpaid in respect of any prior Payment Dates
as a result of insufficient funds, except, in each case, to the extent that the
Collateral Manager elects to defer such current or previously due Collateral
Management Fee pursuant to this Agreement;

 

(D)         to each Lender, to pay accrued and unpaid Interest on the Advances
and Prepayment Fees due to each such Lender and amounts payable to each such
Lender under Section 2.10;

 

 89 

 

 

(E)         to the Cash Diversion Reserve Account, in an amount necessary to
cure (1) any Borrowing Base Deficiency and (2) any Equity Coverage Deficiency;

 

(F)         to pay all Administrative Agent and Lender Expenses in accordance
with the priorities specified in the definition thereof;

 

(G)         after the occurrence and during the continuance of a Default or an
Event of Default, to pay the principal of the Advances of each Lender (pro rata,
based on each Lender’s Percentage) until Paid in Full;

 

(H)         (1) first, to the payment or application of amounts referred to in
clause (B) above (in the same order of priority specified therein), to the
extent not Paid in Full pursuant to applications under such clauses and without
reference to the Administrative Expense Cap specified therein, (2) second, so
long as no Default or Event of Default has occurred and is continuing, to the
payment or application of amounts referred to in clause (C) above, to the extent
not Paid in Full pursuant to the application under such clause and (3) third, to
pay all other Obligations then due and owing (other than Advances Outstanding),
including accrued and unpaid amounts owing to Affected Persons (if any) under
Sections 2.09 and 12.03;

 

(I)         for deposit into the Unfunded Reserve Account until the amounts on
deposit therein are equal to the Unfunded Reserve Required Amount;

 

(J)         if so elected by the Collateral Manager (in written notice to the
Agents delivered on or prior to the related Determination Date) to be allocated
at the discretion of the Collateral Manager to prepay the principal of the
Advances of each Lender (pro rata, based on each Lender’s Percentage); and

 

(K)         so long as no Default or Event of Default has occurred or is
continuing or would result therefrom, to the Borrower or its designee, which
amounts may be distributed to the Equityholder.

 

(ii)         On each Payment Date, Principal Proceeds on deposit in the
Principal Collection Subaccount (including amounts transferred from the Cash
Diversion Reserve Account pursuant to Section 8.05) to the extent received on or
before the related Determination Date (or, if such Determination Date is not a
Business Day, the next succeeding Business Day) will be transferred to the
Payment Account to be applied in the following order of priority:

 

(A)         to the payment of unpaid amounts under clauses (A) through (D)
in clause (i) above (in the same order of priority specified therein), to the
extent not paid in full thereunder;

 

(B)         to pay the Advances of each Lender (pro rata, based on each Lender’s
Percentage) until the Advances are paid in full;

 

(C)         to the payment of unpaid Administrative Agent and Lender Expenses,
to the extent not paid in full under clause (F) in clause (i) above;

 

(D)         to the payment of unpaid amounts under clause (H) in clause (i)
above (in the same order of priority specified therein and without giving effect
to the cap specified in such clause), to the extent not paid in full thereunder;

 

 90 

 

 

(E)         to pay all other Obligations then due and owing; and

 

(F)         to the Borrower or its designee, which amounts may be distributed to
the Equityholder.

 

(b)          If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.

 

ARTICLE X
SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS

 

Section 10.01.         Sales of Collateral Loans

 

(a)          Sales of Collateral Loans. Subject to the satisfaction of the
conditions specified in Section 10.03, the Collateral Manager on behalf of the
Borrower may, but will not be required to, direct the Collateral Agent to sell,
and the Collateral Agent shall sell in the manner directed by the Collateral
Manager, any Collateral Loan if such sale meets each of the requirements set
forth below:

 

(i)          no Default or Event of Default is continuing or would result upon
giving effect thereto (unless, in the case of a Default, such Default will be
cured upon giving effect to such sale and the application of the proceeds
thereof);

 

(ii)         upon giving effect thereto and the application of the proceeds
thereof, no Borrowing Base Deficiency or Equity Coverage Deficiency shall exist;
and

 

(iii)        such sale is made for Cash.

 

Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default; provided
that the settlement for such sale occurs within the customary settlement period
for similar trades.

 

(b)          Final Maturity Date Sale. Not later than 10 days prior to the Final
Maturity Date, the Collateral Manager shall solicit bids for the sale of each
remaining Collateral Loan to one or more buyers for a purchase price in cash
payable on or prior to the Final Maturity Date. The Collateral Loans shall be
sold to the highest bidder(s) therefor at a price at least equal to the greater
of (i) (x) the sum of the Facility Amount plus (y) the aggregate of all other
amounts owing by the Borrower on the Final Maturity Date minus (z) the aggregate
amount of cash and other Eligible Investments available for application as
Principal Proceeds in accordance with the Priority of Payments as of the Final
Maturity Date and (ii) the aggregate Asset Value of such Collateral Loans being
sold. The Collateral Manager shall furnish a certification to the Administrative
Agent, the Custodian, the Collateral Agent, and the Collateral Administrator
prior to such sale that the purchase price satisfies the foregoing requirements.
If the Administrative Agent has not received such certification within ten (10)
days of the Final Maturity Date, the Administrative Agent in its sole discretion
may arrange for the sale and liquidation of such remaining Collateral Loans
during the final ten (10) days before the Final Maturity Date.

 

 91 

 

 

(c)          Sales of Equity Securities. The Borrower may sell any Equity
Security at any time without restriction, and shall use its commercially
reasonable efforts to effect the sale of any Equity Security, regardless of
price, within forty-five (45) days of receipt if such Equity Security
constitutes Margin Stock, unless such sale is prohibited by Applicable Law or
contract, in which case such Equity Security should be sold as soon as such sale
is permitted by Applicable Law or contract.

 

(d)          Certain Restrictions.

 

(i)          No Collateral Loan (other than a Warranty Collateral Loan) may be
sold to an Affiliate of the Borrower without the prior written consent of the
Administrative Agent and, in the case of a sale at a price less than the
original percentage of par paid by the Borrower, the purchase price shall not be
less than the Asset Value of such Collateral Loan.

 

(ii)         The Principal Balance of all Equityholder Collateral Loans (other
than Warranty Collateral Loans) sold pursuant to Section 10.01(a) to the
Equityholder or an Affiliate thereof or released to the Equityholder pursuant to
a dividend by the Borrower shall not in any twelve-month period exceed 20% of
the Equityholder Purchased Loan Balance measured as of the first day of such
twelve-month period.

 

(iii)        The Principal Balance of all Defaulted Collateral Loans (other than
Warranty Collateral Loans) that are Equityholder Collateral Loans sold pursuant
to Section 10.01(a) to the Equityholder or an Affiliate thereof or released to
the Equityholder pursuant to a dividend by the Borrower shall not in any
twelve-month period exceed 10% of the Equityholder Purchased Loan Balance
measured as of the first day of such twelve-month period.

 

(e)          Application of Proceeds of Sales. The Collateral Manager on behalf
of the Borrower shall deposit the proceeds of any sale effected pursuant to this
Section 10.01 into the Principal Collection Account for disbursement in
accordance with Section 9.01(a)(ii).

 

Section 10.02.         Purchases of Additional Collateral Loans.

 

Other than the Collateral Loans acquired by the Borrower on the Closing Date,
the Borrower shall not purchase any additional Collateral Loans.

 

Section 10.03.         Conditions Applicable to All Sale and Purchase
Transactions

 

(a)          Any transaction effected under this Article X or in connection with
the acquisition of additional Collateral Loans shall be for fair market value
and, if effected with a Person that is an Affiliate of the Collateral Manager
(or with an account or portfolio for which the Collateral Manager or any of its
Affiliates serves as investment adviser), shall be (i) on terms no less
favorable to the Borrower than would be the case if such Person were not an
Affiliate or as otherwise expressly permitted in this Agreement and (ii)
effected in accordance with all Applicable Laws.

 

(b)          Upon each acquisition by the Borrower of a Collateral Loan on the
Closing Date (i) all of the Borrower’s right, title and interest to such
Collateral Loan shall be subject to the Lien granted to the Collateral Agent
pursuant to this Agreement and (ii) such Collateral Loan shall be Delivered to
the Collateral Agent.

 

 92 

 

 

Section 10.04.         Additional Equity Contributions

 

The Equityholder may, but shall have no obligation to, at any time or from time
to time make a capital contribution to the Borrower for any purpose, including
for the purpose of curing any Default or satisfying any Coverage Test. Each
contribution shall be made in Cash or Eligible Investments. All Cash contributed
to the Borrower shall be treated as Principal Proceeds, except to the extent
that the Collateral Manager specifies that such Cash shall constitute Interest
Proceeds and shall be deposited into the applicable Collection Account in
accordance with Section 8.02 as designated by the Collateral Manager.

 

Section 10.05.         Transfer of Warranty Collateral Loans.

 

The Borrower may transfer any Warranty Collateral Loan to the Equityholder, or
to any third party at the Equityholder’s direction, to consummate the sale or
substitution of such Warranty Collateral Loan pursuant to, and in accordance
with the terms of, Article VI of the Sale Agreement.

 

ARTICLE XI
THE AGENTS

 

Section 11.01.         Authorization and Action

 

(a)          Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and, to the extent
applicable, the other Facility Documents as are delegated to such Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, subject to the terms hereof. No Agent shall have any duties or
responsibilities, except those expressly set forth herein or in the other
Facility Documents to which it is a party or any fiduciary relationship with any
Secured Party and no implied covenants, functions, responsibilities, duties or
obligations or liabilities on the part of such Agent shall be read into this
Agreement or any other Facility Document to which such Agent is a party (if any)
as duties on its part to be performed or observed. No Agent shall have or be
construed to have any other duties or responsibilities in respect of this
Agreement or any other Facility Document and the transactions contemplated
hereby or thereby. As to any matters not expressly provided for by this
Agreement or the other Facility Documents, no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or, with
respect to the Collateral Agent, the Administrative Agent); provided that such
Agent shall not be required to take any action which exposes such Agent, in its
judgment, to personal liability, cost or expense or which is contrary to this
Agreement, the other Facility Documents or Applicable Law, or would be, in its
judgment, contrary to its duties hereunder, under any other Facility Document or
under Applicable Law. Each Lender agrees that in any instance in which the
Facility Documents provide that an Agent’s consent may not be unreasonably
withheld, provide for the exercise of such Agent’s reasonable discretion, or
provide to a similar effect, it shall not in its instructions (or by refusing to
provide instruction) to such Agent withhold its consent or exercise its
discretion in an unreasonable manner.

 

(b)          If the Collateral Agent has been requested or directed by the
Required Lenders to take any action pursuant to any provision of this Agreement
or any other Facility Document, the Collateral Agent shall not be under any
obligation to exercise any of the rights or powers vested in it by this
Agreement or such Facility Document in the manner so requested unless it shall
have been provided indemnity reasonably satisfactory to it against the costs,
expenses and liabilities which may be incurred by it in compliance with or in
performing such request or direction. No provision of this Agreement or any
other Facility Document shall otherwise be construed to require the Collateral
Agent to expend or risk its own funds or to take any action that could in its
judgment cause it to incur any cost, expenses or liability, unless it is
provided indemnity acceptable to it against any such expenditure, risk, costs,
expense or liability. For the avoidance of doubt, the Collateral Agent shall not
have any duty or obligation to take any action to exercise or enforce any power,
right or remedy available to it under this Agreement or any other Facility
Document or any Related Document unless and until directed by the Required
Lenders (or the Administrative Agent on their behalf).

 

 93 

 

 

(c)          Neither the Collateral Agent nor any officer, agent or
representative thereof shall be personally liable for any action taken by any
such Person in accordance with any notice given by the Required Lenders pursuant
to the terms of this Agreement or any other Facility Document even if, at the
time such action is taken by any such Person, the Required Lenders or Persons
purporting to be the Required Lenders are not entitled to give such notice,
except where the Responsible Officer of the Collateral Agent has actual
knowledge (without any duty of inquiry or investigation on its part) that the
Required Lenders or Persons purporting to be the Required Lenders are not
entitled to give such notice. If any dispute or disagreement shall arise as to
the allocation of any sum of money received by the Collateral Agent hereunder or
under any Facility Document, the Collateral Agent shall have the right to
deliver such sum to a court of competent jurisdiction and therein commence an
action for interpleader.

 

(d)          If in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, it may
request written instructions from the Administrative Agent as to the course of
action desired by it. If the Collateral Agent does not receive such instructions
within five (5) Business Days after it has requested them, the Collateral Agent
may, but shall be under no duty to, take or refrain from taking any such courses
of action. The Collateral Agent shall act in accordance with instructions
received after such five (5) Business Day period except to the extent it has
already, in good faith, taken or committed itself to take, action inconsistent
with such instructions.

 

Section 11.02.         Delegation of Duties

 

Each Agent may execute any of its duties under this Agreement and each other
Facility Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 11.03.         Agents’ Reliance, Etc.

 

(a)          Neither Agent nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any of the other
Facility Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, each Agent: (i)
may consult with legal counsel (including counsel for the Borrower or the
Collateral Manager or any of their Affiliates) and independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Secured Party or any other Person and shall not be
responsible to any Secured Party or any Person for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Facility Documents; (iii) shall not have any duty to
monitor, ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement, the other Facility
Documents or any Related Document on the part of the Borrower, the Collateral
Manager or any other Person or to inspect the property (including the books and
records) of the Borrower or the Collateral Manager; (iv) shall not be
responsible to any Secured Party or any other Person for the due execution,
legality, validity, enforceability, perfection, genuineness, sufficiency or
value of any Collateral (or the validity, perfection, priority or enforceability
of the Liens on the Collateral), this Agreement, the other Facility Documents,
any Related Document or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any other Facility Document by relying on, acting upon (or by
refraining from action in reliance on) any notice, consent, certificate
(including, for the avoidance of doubt, the Borrowing Base Calculation
Statement), instruction or waiver, report, statement, opinion, direction or
other instrument or writing (which may be delivered by telecopier, email, cable
or telex, if acceptable to it) believed by it to be genuine and believe by it to
be signed or sent by the proper party or parties. No Agent shall have any
liability to the Borrower or any Lender or any other Person for the Borrower’s,
the Collateral Manager’s, any Lender’s or any other Person’s, as the case may
be, performance of, or failure to perform, any of their respective obligations
and duties under this Agreement or any other Facility Document.

 

 94 

 

 

(b)          No Agent shall be liable for the actions of omissions of any other
Agent (including concerning the application of funds), or under any duty to
monitor or investigate compliance on the part of any other Agent with the terms
or requirements of this Agreement, any Facility Document or any Related
Document, or their duties hereunder or thereunder. Each Agent shall be entitled
to assume the due authority of any signatory and genuineness of any signature
appearing on any instrument or document it may receive (including each Notice of
Borrowing received hereunder). No Agent shall be liable for any action taken in
good faith and reasonably believed by it to be within the powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed, or omitted to be taken by it by reason of the lack of direction or
instruction required hereby for such action (including for refusing to exercise
discretion or for withholding its consent in the absence of its receipt of, or
resulting from a failure, delay or refusal on the part of the Required Lenders
to provide, written instruction to exercise such discretion or grant such
consent from the Required Lenders, as applicable). No Agent shall be liable for
any error of judgment made in good faith unless it shall be proven by a court of
competent jurisdiction that such Agent was grossly negligent in ascertaining the
relevant facts. Nothing herein or in any Facility Document or Related Document
shall obligate any Agent to advance, expend or risk its own funds, or to take
any action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. No
Agent shall be liable for any indirect, special, punitive or consequential
damages (including lost profits) whatsoever, even if it has been informed of the
likelihood thereof and regardless of the form of action. No Agent shall be
charged with knowledge or notice of any matter unless actually known to a
Responsible Officer of such Agent, or unless and to the extent written notice of
such matter is received by such Agent at its address in accordance with Section
12.02. Any permissive grant of power to an Agent hereunder shall not be
construed to be a duty to act. Neither Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document. Neither Agent shall be liable for
any error of judgment, or for any act done or step taken or omitted by it, in
good faith, or for any mistakes of fact or law, or for anything that it may do
or refrain from doing in connection herewith, except in the case of its willful
misconduct or grossly negligent performance or omission of its duties.

 

(c)          No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include acts
of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters.

 

(d)          The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Facility Documents to which it is a party. Whether or not expressly stated
in such Facility Documents, in performing (or refraining from acting)
thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.

 

 95 

 

 

(e)          Each Lender acknowledges that, except as expressly set forth in
this Agreement, neither Agent has made any representation or warranty to it, and
that no act by either Agent hereafter taken, including any consent and
acceptance of any assignment or review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by such Agent to any Secured
Party as to any matter. Each Lender represents to each Agent that it has,
independently and without reliance upon such Agent and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and the Collateral Manager,
and made its own decision to enter into this Agreement and the other Facility
Documents to which it is a party. Each Lender also represents that it will,
independently and without reliance upon either Agent or any other Secured Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the Facility Documents, and to make such investigations
as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and the Collateral Manager. Neither Agent shall have any duty or
responsibility to provide any Secured Party with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of the Borrower or Collateral Manager which may
come into the possession of such Agent.

 

Section 11.04.         Indemnification

 

Each of the Lenders agrees to indemnify and hold the Agents harmless (to the
extent not reimbursed by or on behalf of the Borrower pursuant to Section 12.04
or otherwise) from and against any and all Liabilities which may be imposed on,
incurred by, or asserted against the Agents in any way relating to or arising
out of this Agreement or any other Facility Document or any Related Document or
any action taken or omitted by the Agents under this Agreement or any other
Facility Document or any Related Document; provided that no Lender shall be
liable to any Agent for any portion of such Liabilities resulting from such
Agent’s gross negligence or willful misconduct; and provided, further, that no
Lender shall be liable to the Collateral Agent for any portion of such
Liabilities unless such Liabilities are imposed on, incurred by, or asserted
against the Collateral Agent as a result of any action taken, or not taken, by
the Collateral Agent at the direction of the Administrative Agent or such Lender
or Lenders, as the case may be, in accordance with the terms and conditions set
forth in this Agreement (it being understood and agreed that the Collateral
Agent shall be under no obligation to exercise or to honor any of the rights or
powers vested in it by this Agreement at the request or direction of the
Administrative Agent or any of the Lenders (or other Persons authorized or
permitted under the terms hereof to make such request or give such direction)
pursuant to this Agreement or any other Facility Document, unless the
Administrative Agent or such Lenders shall have provided to the Collateral Agent
security or indemnity reasonably satisfactory to it against the costs, expenses
(including reasonable and documented attorney’s fees and expenses) and
Liabilities which might reasonably be incurred by it in compliance with such
request or direction, whether such indemnity is provided under this Section
11.04 or otherwise). The rights of the Agents and obligations of the Lenders
under or pursuant to this Section 11.04 shall survive the termination of this
Agreement, and the earlier removal or resignation of the any Agent hereunder.

 



 96 

 

 

Section 11.05.         Successor Agents

 

(a)          Subject to the terms of this Section 11.05, each Agent may, upon
thirty (30) days’ notice to the Lenders and the Borrower, resign as
Administrative Agent or Collateral Agent, as applicable. If an Agent shall
resign, then the Required Lenders shall appoint a successor agent. If for any
reason a successor agent is not so appointed and does not accept such
appointment within thirty (30) days of notice of resignation, such Agent may
appoint a successor agent. The appointment of any successor Agent shall be
subject to the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower to
any such appointment shall not be required if (i) an Event of Default shall have
occurred and is continuing or (ii) if such successor agent is a Lender or an
Affiliate of such Agent or any Lender. Any resignation or removal of an Agent
shall be effective upon the appointment of a successor agent pursuant to this
Section 11.05. After the effectiveness of any retiring or removed Agent’s
resignation or removal hereunder as Agent, the retiring or removed Agent shall
be discharged from its duties and obligations hereunder and under the other
Facility Documents and the provisions of this Article XI shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and under the other Facility
Documents.

 

(b)          Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the corporate
trust properties and assets of the Collateral Agent substantially as a whole,
shall be the successor to the Collateral Agent under this Agreement without
further act of any of the parties to this Agreement.

 

(c)          Subject to the terms of this Section 11.05(c) the Administrative
Agent may, upon thirty (30) days’ notice to the Collateral Manager, Collateral
Agent, the Lenders and the Borrower, remove and discharge the Collateral Agent
from the performance of its obligations under this Agreement and under the other
Facility Documents without cause at any time. If the Collateral Agent shall be
removed pursuant to this Section 11.05(c), then the Administrative Agent during
such thirty (30) day period shall appoint a successor Collateral Agent. The
appointment of any successor Collateral Agent pursuant to this Section 11.05(c)
shall be subject to the prior written consent of the Borrower (provided that no
Event of Default has occurred and is continuing) and the Required Lenders. If
the Collateral Agent is removed pursuant to this Section 11.05(c), the
Collateral Agent shall be removed in all other capacities in which it serves
under this Agreement and under any of the other Facility Documents (including in
its capacity as Custodian). Any removal of the Collateral Agent pursuant to this
Section 11.05(c) shall be effective upon the appointment of a successor
Collateral Agent pursuant to this Section 11.05(c) and the acceptance of such
appointment by such successor. After the effectiveness of any removal of the
Collateral Agent pursuant to this Section 11.05(c), the Collateral Agent shall
be discharged from its duties and obligations hereunder and under the other
Facility Documents (but not in its capacity as Lender, if applicable) and the
provisions of this Article XII and Section 11.05(c) shall continue in effect for
its benefit with respect to any actions taken or omitted to be taken by it while
it was the Collateral Agent under this Agreement and under the other Facility
Documents. In the event a successor Collateral Agent shall not be appointed
within such thirty (30) day period, the Collateral Agent may petition a court of
competent jurisdiction for the appointment of a successor Collateral Agent.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01.         No Waiver; Modifications in Writing

 

(a)          No failure or delay on the part of any Secured Party exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. Any waiver of any provision of this Agreement or any other Facility
Document, and any consent to any departure by any party to this Agreement or any
other Facility Document from the terms of any provision of this Agreement or
such other Facility Document, shall be effective only in the specific instance
and for the specific purpose for which given. No notice to or demand on the
Borrower or the Collateral Manager in any case shall entitle the Borrower or the
Collateral Manager to any other or further notice or demand in similar or other
circumstances.

 

 97 

 

 

(b)          No amendment, modification, supplement or waiver of this Agreement
shall be effective unless signed by the Borrower, the Collateral Manager, the
Administrative Agent and the Required Lenders; provided that:

 

(i)          any Fundamental Amendment shall require the written consent of all
Lenders; and

 

(ii)         no such amendment, modification, supplement or waiver shall amend,
modify or otherwise affect the rights or duties of any Agent hereunder without
the prior written consent of such Agent.

 

Section 12.02.         Notices, Etc.

 

(a)          Except where telephonic instructions are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing,
unless otherwise expressly specified herein, and shall be (i) personally
delivered or sent by registered, certified or express mail, postage prepaid, or
by facsimile transmission, or by prepaid courier service, or by electronic mail
(if the recipient has provided an email address) to the address, facsimile
number or email address, as applicable, set forth with respect to such party on
Schedule 6 (or, if not provided on Schedule 6 with respect to any party, such
address, facsimile number or email address provided by such party in writing to
the Administrative Agent) or (ii) in the case of notices to any Lender, posted
to any electronic system approved by or set up by or at the direction of the
Administrative Agent, and shall in each case be deemed to be given for purposes
of this Agreement on the day that such writing is received by the intended
recipient thereof or posted in accordance with the provisions of this Section
12.02. Unless otherwise specified in a notice sent or delivered in accordance
with the foregoing provisions of this Section 12.02, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses (or to their
respective facsimile numbers or email addresses) indicated in Schedule 6 (or, if
not provided on Schedule 6 with respect to any party, such address, facsimile
number or email address provided in writing by such party to the Administrative
Agent), and, in the case of telephonic instructions or notices, by calling the
telephone number or numbers indicated for such party in Schedule 6 (or, if not
provided on Schedule 6 with respect to any party, such telephone number or
numbers provided in writing by such party to the Administrative Agent). Each
party shall notify the Administrative Agent in writing of any changes in the
address, facsimile number, telephone number or email address to which notices to
such Person should be directed, and of such other administrative information as
the Administrative Agent shall reasonably request.

 

(b)          BNYM (in any of its capacities hereunder) agrees to accept and act
upon instructions or directions pursuant to this Agreement sent by unsecured
e-mail (or .pdf files of executed documents), facsimile transmission or other
similar unsecured electronic methods, provided that any person providing such
instructions or directions shall provide to BNYM an incumbency certificate
listing such designated persons, which such incumbency certificate shall be
amended and replaced whenever a person is to be added or deleted from the
listing. If any party hereto elects to give BNYM e-mail or facsimile
instructions (or instructions by a similar electronic method), BNYM’s
understanding of such instructions shall be deemed controlling. BNYM shall not
be liable for any losses, costs or expenses arising directly or indirectly from
BNYM's reasonable, good faith reliance upon and compliance with such
instructions. Each of the parties hereto agrees to assume all risks arising out
of its respective use of such electronic methods to submit instructions and
directions to BNYM, including without limitation the risk of BNYM acting on
unauthorized instructions, and the risk of interception and misuse by third
parties.

 

 98 

 

 

Section 12.03.         Taxes

 

(a)          For purposes of this Section 12.03, the term “applicable Law”
includes FATCA.

 

(b)          Any and all payments by, or on account of any obligation of the
Borrower under any Facility Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of the applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by the Borrower, the Collateral Agent or the Administrative Agent,
then the applicable Borrower, the Collateral Agent or the Administrative Agent
(as applicable) shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Law and, if such Tax is a
Non-Excluded Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Secured Party receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

(c)          Without duplication of other amounts payable by the Borrower under
this Section, the Borrower agrees to timely pay (or at the option of the
Administrative Agent, timely reimburse it for the payment of) any present or
future stamp, court or documentary, intangible, recording, filing, or similar
Taxes that arise from any payment made hereunder, under the Notes or under any
other Facility Document, or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, the Notes or under
any other Facility Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment, grant of a participation,
designation of a new office for receiving payments by or on account of the
Borrower or other transfer (other than an assignment or designation of a new
office made pursuant to Section 2.16 or Section 12.03(h)) (collectively, the
“Other Taxes”).

 

(d)          The Borrower agrees to indemnify, within ten (10) days after demand
therefor each of the Secured Parties for (i) the full amount of Non-Excluded
Taxes (including any Non-Excluded Taxes imposed or asserted on or attributable
to amounts payable under this Section 12.03) paid or payable by any Secured
Party or required to be withheld or deducted from a payment to such Secured
Party and (ii) any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability will be promptly
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
other Secured Party and shall be conclusive absent manifest error.

 

(e)          As soon as practicable after the date of any payment of Taxes
pursuant to this Section 12.03, the Borrower will furnish to each Agent the
original or a certified copy of a receipt issued by the relevant Governmental
Authority evidencing payment thereof (or other evidence of payment as may be
reasonably satisfactory to such Agent).

 

 99 

 

 

(f)          If any payment is made by the Borrower (or the Collateral Manager
on its behalf) to or for the account of any Secured Party after deduction for or
on account of any Taxes and an indemnity payment or additional amounts are paid
by the Borrower pursuant to this Section 12.03, then, if such Secured Party in
its sole discretion, but acting in good faith, determines that it has received a
refund of such Taxes, such Secured Party shall, to the extent that it can do so
without prejudice apply for such refund and reimburse the Borrower (or the
Collateral Manager, as applicable) such amount of any refund (but only to the
extent of indemnity payments made under this Section with respect to Taxes
giving rise to such refund) received (net of reasonable out-of-pocket expenses,
including Taxes, incurred and without interest, other than interest received by
the applicable Secured Party from the relevant Governmental Authority); provided
that in the event that such Secured Party is required to repay such refund to
the relevant taxing authority, the Borrower agrees to return the amount paid to
such Secured Party pursuant to this paragraph (f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority).
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Secured Party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the Secured
Party in a less favorable net after-Tax position than the Secured Party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require the Secured
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.

 

(g)          Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any
Facility Document shall deliver to the Borrower and each Agent, at the time or
times reasonably requested by the Borrower or such Agent, such properly
completed and executed documentation reasonably requested by the Borrower or
such Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, each Lender, if reasonably requested
by the Borrower or any Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or such Agent as will
enable the Borrower or such Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in sub-clauses (A), (B) and (D) of Section 12.03(g)(i))
shall not be required if, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender (it being understood that providing any information currently
required by any U.S. federal income tax withholding form shall not be considered
prejudicial to the position of a Secured Party).

 

(i)          Without limiting the generality of the foregoing.

 

(A)         any Lender that is a U.S. Person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Borrower and the Agents on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agents),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)         any Lender that is not a “United States person” under Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agents (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or an Agent),
whichever of the following is applicable:

 

 100 

 

 

(A)         in the case of a foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Facility Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Facility Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)         executed originals of IRS Form W-8ECI;

 

(C)         in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(C)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN-E; or

 

(D)         to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)         any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agents (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or Agents), executed originals of
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agents to determine the withholding or deduction
required to be made; and

 

(D)         if a payment made to a Lender under any Facility Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code as applicable), such
Lender shall deliver to the Borrower and the Agents at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agents such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agents as may be
necessary for the Borrower and the Agents to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

 101 

 

 

On or before the date each Agent becomes a party to this Agreement, such Agent
shall provide to the Borrower, two duly-signed, properly completed copies of the
documentation prescribed in clause (i) or (ii) below, as applicable (together
with all required attachments thereto): (i) IRS Form W-9 or any successor
thereto, or (ii) (A) IRS Form W-8ECI or any successor thereto, and (B) with
respect to payments received on account of any Lender, a U.S. branch withholding
certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Borrower to be treated as a U.S. person for U.S. federal withholding
purposes. At any time thereafter, such Agent shall provide updated documentation
previously provided (or a successor form thereto) when any documentation
previously delivered has expired or become obsolete or invalid or otherwise upon
the reasonable request of the Borrower.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect it shall update such
form or certification, provide such successor form, or promptly notify the
Borrower and the Agents in writing of its legal inability to do so.

 

(h)          If any Secured Party requires the Borrower to pay any additional
amount to such Secured Party or any Governmental Authority for the account of
such Secured Party or to indemnify such Secured Party pursuant to this Section
12.03, then such Secured Party shall use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if such Secured Party determines, in its sole discretion that
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to this Section 12.03 in the future and (ii) would not subject such
Secured Party to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Secured Party. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Secured Party in
connection with any such designation or assignment.

 

(i)          Each Lender shall severally indemnify each Agent, within ten (10)
days after demand therefor, for (i) any Non-Excluded Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified
such Agent for such Non-Excluded Taxes, and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.06(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by such Agent in connection with any
Facility Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the applicable Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes each Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Facility Document or otherwise payable by such Agent to the Lender from any
other source against any amount due to such Agent under this paragraph (i).

 

(j)          Each party’s obligations under this Section 12.03 shall survive the
resignation or replacement of an Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Facility Documents.

 

 102 

 

 

Section 12.04.         Costs and Expenses; Indemnification

 

(a)          The Borrower agrees to promptly pay on demand all reasonable and
documented out-of-pocket costs and expenses of the Agents in connection with the
preparation, review, negotiation, reproduction, execution and delivery of this
Agreement and the other Facility Documents, including the reasonable and
documented fees and disbursements of one outside counsel for the Administrative
Agent and one outside counsel for the Collateral Agent, costs and expenses of
creating, perfecting, releasing or enforcing the Collateral Agent’s security
interests in the Collateral, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, UCC filing fees and the
equivalent thereof in any foreign jurisdiction, if applicable, and all other
related fees and expenses in connection therewith; and in connection with the
administration and any modification or amendment of this Agreement, the Notes or
any other Facility Document and advising the Agents as to their respective
rights, remedies and responsibilities. The Borrower agrees to promptly pay on
demand all reasonable and documented costs and expenses of each of the Secured
Parties in connection with the enforcement of this Agreement, the Notes or any
other Facility Document, including all reasonable and documented costs and
expenses incurred by the Collateral Agent in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Facility
Documents or any interest, right, power or remedy of the Collateral Agent or in
connection with the collection or enforcement of any of the Obligations or the
proof, protection, administration or resolution of any claim based upon the
Obligations in any insolvency proceeding, including all reasonable fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Agent. Without prejudice to its
rights hereunder, the expenses and the compensation for the services of the
Secured Parties are intended to constitute expenses of administration under any
applicable bankruptcy law.

 

(b)          The Borrower agrees to indemnify and hold harmless each Secured
Party and each of their Affiliates and the respective officers, directors,
employees, agents, managers of, and any Person controlling any of, the foregoing
(each, an “Indemnified Party”) from and against any and all Liabilities that may
be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of the execution,
delivery, enforcement, performance, administration of or otherwise arising out
of or incurred in connection with this Agreement, any other Facility Document,
any Related Document or any transaction contemplated hereby or thereby (and
regardless of whether or not (x) any such transactions are consummated or (y)
arising out of a suit, claim or other action brought by the Borrower, the
Collateral Manager or the Equityholder or any third party), including any such
Liability that is incurred or arises out of or in connection with, or by reason
of any one or more of the following: (i) preparation for a defense of any
investigation, litigation or proceeding arising out of, related to or in
connection with this Agreement, any other Facility Document, any Related
Document or any of the transactions contemplated hereby or thereby; (ii) any
breach or alleged breach of any covenant by the Borrower or the Collateral
Manger contained in any Facility Document; (iii) any representation or warranty
made or deemed made by the Borrower or the Collateral Manger contained in any
Facility Document or in any certificate, statement or report delivered in
connection therewith is, or is alleged to be, false or misleading; (iv) any
failure by the Borrower or the Collateral Manger to comply with any Applicable
Law or contractual obligation binding upon it; (v) any failure to vest, or delay
in vesting, in the Collateral Agent (for the benefit of the Secured Parties) a
perfected security interest in all of the Collateral free and clear of all Liens
(other than Permitted Liens); (vi) any action or omission, not expressly
authorized by the Facility Documents, by the Borrower or any Affiliate of the
Borrower which has the effect of impairing the validity or enforceability of the
Collateral or the rights of the Agents or the other Secured Parties with respect
thereto; (vii) the failure to file, or any delay in filing, financing
statements, continuation statements or the equivalent thereof in any foreign
jurisdiction or other similar instruments or documents under the UCC of any
applicable jurisdiction or other Applicable Law with respect to any Collateral,
whether at the time of any Advance or at any subsequent time; (viii) any
dispute, claim, offset or defense (other than the discharge in bankruptcy of an
Obligor) of an Obligor to the payment with respect to any Collateral (including
a defense based on any Collateral Loan (or the Related Documents evidencing such
Collateral Loan) not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms, except to the extent such
unenforceability due to the bankruptcy of such Obligor), or any other claim
resulting from any related property securing such Collateral Loan; (ix) the
commingling of Collections on the Collateral at any time with other funds; (x)
any failure by the Borrower to give reasonably equivalent value to the
applicable seller, in consideration for the transfer by such seller to the
Borrower of any item of Collateral or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including any provision of the Bankruptcy Code; (xi) the
failure of the Borrower, the Collateral Manager or any of their respective
agents or representatives to remit to the Collection Account, within one (1)
Business Day of receipt, Collections on the Collateral Loans remitted to the
Borrower, the Collateral Manager or any such agent or representative as provided
in this Agreement; and (xii) any Default or Event of Default; except to the
extent any such Liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted solely from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or proceeding to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of the Borrower’s equityholders or
creditors, an Indemnified Party or any other Person, whether or not an
Indemnified Party is otherwise a party hereto. The Borrower shall not have any
liability hereunder to any Indemnified Party to the extent an Indemnified Party
effects any settlement of a matter that is (or could be) subject to
indemnification hereunder without the prior written consent of the Borrower. The
Borrower shall not, without the prior written consent of the Indemnified Party,
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Party is a party (or, in the case of a threatened
proceeding, could reasonably have been expected to be a party if such proceeding
had been brought) and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement (i) does not include a statement as to
or admission of, fault, culpability or a failure to act by or on behalf of any
such Indemnified Party, and (ii) includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding. In no case shall the Borrower be responsible for any
Indemnified Party’s lost revenues or lost profits or for any indirect, special,
punitive or consequential damages. This Section 12.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

 103 

 

 

(c)          Indemnity by Equityholder. The Equityholder agrees to indemnify and
hold harmless each Indemnified Party from and against any and all Liabilities
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with any acts or omissions of the
Equityholder in connection with this Agreement, any other Facility Document, any
Related Document or any transaction contemplated hereby or thereby (and
regardless of whether or not (x) any such transactions are consummated or (y)
arising out of a suit, claim or other action brought by the Borrower, the
Collateral Manager or the Equityholder), including (but not limited to) any such
Liability that is incurred or arises out of or in connection with, or by reason
of any one or more of the following: (i) any breach or alleged breach of any
covenant by the Equityholder contained in any Facility Document; (ii) any
representation or warranty made or deemed made by the Equityholder contained in
any Facility Document or in any certificate, statement or report delivered in
connection therewith is, or is alleged to be, false or misleading; (iii) any
failure by the Equityholder to comply with any Applicable Law or contractual
obligation binding upon it; and (iv) any action or omission, not expressly
authorized by the Facility Documents, by the Equityholder or any Affiliate of
the Equityholder which has the effect of impairing the validity or
enforceability of the Collateral or the rights of the Agents or the other
Secured Parties with respect thereto; except to the extent any such Liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted solely from the gross negligence, fraud or willful misconduct
of such Indemnified Party, any of its Affiliates or the respective officers,
directors, employees, agents, managers of, and any Person controlling any of,
the foregoing. In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Equityholder, any of the Equityholder’s equityholders or creditors, an
Indemnified Party or any other Person, whether or not an Indemnified Party is
otherwise a party hereto. The Equityholder shall not have any liability
hereunder to any Indemnified Party to the extent an Indemnified Party effects
any settlement of a matter that is (or could be) subject to indemnification
hereunder without the prior written consent of the Equityholder (which consent
shall not be unreasonably withheld or delayed), but if settled with such consent
or if there be a final judgment for the plaintiff, the Equityholder agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment to the extent set forth in this Section
12.04(c).  The Equityholder shall not, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is a party (or, in the case of a
threatened proceeding, could reasonably have been expected to be a party if such
proceeding had been brought) and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement (i) does not include a statement
as to or admission of, fault, culpability or a failure to act by or on behalf of
any such Indemnified Party, and (ii) includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding. In no case shall the Equityholder be responsible for any
Indemnified Party’s lost revenues or lost profits or for any indirect, special,
punitive or consequential damages. This Section 12.04(c) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

Section 12.05.         Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 12.06.         Assignability

 

(a)          Subject to the conditions set forth in this Section 12.06, each
Lender may, with the consent of the Administrative Agent and the Borrower,
assign to an assignee all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Advances Outstanding or interests
therein owned by it); provided that such consent shall be deemed to have been
granted by the Borrower if the Borrower shall not have objected in writing
within five (5) Business Days of receipt of any such request for consent; and
provided, further, that:

 

(i)          each of the Borrower’s and the Administrative Agent’s consent to
any such assignment (A) shall not be unreasonably withheld or delayed and (B)
shall not be required if the assignee is a Permitted Assignee with respect to
such assignor;

 

(ii)         the Borrower’s consent to any such assignment pursuant to this
Section 12.06(a) shall not be required if an Event of Default shall have
occurred (and not been waived by the Lenders in accordance with Section 12.01);
and

 

(iii)        notwithstanding anything herein to the contrary, each Lender may
make an assignment to any Person without the consent of the Borrower or the
Administrative Agent if such Lender makes a reasonable determination that its
ownership of any of its rights or obligations hereunder is prohibited by
Applicable Law (including, without limitation, the Volcker Rule), provided that
each Lender agrees to use commercially reasonable efforts to make any such
assignment to a Person that is not a business development company or any other
Person that is identified by the Borrower in writing to the Administrative Agent
and the Lenders on or before the Closing Date as a direct competitor of the
Borrower, the Collateral Manager or any of their Affiliates; provided, however,
that no bank or insurance company shall constitute a competitor for purposes of
this Section 12.06(a)(iii).

 



 104 

 

 

The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax forms required by Sections 12.03(g) and
12.03(i), together with administrative details for the applicable assignee (if
such assignee is not a current Lender). Notwithstanding any other provision of
this Section 12.06, (x) no assignment shall be made to any natural person and
(y) no assignment by any Lender to the Borrower or any of its Affiliates shall
be permitted unless each Lender has been offered the opportunity to participate
in any such assignment on a pro rata basis on the same terms.

 

(b)          The Borrower may not assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Administrative
Agent and the Lenders.

 

(c)          (i)          Any Lender may, without the consent of the Borrower,
sell participations to Participants in all or a portion of such Lender’s rights
and obligations under this Agreement; provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (D) each Participant
shall have agreed to be bound by this Section 12.06(c), Section 12.06(e),
Section 12.09 and Section 12.16. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
Fundamental Amendment. Sections 2.09, 2.10, and 12.03 shall apply to each
Participant as if it were a Lender and had acquired its interest by assignment
pursuant to clause (a) of this Section; provided that (x) such Participant
agrees to be subject to the provisions of Sections 2.16 and 12.03(g) as if it
were an assignee under clause (a) of this Section and (y) no Participant shall
be entitled to any amount under Section 2.09, 2.10, or 12.03 which is greater
than the amount the related Lender would have been entitled to under any such
Sections or provisions if the applicable participation had not occurred.

 

(ii)         In the event that any Lender sells participations in any portion of
its rights and obligations hereunder, such Lender as nonfiduciary agent for the
Borrower shall maintain a register on which it enters the name of all
participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”). An Advance may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each Note, if any, shall expressly so provide). The Participant
Register shall be available for inspection by the Borrower to the extent
necessary for the Borrower to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1 of the United States
Treasury Regulations or for the Borrower or any Agent to satisfy any information
reporting requirement with respect to payments made to such Participant. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

 105 

 

 

(d)          The Administrative Agent, on behalf of and acting solely for this
purpose as the nonfiduciary agent of the Borrower, shall maintain at its address
specified in Section 12.02 or such other address as the Administrative Agent
shall designate in writing to the Lenders, a copy of this Agreement and each
signature page hereto and each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the aggregate outstanding principal amount of
the Advances Outstanding maintained by each Lender under this Agreement (and any
stated interest thereon). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents,
the Collateral Administrator, the Securities Intermediary and the Lenders shall
treat each Person whose name is recorded in the Register as a Lender and the
owner of the amounts owing to it under the Facility Documents, as reflected in
the Register, for all purposes of the Facility Documents. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. An Advance (and a Note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Note, if any,
shall expressly so provide) and compliance with this Section 12.06.

 

(e)          Notwithstanding anything to the contrary set forth herein or in any
other Facility Document, each Lender hereunder, and each Participant, must at
all times be a “qualified purchaser” as defined in the Investment Company Act (a
“Qualified Purchaser”) and a “qualified institutional buyer” as defined in Rule
144A under the Securities Act (a “QIB”). Each Lender represents to the Borrower,
(i) on the date that it becomes a party to this Agreement (whether by being a
signatory hereto or by entering into an Assignment and Acceptance) and (ii) on
each date on which it makes an Advance hereunder, that it is a Qualified
Purchaser and a QIB. Each Lender further agrees that it shall not assign, or
grant any participations in, any of its Advances to any Person unless such
Person is a Qualified Purchaser and a QIB.

 

(f)          Notwithstanding any other provision of this Section 12.06, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender, including any pledge or security
interest granted to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.

 

Section 12.07.         Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY OTHER FACILITY
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK.

 

Section 12.08.         Severability of Provisions

 

Any provision of this Agreement or any other Facility Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

 106 

 

 

Section 12.09.         Confidentiality

 

Each Secured Party agrees to keep confidential, in accordance with procedures
adopted by such Secured Party that are reasonably designed to assure the
protection of confidential information delivered or disclosed to such Secured
Party, all information provided to it by the Borrower or the Collateral Manager
with respect to the Borrower, its Affiliates, the Collateral, the Related
Documents, the Obligors, the Collateral Manager or any other information
furnished to such Secured Party under or in connection with this Agreement
(collectively, the “Borrower Information”); provided that nothing herein shall
prevent any Secured Party from disclosing any Borrower Information (a) in
connection with this Agreement and the other Facility Documents and not for any
other purpose, (i) to any Secured Party or any Affiliate of a Secured Party, or
(ii) any of their respective Affiliates, employees, directors, auditors, agents,
attorneys, accountants and other professional advisors (collectively, the
“Secured Party Representatives”), it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Borrower Information and instructed to keep such Borrower Information
confidential, (b) subject to an agreement to comply with the provisions of this
Section and to use the Borrower Information only in connection with this
Agreement and the other Facility Documents and not for any other purpose, to any
actual or bone fide prospective permitted assignees and Participants in any of
the Secured Parties’ interests under or in connection with this Agreement or any
actual or prospective party (or its Secured Party Representatives) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (c)
to any Governmental Authority with jurisdiction over any Secured Party or any of
its Affiliates or any Secured Party Representative, (d) in response to any order
of any court or other Governmental Authority or as may otherwise be required to
be disclosed pursuant to any Applicable Law (provided that such Secured Party
will, to the extent permitted by law, endeavor to promptly notify the Borrower
and the Collateral Manager in advance of such pending disclosure), (e) that is a
matter of general public knowledge or that has heretofore been made available to
the public by any Person other than any Secured Party or any Secured Party
Representative, (f) in connection with the exercise of any remedy hereunder or
under any other Facility Document or any action or proceeding relating to this
Agreement or any other Facility Document or the enforcement of rights hereunder
or thereunder, (g) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Secured Party
Representatives (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (h) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder,
or (i) with the consent of the Borrower.

 

Section 12.10.         Merger

 

This Agreement and the other Facility Documents executed by the Administrative
Agent or the Lenders taken as a whole incorporate the entire agreement between
the parties hereto and thereto concerning the subject matter hereof and thereof
and this Agreement and such other Facility Documents supersede any prior
agreements among the parties relating to the subject matter thereof.

 

Section 12.11.         Survival

 

All representations and warranties made hereunder, in the other Facility
Documents and in any certificate delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery of
this Agreement and the making of the Advances hereunder. The agreements in
Sections 2.04(e), 2.09, 2.10, 2.12, 12.03, 12.04, 12.09, 12.16, 12.17, 12.19
and this Section 12.11 shall survive the termination of this Agreement in whole
or in part, the Payment in Full of the principal of and interest on the
Advances, any foreclosure under, or modification, release or discharge of, any
or all of the Related Documents and the resignation or replacement of any Agent;
provided that the agreements in Section 12.09 shall survive for a period of one
year following the termination of this Agreement.

 

 107 

 

 

Section 12.12.         Submission to Jurisdiction; Waivers; Etc.

 

Each party hereto hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement or the other Facility Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York, and the appellate courts of any of them;

 

(b)          consents that any such action or proceeding may be brought in any
court described in Section 12.12(a) and waives to the fullest extent permitted
by Applicable Law any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 12.02 or at such other address as may be permitted
thereunder;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding against any
Secured Party arising out of or relating to this Agreement or any other Facility
Document any special, exemplary, punitive or consequential damages.

 



 108 

 

 

Section 12.13.         IMPORTANT WAIVERS

 

(a)      EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER FACILITY DOCUMENT OR FOR ANY COUNTERCLAIM HEREIN OR THEREIN OR
RELATING HERETO OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE EQUITYHOLDER, THE
BORROWER, THE COLLATERAL MANAGER, THE AGENTS OR ANY OTHER AFFECTED PERSON. EACH
PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER
FACILITY DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER FACILITY
DOCUMENT. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PARTY, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION; PROVIDED THAT THE FOREGOING SHALL NOT LIMIT THE INDEMNIFICATION
OBLIGATIONS OF THE BORROWER, THE EQUITYHOLDER OR THE COLLATERAL MANAGER PURSUANT
TO SECTION 12.04(B), SECTION 12.04(C) OR SECTION 14.06(B), RESPECTIVELY. NO
PARTY OR INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH ANY FACILITY DOCUMENT OR THE TRANSACTIONS.EACH PARTY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY OR AN
INDEMNIFIED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
OR AN INDEMNIFIED PARTY WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS
SECTION 12.13 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF
SUCH WAIVERS IS INTENDED TO BE ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE FACILITY
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.EACH PARTY ACKNOWLEDGES THAT THE
WAIVERS IN THIS SECTION 12.13 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING
INTO THE FACILITY DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH
WAIVERS IN THEIR RELATED FUTURE DEALINGS UNDER THE FACILITY DOCUMENTS. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY
TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.THE WAIVERS IN
THIS SECTION 12.13 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO ANY OF THE FACILITY DOCUMENTS. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.(f)          THE PROVISIONS OF THIS SECTION 12.13 SHALL SURVIVE
TERMINATION OF THE FACILITY DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF
THE OBLIGATIONS.

 

Section 12.14.         PATRIOT Act Notice

 

Each Agent and Lender hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Agent or
Lender to identify the Borrower in accordance with the PATRIOT Act. The Borrower
shall provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by any Lender or Agent in order to
assist such Lender or Agent, as applicable, in maintaining compliance with the
PATRIOT Act.

 

Section 12.15.         Legal Holidays

 

In the event that the date of prepayment of Advances or the Final Maturity Date
shall not be a Business Day, then notwithstanding any other provision of this
Agreement or any other Facility Document, payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the nominal date of any such date of prepayment or Final
Maturity Date, as the case may be, and interest shall accrue on such payment for
the period from and after any such nominal date to but excluding such next
succeeding Business Day.

 



 109 

 

 

Section 12.16.         Non-Petition

 

Each of the Collateral Manager and each Secured Party hereby agrees not to
institute against, or join, cooperate with or encourage any other Person in
instituting against, the Borrower any bankruptcy, reorganization, receivership,
arrangement, insolvency, moratorium or liquidation proceeding or other
proceeding under federal or state bankruptcy or similar laws until at least one
year and one day, or, if longer, the applicable preference period then in effect
plus one day, after the Payment in Full of all outstanding Obligations; provided
that nothing in this Section 12.16 shall preclude, or be deemed to prevent, any
Secured Party (a) from taking any action prior to the expiration of the
aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect, in (i) any case or proceeding voluntarily
filed or commenced by the Borrower or (ii) any involuntary insolvency proceeding
filed or commenced against the Borrower by a Person other than any such Secured
Party, or (b) from commencing against the Borrower or any properties of the
Borrower any legal action which is not a bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under federal or state bankruptcy or similar laws.

 

Section 12.17.         Waiver of Setoff

 

Each of the Borrower, the Collateral Manager and the Equityholder hereby waives
any right of setoff it may have or to which it may be entitled under this
Agreement or any Applicable Law from time to time against the Administrative
Agent, any Lender or its respective assets.

 

Section 12.18.         Option to Acquire Rating

 

Each party hereto hereby acknowledges and agrees that the Administrative Agent
(at the expense of the Lender or Lenders requesting such rating) may, at any
time and in its sole discretion, obtain a public rating for the loan facility
evidenced by this Agreement. The Borrower and the Collateral Manager hereby
agree to use commercially reasonable efforts, at the request of the
Administrative Agent, to cooperate with the acquisition and maintenance of any
such rating.

 

Section 12.19.         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

 

(a)          Notwithstanding anything to the contrary in any Facility Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Facility Document, except to the extent
such liability is excluded under the Bail-In Legislation from the scope of any
Bail-In Action, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(ii)         the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(A)         a reduction in full or in part or cancellation of any such liability
(including without limitation a reduction in any accrued or unpaid interest in
respect of such liability);

 



 110 

 

 

(B)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Facility Document; or

 

(C)         the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution Authority

 

ARTICLE XIII

 

CUSTODIAN

 

Section 13.01.         Appointment of Custodian

 

(a)          Appointment and Acceptance. The Borrower and the Agents each hereby
appoints the Custodian as document custodian of the Loan Files delivered to it
for all Collateral Loans owned by the Borrower at any time during the term of
this Agreement, on the terms and conditions set forth in this Agreement (which
shall include any addendum hereto which is hereby incorporated herein and made a
part of this Agreement), and the Custodian hereby accepts such appointment and
agrees to perform the services and duties set forth in this Agreement with
respect to it, subject to and in accordance with the provisions hereof.

 

(b)          Instructions. The Borrower agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

 

(c)          Collateral Agent. The Custodian shall take and retain custody of
the Loan Files delivered by the Borrower hereunder in accordance with the terms
and conditions of this Agreement, all for the benefit of the Collateral Agent
and the other Secured Parties, in order to perfect under the UCC the Collateral
Agent’s security interest therein for the benefit of the Secured Parties. In
taking and retaining custody of the Loan Files, the Custodian shall be deemed to
be acting as the agent of Collateral Agent for the benefit of the Secured
Parties; provided that the Custodian makes (a) no warranty or representation and
shall have no responsibility for the enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral
Loans and (b) no representation as to the existence, perfection or priority of
any lien on the Collateral Loans or the Required Loan Documents. It is expressly
agreed and acknowledged that the Custodian is not guaranteeing performance of or
assuming any liability for the obligations of the other parties hereto or any
parties to the Collateral Loans.

 

Section 13.02.         Duties of Custodian

 

(a)          Segregation. All Loan Files held by the Custodian for the account
of the Borrower hereunder shall be (a) subject to the lien of the Collateral
Agent on behalf of the Secured Parties, (b) physically segregated from other
loans and non-cash property in the possession of the Custodian and (c)
identified by the Custodian as subject to this Agreement.

 

(b)          Register. The Custodian shall maintain a register (in book-entry
form or in such other form as it shall deem necessary or desirable) of the
Collateral Loans for which it holds Loan Files under this Agreement containing
such information as the Borrower and the Custodian may reasonably agree;
provided that, with respect to such Collateral Loans, all Loan Files shall be
held in safekeeping by the Custodian, individually segregated from the
securities and investments of any other Person and marked so as to clearly
identify such Loan Files as the property of the Borrower as set forth in this
Agreement.

 



 111 

 

 

Section 13.03.         Delivery of Collateral Loans to Custodian.

 

(a)          The Collateral Manager (on behalf of the Borrower) shall deliver,
or cause to be delivered (which may be via email, except for the original
promissory note, if any) promptly (and in any event within five (5) Business
Days of receipt) to the Custodian all of the Loan Files for each Collateral Loan
owned by the Borrower at any time during the term of this Agreement at the
address identified herein. The Custodian shall not be responsible for any
Collateral Loan or related Loan File until actually received by it. In
connection with each delivery of a Loan File to the Custodian, the Collateral
Manager shall represent and warrant that the Loan Files delivered to the
Custodian include all of the documents listed in the related Document Checklist
and all of such documents and the information contained in any Trade
Confirmation are complete in all material respects.

 

(b)          Notwithstanding anything herein to the contrary, delivery of the
Collateral Loans acquired by the Borrower which constitute Noteless Loans or
which are otherwise not evidenced by a “security” or “instrument” as defined in
Section 8-102 and Section 9-102(a)(47) of the UCC, respectively, shall be made
by delivery to the Custodian of a copy of the loan register with respect to such
Noteless Loan evidencing registration of such Collateral Loan on the books and
records of the applicable Obligor or bank agent to the name of the Borrower (or
its nominee) or a copy (which may be a facsimile copy) of an assignment
agreement in favor of the Borrower as assignee. Any duty on the part of the
Custodian with respect to the custody of such Collateral Loans shall be limited
to the exercise of reasonable care by the Custodian in the physical custody of
the related Loan Files delivered to it.

 

(c)          The Custodian may assume the genuineness of any document in a Loan
File it may receive and the genuineness and due authority of any signatures
appearing thereon, and shall be entitled to assume that each document it may
receive is what it purports to be. If an original “security” or “instrument” as
defined in Section 8-102 and Section 9-102(a)(47) of the UCC, respectively, is
or shall be or become available with respect to any Collateral Loan to be held
by the Custodian under this Agreement, it shall be the sole responsibility of
the Borrower to make or cause delivery thereof to the Custodian, and the
Custodian shall not be under any obligation at any time to determine whether any
such original “security” or “instrument” has been or is required to be issued or
made available in respect of any Collateral Loan or to compel or cause delivery
thereof to the Custodian.

 

Section 13.04.         Release of Documents/Control By Agents.

 

(a)          The Custodian shall release and ship for delivery, or direct its
agents or sub-custodians to release and ship for delivery, as the case may be,
Loan Files of the Borrower held by the Custodian, its agents or its
sub-custodians from time to time upon receipt of Proper Instructions
(specifying, among other things, the Collateral Loans and Loan Files to be
released and delivery instructions and other information as may be necessary to
enable the Custodian to release and ship such Loan Files), which may be standing
instructions (in a form acceptable to the Custodian) in accordance with this
Agreement.

 

(b)          Upon receipt by the Custodian from the Administrative Agent or the
Collateral Agent, of written notice of the occurrence of an Event of Default
indicating the Administrative Agent’s intent to prohibit the Custodian from
accepting instructions from or on behalf of the Borrower (each such notice, a
“Block Notice”), the Custodian shall no longer accept or act upon Proper
Instructions or other instructions from the Borrower (or the Collateral Manager
on its behalf) hereunder with respect to the Collateral Loans or the Loan Files.
From and after its receipt of a Block Notice, the Custodian shall only comply
with Proper Instructions from the Collateral Agent or Administrative Agent.

 



 112 

 

 

Section 13.05.         Records.

 

The Custodian shall create and maintain complete and accurate records relating
to its activities under this Agreement with respect to the Collateral Loans or
other property of the Borrower held for the benefit of the Collateral Agent and
the other Secured Parties under this Agreement. All such records shall be the
property of the Borrower and, upon reasonable advance notice, shall at all times
during the regular business hours of the Custodian be open for inspection by
duly authorized officers, employees or agents of the Borrower, the Collateral
Agent and the Administrative Agent.

 

Section 13.06.         Reporting

 

(a)          If requested by the Borrower, the Collateral Agent or the
Administrative Agent, the Custodian shall render an itemized report of the Loan
Files held pursuant to this Agreement as of the end of each month and such other
matters as the parties may agree from time to time in form and substance
reasonably satisfactory to the Collateral Agent and the Administrative Agent.

 

(b)          The Custodian shall have no duty or obligation to undertake any
market valuation of the Collateral Loans under any circumstance.

 

Section 13.07.         Certain General Terms

 

(a)          No Duty to Examine Underlying Instruments. Nothing herein shall
obligate the Custodian to review or examine the terms of any underlying
instrument, certificate, credit agreement, indenture, loan agreement, promissory
note or any other document contained in the Loan Files evidencing or governing
any Collateral Loan to determine the validity, sufficiency, marketability or
enforceability of any Collateral Loan (and shall have no responsibility for the
genuineness or completeness thereof) or otherwise.

 

(b)          Resolution of Discrepancies. In the event of any discrepancy
between the information set forth in any report provided by the Custodian to the
Borrower and any information contained in the books or records of the Borrower,
the Borrower (or the Collateral Manager, on behalf of the Borrower) shall
promptly notify the Custodian thereof and the parties shall cooperate to
diligently resolve the discrepancy.

 

(c)          Improper Instructions. Notwithstanding anything herein to the
contrary, the Custodian shall not be obligated to take any action (or forebear
from taking any action), which it reasonably determines to be contrary to the
terms of this Agreement or Applicable Law. In no instance shall the Custodian be
obligated to provide services on any day that is not a Business Day.

 

(d)          Proper Instructions.

 

(i)          Each of the Collateral Agent, Administrative Agent, the Collateral
Manager and the Borrower will give a notice to the Custodian, in a form
acceptable to the Custodian, specifying the names and specimen signatures of
Persons authorized to give Proper Instructions (collectively, “Authorized
Persons” and each, an “Authorized Person”) which notice shall be signed by an
Authorized Person set forth on Schedule 7 or otherwise previously certified to
the Custodian. The Custodian shall be entitled to rely upon the identity and
authority of such Persons until it receives written notice from an Authorized
Person of the Borrower, the Administrative Agent, the Collateral Manager or the
Collateral Agent, as applicable, to the contrary. The initial Authorized Persons
are set forth on Schedule 7 attached hereto and made a part hereof (as such
Schedule 7 may be modified from time to time by written notice from the
Borrower, the Administrative Agent, the Collateral Manager or the Collateral
Agent, as applicable, to the Custodian); and

 



 113 

 

 

(ii)         The Custodian shall have no responsibility or liability to the
Borrower (or any other Person) and shall be indemnified and held harmless by the
Borrower in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the Custodian.
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with Applicable Law or
regulations. The Custodian shall not be liable for any loss resulting from a
delay while it obtains clarification of any Proper Instruction.

 

(e)          Actions Permitted Without Express Authority. The Custodian may, at
its discretion, without express authority from the Borrower, the Collateral
Agent or any other Person, attend to all nondiscretionary details in connection
with the sale, exchange, substitution, purchase, transfer and other dealings
with the Collateral Loans.

 

(f)          Evidence of Authority. The Custodian shall be protected in acting
upon any instruction, notice, request, consent, certificate instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Borrower, the Collateral Agent or
Administrative Agent, as applicable, by an Authorized Person thereof. The
Custodian may receive and accept a certificate signed by any Authorized Person
as conclusive evidence of:

 

(i)          the authority of any Person to act in accordance with such
certificate; or

 

(ii)         any determination or of any action by such Person as described in
such certificate,

 

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Person of
the Borrower, the Collateral Agent or Administrative Agent, as applicable.

 

(g)          Receipt of Communications. Any communication received by the
Custodian on a day which is not a Business Day or after 3:30 p.m. (or such other
time as is agreed by the Borrower and the Custodian from time to time) on a
Business Day will be deemed to have been received on the next Business Day;
provided that in the case of communications so received after 3:30 p.m. on a
Business Day the Custodian will use its commercially reasonable efforts to
process such communications as soon as possible after receipt.

 

(h)          In the event that (i) the Borrower, the Administrative Agent, the
Collateral Manager, the Custodian or the Collateral Agent shall be served by a
third party with any type of levy, attachment, writ or court order with respect
to any Loan File or a document included within a Loan File or (ii) a third party
shall institute any court proceeding by which any Loan File or a document
included within a Loan File shall be required to be delivered other than in
accordance with the provisions of this Agreement, the party receiving such
service shall promptly deliver or cause to be delivered to the other parties to
this Agreement (to the extent not prohibited by Applicable Law) copies of all
court papers, orders, documents and other materials concerning such proceedings.
The Custodian shall, to the extent permitted by law, continue to hold and
maintain all the Loan Files that are the subject of such proceedings pending a
final, nonappealable order of a court of competent jurisdiction permitting or
directing disposition thereof. Upon final determination of such court, the
Custodian shall dispose of such Loan File or a document included within such
Loan File as directed by the Administrative Agent, which shall give a direction
consistent with such determination. Expenses of the Custodian incurred as a
result of such proceedings shall be borne by the Borrower.

 



 114 

 

 

Section 13.08.         Compensation of Custodian

 

(a)          Fees. The Custodian shall be entitled to compensation for its
services in accordance with the terms of the Collateral Agent Fee Letter.

 

(b)          Expenses. The Borrower agrees to pay or reimburse to the Custodian
upon its request from time to time all reasonable and documented costs,
disbursements, advances, and expenses (including reasonable fees and expenses of
legal counsel) incurred in connection with the preparation or execution of this
Agreement, or in connection with the transactions contemplated hereby or the
administration of this Agreement or performance by the Custodian of its duties
and services under this Agreement (including costs and expenses of any action
deemed necessary by the Custodian to collect any amounts owing to it under this
Agreement).

 

(c)          Priority of Payments. Amounts owing to the Custodian hereunder
shall be payable in accordance with the Priority of Payments.

 

Section 13.09.         Responsibility of Custodian

 

(a)          General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Collateral Loans,
except for such duties as are expressly and specifically set forth in this
Agreement, and the duties and obligations of the Custodian shall be determined
solely by the express provisions of this Agreement. No implied duties,
obligations or responsibilities shall be read into this Agreement against, or on
the part of, the Custodian.

 

(b)          Instructions.

 

(i)          The Custodian shall be entitled to refrain from taking any action
unless it has such instruction (in the form of Proper Instructions) from the
Borrower (or the Collateral Manager on the Borrower’s behalf), the
Administrative Agent or the Collateral Agent, as applicable, as it reasonably
deems necessary, and shall be entitled to require, upon notice to the Borrower,
the Administrative Agent or the Collateral Agent, as applicable, that Proper
Instructions to it be in writing. The Custodian shall have no liability for any
action (or forbearance from action) taken pursuant to any Proper Instruction of
the Borrower, the Administrative Agent or the Collateral Agent, as applicable.

 

(ii)         Whenever the Custodian is entitled or required to receive or obtain
any communications or information pursuant to or as contemplated by this
Agreement, it shall be entitled to receive the same in writing, in form, content
and medium reasonably acceptable to it and otherwise in accordance with any
applicable term of this Agreement; and whenever any report or other information
is required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Borrower, and otherwise
in accordance with any applicable term of this Agreement.

 

(iii)        In case any reasonable question arises as to its duties hereunder,
the Custodian may, prior to the occurrence of an Event of Default, request
instructions from the Collateral Manager and may, after the occurrence of an
Event of Default, request instructions from the Administrative Agent, and shall
be entitled at all times to refrain from taking any action unless it has
received instructions from the Collateral Manager or the Administrative Agent,
as applicable. The Custodian shall in all events have no liability, risk or cost
for any action taken pursuant to and in compliance with the instruction of the
Administrative Agent.

 



 115 

 

 

(c)          General Standards of Care. Notwithstanding any terms herein
contained to the contrary, the acceptance by the Custodian of its appointment
hereunder is expressly subject to the following terms, which shall govern and
apply to each of the terms and provisions of this Agreement (whether or not so
stated therein):

 

(i)          The Custodian may rely on and shall be protected in acting or
refraining from acting upon any written notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document furnished to it (including any of the foregoing provided to it by
telecopier or electronic means), not only as to its due execution and validity,
but also as to the truth and accuracy of any information therein contained,
which it in good faith believes to be genuine and signed or presented by the
proper person (which in the case of any instruction from or on behalf of the
Borrower shall be an Authorized Person); and the Custodian shall be entitled to
presume the genuineness and due authority of any signature appearing thereon.
The Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document;
provided that if the form thereof is specifically prescribed by the terms of
this Agreement, the Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

(ii)         Neither the Custodian nor any of its directors, officers or
employees shall be liable to anyone for any error of judgment, or for any act
done or step taken or omitted to be taken by it (or any of its directors,
officers of employees), or for any mistake of fact or law, or for anything which
it may do or refrain from doing in connection herewith, unless such action
constitutes gross negligence or willful misconduct on its part and in breach of
the terms of this Agreement. The Custodian shall not be liable for any action
taken by it in good faith and reasonably believed by it to be within powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action.

 

(iii)        In no event shall the Custodian be liable for any indirect,
special, punitive or consequential damages (including lost profits) whether or
not it has been advised of the likelihood of such damages.

 

(iv)        The Custodian may consult with, and obtain advice from, legal
counsel selected in good faith with respect to any question as to any of the
provisions hereof or its duties hereunder, or any matter relating hereto, and
the written opinion or advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by the Custodian in good faith in accordance with the opinion and directions of
such counsel; the reasonable cost of such services shall be reimbursed pursuant
to Section 13.08(b) and (c) above.

 

(v)         The Custodian shall not be deemed to have notice of any fact, claim
or demand with respect hereto unless actually known by an officer charged with
responsibility for administering this Agreement or unless (and then only to the
extent) received in writing by the Custodian and specifically referencing this
Agreement.

 



 116 

 

 

(vi)        No provision of this Agreement shall require the Custodian to expend
or risk its own funds, or to take any action (or forbear from action) hereunder
which might in its judgment involve any expense or any financial or other
liability unless it shall be furnished with acceptable indemnification. Nothing
herein shall obligate the Custodian to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Borrower or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.

 

(vii)       The permissive right of the Custodian to take any action hereunder
shall not be construed as a duty.

 

(viii)      The Custodian may act or exercise its duties or powers hereunder
through agents or attorneys, and the Custodian shall not be liable or
responsible for the actions or omissions of any such agent or attorney appointed
and maintained with reasonable due care.

 

(ix)         The Custodian shall not be responsible or liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations imposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes or other disasters.

 

(x)          All indemnifications contained in this Agreement in favor of the
Custodian shall survive the termination of this Agreement.

 

(xi)         Each of the protections, reliances, indemnities and immunities
offered to the Collateral Agent in Article XI shall be afforded to the
Custodian.

 

(d)          Indemnification; Collateral Agent’s Lien.

 

(i)          The Borrower shall and does hereby indemnify and hold harmless the
Custodian for and from any and all costs and expenses (including reasonable
attorney’s fees and expenses), and any and all losses, damages, claims and
liabilities (collectively, “Losses”), that may arise, be brought against or
incurred by the Custodian, as a result of, relating to, or arising out of this
Agreement, or the administration or performance of the Custodian’s duties
hereunder, or the relationship between the Borrower and the Custodian created
hereby, other than such liabilities, losses, damages, claims, costs and expenses
as are directly caused by the Custodian’s own actions constituting gross
negligence or willful misconduct. Without limiting the foregoing, after the
receipt of a Block Notice, the parties hereto agree that the Lenders shall
indemnify and hold harmless the Custodian and its directors, officers, employees
and agents from and against any and all Losses incurred as a result of the
Custodian’s compliance with the Collateral Agent’s or Administrative Agent’s
(each acting at the direction of the Lenders) direction or instruction in
connection with this Agreement (except to the extent due to the Custodian’s
willful misconduct or gross negligence) solely to the extent that such Losses
shall not have been reimbursed by the Borrower.

 

(ii)         Each of the Borrower, the Collateral Agent and the Custodian hereby
agrees that the Loan Files in respect of the Collateral Loans are being held by
the Custodian hereunder to perfect the lien of the Collateral Agent, on behalf
of the Secured Parties, in the Collateral Loans in accordance with this
Agreement.

 



 117 

 

 

(e)          In the event that (a) the Borrower, the Collateral Agent, the
Collateral Manager, the Administrative Agent, the Lenders or the Custodian shall
be served by a third party with any type of levy, attachment, writ or court
order with respect to any Loan File or a document included within a Loan File or
(b) a third party shall institute any court proceeding by which any Loan File or
a document included within a Loan File shall be required to be delivered
otherwise than in accordance with the provisions of this Agreement, the party
receiving such service shall promptly deliver, or cause to be delivered, to the
other parties to this Agreement and the Administrative Agent copies of all court
papers, orders, documents and other materials concerning such proceedings. The
Custodian shall, to the extent permitted by Law, continue to hold and maintain
all the Loan Files that are the subject of such proceedings pending a final,
nonappealable order of a court of competent jurisdiction permitting or directing
disposition thereof. Upon final determination of such court, the Custodian shall
dispose of such Loan File or any document included within such Loan File as
directed by the Collateral Agent or the Administrative Agent, which shall give a
direction consistent with such determination. Expenses of the Custodian incurred
as a result of such proceedings shall be borne by the Borrower and paid as an
Administrative Expense.

 

(f)          Payment of Fees, Etc. Upon termination of this Agreement or
resignation of the Custodian, the Borrower shall pay to the Custodian such
compensation, and shall likewise reimburse the Custodian for its reasonable and
documented costs, expenses and disbursements, as may be due as of the date of
such termination or resignation (or removal, as the case may be) all in
accordance with the Priority of Payments. All indemnifications in favor of the
Custodian under this Agreement shall survive the termination of this Agreement,
or any resignation or removal of the Custodian.

 

(g)          Final Report. In the event of any resignation or removal of the
Custodian, the Custodian shall provide to the Borrower a complete final report
or data file transfer of any confidential information as of the date of such
resignation or removal.

 

(h)          Representations of the Custodian. The Custodian hereby represents
and warrants to the Borrower that:

 

(i)          it has the power and authority to enter into and perform its
obligations under this Agreement; and

 

(ii)         it has duly authorized and executed this Agreement so as to
constitute its valid and binding obligations.

 

Section 13.10.         Resignation and Removal; Appointment of Successor.

 

(a)          The Custodian may, at any time, resign under this Agreement by
giving not less than thirty (30) days advance written notice thereof to the
Borrower, the Collateral Manager, the Collateral Agent and the Administrative
Agent.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, no resignation or removal of the Custodian and no appointment of a
successor Custodian pursuant to this Article XIII shall become effective until
the acceptance of such appointment by the successor Custodian under Section
13.10(g) and the assumption by such successor Custodian of the duties and
obligations of the Custodian hereunder.

 

(c)          The Custodian may be removed at any time by the Administrative
Agent (i) upon thirty (30) days’ notice (with the prior written consent of the
Collateral Manager) or (ii) at any time if (A) a Default or an Event of Default
shall have occurred and be continuing, or (B) the Custodian shall become
incapable of acting or shall become the subject of an Insolvency Event. Notice
of any such removal shall be sent by the Administrative Agent to the Custodian,
the Borrower, the Lenders and the Collateral Manager.

 



 118 

 

 

(d)          If the Custodian shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Custodian for any
reason (other than resignation with no replacement within 90 days), the Borrower
shall, promptly after becoming aware of such resignation, removal, incapacity or
vacancy, appoint a successor collateral custodian by written instrument,
executed by a Responsible Officer of the Borrower, one copy of which shall be
delivered to the retiring Custodian and one copy to the successor Custodian,
together with a copy to the Administrative Agent and the Lenders; provided that
such successor Custodian shall be appointed only upon the prior written consent
of the Administrative Agent and, prior to the occurrence of a Default or an
Event of Default, the Collateral Manager (in each case which consent shall not
be unreasonably withheld, conditioned or delayed). In the case of a resignation
by the Custodian, if no successor Custodian shall have been appointed and an
instrument of acceptance by a successor Custodian shall not have been delivered
to the resigning Custodian and the Administrative Agent within 90 days after the
giving of such notice of resignation, the Administrative Agent may appoint a
successor Custodian or the resigning Custodian may petition any court of
competent jurisdiction to appoint a successor Custodian.

 

(e)          Upon termination of this Agreement or resignation of the Custodian,
the Borrower shall pay to the Custodian such compensation, and shall likewise
reimburse the Custodian for its reasonable and documented costs, expenses and
disbursements, as may be due as of the date of such termination or resignation
(or removal, as the case may be) all in accordance with the Priority of
Payments. All indemnifications in favor of the Custodian under this Agreement
shall survive the termination of this Agreement, or any resignation or removal
of the Custodian.

 

(f)          In the event of any resignation or removal of the Custodian, the
Custodian (at the expense of the Borrower) shall provide to the Borrower a
complete final report or data file transfer of any confidential information as
of the date of such resignation or removal.

 

(g)          Each successor Custodian appointed hereunder shall execute,
acknowledge and deliver to the Borrower, the Collateral Manager, the
Administrative Agent, the Lenders and the retiring Custodian an instrument
accepting such appointment. Upon delivery of the required instruments, the
resignation or removal of the retiring Custodian shall become effective and such
successor Custodian, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts, duties and obligations of the
retiring Custodian; but, on request of the Borrower, the Collateral Manager, the
Administrative Agent or the successor Custodian, such retiring Custodian shall
(i) execute and deliver an instrument transferring to such successor Custodian
all the rights, powers and trusts of the retiring Custodian and (ii) execute and
deliver such further documents and instruments and take such further action as
may be reasonably requested in order to effect the transfer of the rights,
powers, duties and obligations of the Custodian hereunder. Upon request of any
such successor Custodian, the Borrower shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Custodian
all such rights, powers and trusts.

 

ARTICLE XIV

 

COLLATERAL MANAGEMENT

 

Section 14.01.         Designation of the Collateral Manager

 

(a)          Initial Collateral Manager. The servicing, administering and
collection of the Collateral shall be conducted by the Person designated as the
Collateral Manager hereunder in accordance with this Section 14.01. Oxford
Square Capital Corp. is hereby appointed as, and hereby accepts such appointment
and agrees to perform the duties and responsibilities, of Collateral Manager
pursuant to the terms hereof.

 



 119 

 

 

(b)          Subcontracts. The Collateral Manager may, with the prior written
consent of the Administrative Agent, subcontract with any other Person for
servicing, administering or collecting the Collateral; provided that (i) the
Collateral Manager shall select any such Person with reasonable care and shall
be solely responsible for the fees and expenses payable to such Person, (ii) the
Collateral Manager shall not be relieved of, and shall remain liable for, the
performance of the duties and obligations of the Collateral Manager pursuant to
the terms hereof without regard to any subcontracting arrangement and (iii) any
such subcontract shall be subject to the provisions hereof.

 

Section 14.02.         Duties of the Collateral Manager

 

(a)          Duties. The Collateral Manager shall take or cause to be taken all
such actions as may be necessary or advisable to service, administer and collect
on the Collateral from time to time, all in accordance with Applicable Law and
the Collateral Management Standard, in good faith and with reasonable care using
a degree of skill and care no less than that exercised by institutional managers
of national standing relating to assets of the nature and character of the
Collateral Loans; provided that to the extent not inconsistent with the
foregoing, the Collateral Manager shall, in performing its duties under this
Agreement and the other Facility Documents, follow its customary standards,
policies and procedures and exercise a degree of skill and attention no less
than that which it exercises with respect to comparable assets that it manages
for itself and for other clients having similar investment objectives and
restrictions. Without limiting the foregoing, the duties of the Collateral
Manager shall include the following:

 

(i)          directing the acquisition, sale or substitution of Collateral in
accordance with Article X;

 

(ii)         supervising the Collateral, including communicating with Obligors,
executing amendments, providing consents and waivers, exercising voting rights,
enforcing and collecting on the Collateral and otherwise managing the Collateral
on behalf of the Borrower;

 

(iii)        preparing and submitting claims to Obligors on each Collateral
Loan;

 

(iv)        maintaining appropriate books of account and servicing records with
respect to the Collateral (including copies of the Related Documents) reasonably
necessary or advisable for the services to be performed hereunder;

 

(v)         promptly delivering to the Administrative Agent or the Collateral
Agent, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request;

 

(vi)        notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (A) that is or
is threatened to be asserted by an Obligor with respect to any Collateral Loan
(or portion thereof) of which it has actual knowledge or has received notice; or
(B) that could reasonably be expected to have a Material Adverse Effect;

 

(vii)       maintaining the perfected security interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Collateral;

 

(viii)      maintaining and causing to be maintained in the possession of the
Custodian for the benefit of the Lender(s) the Loan Files for the Collateral
Loans;

 



 120 

 

 

(ix)         instructing the Obligors or, if applicable, the administrative
agents on the Collateral Loans to make payments directly into the Collection
Account; and

 

(x)          complying with such other duties and responsibilities as required
of the Collateral Manager by this Agreement.

 

It is acknowledged and agreed that the Borrower possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Collateral
Loans and the underlying assets securing such Collateral Loans under the Related
Documents as have been transferred to the Borrower with respect to the related
Collateral Loan, and therefore, for all purposes under this Agreement, the
Collateral Manager shall perform its administrative and management duties
hereunder only to the extent that, as a lender under the Related Documents, the
Borrower has the right to do so.

 

(b)          The Administrative Agent, each Lender, the Collateral Agent and the
other Secured Parties shall not have any obligation or liability with respect to
any Collateral, nor shall any of them be obligated to perform any of the
obligations of the Collateral Manager hereunder.

 

Section 14.03.         Authorization of the Collateral Manager

 

The Borrower hereby authorizes the Collateral Manager to take any and all
reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Collateral Manager and not inconsistent with the pledge of
the Collateral by the Borrower to the Collateral Agent, on behalf of the Secured
Parties hereunder, to collect all amounts due under any and all Collateral,
including endorsing its name on checks and other instruments representing
Collections, executing and delivering any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Collateral Manager could
have done if it owned such Collateral. The Borrower shall furnish the Collateral
Manager (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Collateral Manager to carry out
its collateral management duties hereunder, and shall cooperate with the
Collateral Manager to the fullest extent in order to ensure the collectability
of the Collateral. In no event shall the Collateral Manager be entitled to make
the Collateral Agent, the Administrative Agent, any Lender or any other Secured
Party a party to any litigation without such party’s express prior written
consent, or to make the Borrower a party to any litigation (other than any
foreclosure or similar collection procedure) without the Administrative Agent’s
consent. Following the occurrence of an Event of Default (unless otherwise
waived by the Lenders in accordance with Section 12.01), the Administrative
Agent (acting in its sole discretion or at the direction of the Required
Lenders) may provide notice to the Collateral Manager (with a copy to the
Collateral Agent) that the Secured Parties are exercising their control rights
with respect to the Collateral in accordance with Section 6.02(b).

 

Section 14.04.         Realization Upon Defaulted Collateral Loans

 

The Collateral Manager will use reasonable efforts consistent with the
Collateral Management Standard, this Agreement and the Related Documents to
exercise (on behalf of the Borrower) available remedies (which may include
liquidating, foreclosing upon or repossessing, as applicable, or otherwise
comparably converting the ownership of any related property) with respect to any
Defaulted Collateral Loan. The Collateral Manager will comply with the
Collateral Management Standard, this Agreement, the Related Documents and
Applicable Law in realizing upon such related property, and employ practices and
procedures, including reasonable efforts, consistent with the Collateral
Management Standard, this Agreement and the Related Documents, to enforce all
obligations of Obligors. The Collateral Manager will remit to the Collection
Account the recoveries received in connection with the sale or disposition of
related property relating to any Defaulted Collateral Loan hereunder.

 



 121 

 

 

Section 14.05.         Compensation

 

As compensation for its administrative and management activities hereunder, the
Collateral Manager or its designee shall be entitled to receive the Collateral
Management Fee pursuant to the Priority of Payments.

 

The Collateral Manager may, in its sole discretion, elect to irrevocably waive
payment of any or all of any Collateral Management Fee otherwise due on any
Payment Date by notice to the Borrower, the Collateral Administrator and the
Collateral Agent no later than the Determination Date immediately prior to such
Payment Date. Any such Collateral Management Fee, once waived, shall not
thereafter become due and payable and any claim of the Collateral Manager
therein shall be extinguished.

 

The Collateral Manager may, in its sole discretion, elect to defer payment of
all or a portion of the Collateral Management Fee on any Payment Date by
providing written notice to the Collateral Agent of such election no later than
the Determination Date immediately prior to such Payment Date. The Collateral
Manager may elect to receive payment of all or any portion of the deferred
Collateral Management Fee on any Payment Date to the extent of funds available
to pay such amounts in accordance with the Priority of Payments by providing
notice to the Collateral Agent and the Administrative Agent of such election and
the amount of such fees to be paid on or before three (3) Business Days
preceding such Payment Date.

 

If and to the extent that there are insufficient funds to pay any Collateral
Management Fee in full on any Payment Date or if any Collateral Management Fee
has accrued but is not yet due and payable, the amount due or accrued and unpaid
will be deferred and will be payable on such later Payment Date on which funds
are available in accordance with the Priority of Payments.

 

Section 14.06.         Expense Reimbursement; Indemnification

 

(a)          The Collateral Manager shall be responsible for the ordinary
expenses incurred by it in the performance of its obligations under this
Agreement; provided, however, that any extraordinary expenses incurred by the
Collateral Manager in the performance of such obligations (including, but not
limited to, (i) any reasonable expenses incurred by it (whether for its own
account or advanced by the Collateral Manager on behalf of the Borrower) to
employ outside lawyers, consultants or other advisors reasonably necessary in
connection with the evaluation, transfer, acquisition, disposition, retention,
workout or restructuring of any Collateral Loan (or other asset held by the
Borrower) or any reasonable expenses incurred by it in connection with obtaining
advice from counsel with respect to its obligations under this Agreement and
(ii) any other reasonable out-of-pocket fees and expenses incurred in connection
with the evaluation, transfer, acquisition, disposition, retention, workout or
restructuring of any Collateral Loan (or other asset held by the Borrower)
(including, without limitation, travel and due diligence expenses and the
Borrower’s pro rata share of software and services costs for record keeping and
fund administration)) shall be reimbursed by the Borrower. To the extent that
such expenses are incurred in connection with obligations that are also held by
any Affiliate of the Borrower or any other account managed by the Collateral
Manager, the Collateral Manager shall allocate the expenses among the accounts
in a fair and equitable manner. Any amounts payable pursuant to this Section
14.06 shall constitute “Administrative Expenses” hereunder and shall be
reimbursed by the Borrower to the extent funds are available therefor in
accordance with the Priority of Payments. Other than as stated above, the
Borrower shall bear, and shall pay directly in accordance with this Agreement,
all costs and expenses incurred by it in connection with its organization,
operation or liquidation.

 



 122 

 

 

(b)          The Collateral Manager agrees to indemnify and hold harmless each
Indemnified Party from and against any and all Liabilities that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with any acts or omissions of the Collateral Manager in
connection with this Agreement, any other Facility Document, any Related
Document or any transaction contemplated hereby or thereby (and regardless of
whether or not (x) any such transactions are consummated or (y) arising out of a
suit, claim or other action brought by the Borrower, the Collateral Manager or
the Equityholder), including any such Liability that is incurred or arises out
of or in connection with, or by reason of any one or more of the following: (i)
any breach of any covenant by the Collateral Manager contained in any Facility
Document; (ii) any representation or warranty made or deemed made by the
Collateral Manager contained in any Facility Document or in any certificate,
statement or report delivered in connection therewith is, or is alleged to be,
false or misleading in any material respect; (iii) any failure by the Collateral
Manager to comply with any Applicable Law or contractual obligation binding upon
it; (iv) any action or omission, not expressly authorized by the Facility
Documents, by the Collateral Manager which has the effect of impairing the
validity or enforceability of the Collateral or the rights of the Agents or the
other Secured Parties with respect thereto; (v) the commingling by the
Collateral Manager of Collections on the Collateral at any time with other
funds; (vi) the failure of the Collateral Manager or any of its agents or
representatives to remit to the Collection Account, within two (2) Business Days
of receipt, Collections on the Collateral Loans remitted to the Collateral
Manager or any such agent or representative as provided in this Agreement; and
(vii) the treatment or representation, in any computations made by it in
connection with any Monthly Report, Payment Date Report, Borrowing Base
Calculation Statement or other report prepared by it hereunder of any commercial
loans as Eligible Loans, which were Ineligible Collateral Loans as of the date
of any such computation; except to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted solely from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or proceeding to which
the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Collateral Manager, any of the Collateral Manager’s equityholders or creditors,
an Indemnified Party or any other Person, whether or not an Indemnified Party is
otherwise a party hereto. The Collateral Manager shall not have any liability
hereunder to any Indemnified Party to the extent an Indemnified Party effects
any settlement of a matter that is (or could be) subject to indemnification
hereunder without the prior written consent of the Collateral Manager. The
Collateral Manager shall not, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is a party (or, in the case of a
threatened proceeding, could reasonably have been expected to be a party if such
proceeding had been brought) and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement (i) does not include a statement
as to or admission of, fault, culpability or a failure to act by or on behalf of
any such Indemnified Party, and (ii) includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding. In no case shall the Collateral Manager be responsible for any
Indemnified Party’s lost revenues or lost profits or for any indirect, special,
punitive or consequential damages. This Section 14.06(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

Section 14.07.         The Collateral Manager Not to Resign; Assignment;
Collateral Manager Default

 

(a)          The Collateral Manager shall not resign from the obligations and
duties hereby imposed on it.

 

(b)          The Collateral Manager may not assign its rights or obligations
hereunder or any interest herein without the prior written consent of the
Administrative Agent other than to a Person that becomes a successor or assignee
Collateral Manager hereunder in accordance with the terms hereof.

 



 123 

 

 

(c)          Upon the occurrence of an Event of Default, notwithstanding
anything herein to the contrary, the Administrative Agent, with notice to the
Borrower, the Equityholder, and the Required Lenders, may terminate all of the
rights and obligations of the Collateral Manager as “Collateral Manager” under
this Agreement. The Administrative Agent, with notice to the Borrower, the
Equityholder, and the Required Lenders, shall appoint a successor Collateral
Manager (the “Successor Collateral Manager”), which, for the avoidance of doubt
may be the Administrative Agent or any Lender, and such Successor Collateral
Manager shall accept its appointment by a written assumption in a form
acceptable to the Administrative Agent in its sole discretion. Until a successor
Collateral Manager is appointed as set forth above, the Collateral Manager shall
(i) unless otherwise notified by the Administrative Agent, continue to act in
such capacity in accordance with Section 14.02 and (ii) as requested by the
Administrative Agent in its sole discretion (A) terminate some or all of its
activities as Collateral Manager hereunder by the Administrative Agent in its
sole discretion as necessary or desirable, (B) provide such information as may
be requested by the Administrative Agent to facilitate the transition of the
performance of such activities to the Administrative Agent or any agent thereof
and (C) take all other actions requested by the Administrative Agent, in each
case to facilitate the transition of the performance of such activities to the
Administrative Agent or any agent thereof.

 

(d)          Upon its appointment, the Successor Collateral Manager shall be the
successor in all respects to the Collateral Manager with respect to collateral
management functions under this Agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the
Collateral Manager by the terms and provisions hereof, and all references in
this Agreement to the Collateral Manager shall be deemed to refer to the
Successor Collateral Manager; provided that the Successor Collateral Manager
shall have (i) no liability with respect to any action performed by the
terminated Collateral Manager prior to the date that the Successor Collateral
Manager becomes the successor to the Collateral Manager or any claim of a third
party based on any alleged action or inaction of the terminated Collateral
Manager, (ii) no obligation to pay any taxes required to be paid by the
Collateral Manager; provided that the Successor Collateral Manager shall pay any
income taxes for which it is liable, (iii) no obligation to pay any of the fees
and expenses of any other party to the transactions contemplated hereby, and
(iv) no liability or obligation with respect to any Collateral Manager
indemnification obligations of any prior Collateral Manager, including the
original Collateral Manager.

 

(e)          Notwithstanding anything contained in this Agreement to the
contrary, a Successor Collateral Manager is authorized to accept and rely on all
of the accounting, records (including computer records) and work of the prior
Collateral Manager relating to the Collateral Loans (collectively, the
“Predecessor Collateral Manager Work Product”) without any audit or other
examination thereof, and such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for the acts and omissions of the prior
Collateral Manager. If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to service or should cause or materially contribute to the
Successor Collateral Manager making or continuing any Errors (collectively,
“Continued Errors”), such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided that
such Successor Collateral Manager agrees to use its best efforts to prevent
further Continued Errors. In the event that the Successor Collateral Manager
becomes aware of Errors or Continued Errors, it shall, with the prior consent of
the Administrative Agent, use its best efforts to reconstruct and reconcile such
data as is commercially reasonable to correct such Errors and Continued Errors
and to prevent future Continued Errors.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 124 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  OXFORD SQUARE FUNDING 2018, LLC,   as Borrower         By:       Name:    
Title:         OXFORD SQUARE CAPITAL CORP.,   as Collateral Manager         By:
      Name:     Title:         OXFORD SQUARE CAPITAL CORP.,   as Equityholder  
      By:       Name:     Title:

 

[Signature Page to Credit and Security Agreement]

 

 

 

 

  CITIBANK, N.A., as Administrative Agent and a   Lender         By:       Name:
    Title:

 

[Signature Page to Credit and Security Agreement]

 

 

 

 

  THE BANK OF NEW YORK MELLON TRUST   COMPANY, NATIONAL ASSOCIATION,   as
Collateral Agent and Custodian         By:       Name:     Title:

 

[Signature Page to Credit and Security Agreement]

 

 

